                                  Exhibit E




Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. E - Century Arms Inc. Page 1 of 103
                                                                EXECUTION




                       ASSET PURCHASE AGREEMENT

                                 by and among

                            CENTURY ARMS, INC.

                                   as Buyer,

                                      and

                    REMINGTON OUTDOOR COMPANY, INC.

                                      and

     EACH OF THE SUBSIDIARIES OF REMINGTON OUTDOOR COMPANY, INC.,

                                    as Seller



                         Dated as of September 26, 2020




Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. E - Century Arms Inc. Page 2 of 103
                                                 TABLE OF CONTENTS

                                                                                                                                       Page

ARTICLE 1. PURCHASE AND SALE OF THE ACQUIRED ASSETS .................................... 5
          Section 1.1               Transfer of Acquired Assets ................................................................ 5
          Section 1.2               Excluded Assets ................................................................................... 5
          Section 1.3               Assumption of Liabilities..................................................................... 7
          Section 1.4               Retention of Liabilities ........................................................................ 7
          Section 1.5               Assumed Leases and Assumed Contracts; Cure Amount .................... 7
          Section 1.6               Non-Assignment of Acquired Assets................................................... 7
          Section 1.7               Further Conveyances and Assumptions ............................................... 7
ARTICLE 2. CONSIDERATION ................................................................................................. 8
          Section 2.1               Consideration ....................................................................................... 8
          Section 2.2               Good Faith Deposit .............................................................................. 8
          Section 2.3               Post-Closing Inventory Adjustment..................................................... 9
ARTICLE 3. CLOSING AND DELIVERIES............................................................................. 10
          Section 3.1               Closing ............................................................................................... 10
          Section 3.2               Seller’s Deliveries .............................................................................. 10
          Section 3.3               Buyer’s Deliveries ............................................................................. 11
ARTICLE 4. REPRESENTATIONS AND WARRANTIES ...................................................... 11
          Section 4.1               Representations and Warranties of Seller .......................................... 11
          Section 4.2               Representations and Warranties of Buyer.......................................... 12
          Section 4.3               Warranties Exclusive; Schedules ....................................................... 14
          Section 4.4               Survival of Representations and Warranties ...................................... 14
ARTICLE 5. COVENANTS OF THE PARTIES ....................................................................... 14
          Section 5.1               Covenants of Seller ............................................................................ 14
          Section 5.2               Covenants of Buyer............................................................................ 15
ARTICLE 6. ADDITIONAL AGREEMENTS ........................................................................... 16
          Section 6.1               Bankruptcy Matters............................................................................ 16
          Section 6.2               Transition Arrangements ................................................................... 17
          Section 6.3               Further Assurances............................................................................. 17
ARTICLE 7. [RESERVED] ......................................................................................................... 17
ARTICLE 8. TAXES ................................................................................................................... 17
          Section 8.1               Taxes Related to Purchase of Assets ................................................. 17
          Section 8.2               Cooperation on Tax Matters .............................................................. 18
          Section 8.3               Allocation of Purchase Price.............................................................. 19
ARTICLE 9. CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES .................. 19
          Section 9.1               Conditions Precedent to Performance by Seller ................................ 19
          Section 9.2               Conditions Precedent to Performance by Buyer ................................ 20
ARTICLE 10. TERMINATION .................................................................................................. 20




Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                 Desc
                Exhibit Ex. E - Century Arms Inc. Page 3 of 103
                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                     Page

         Section 10.1             Conditions of Termination ................................................................. 20
         Section 10.2             Effect of Termination; Remedies ....................................................... 21
ARTICLE 11. MISCELLANEOUS ............................................................................................ 22
         Section 11.1             Successors and Assigns...................................................................... 22
         Section 11.2             Governing Law; Jurisdiction.............................................................. 23
         Section 11.3             WAIVER OF JURY TRIAL.............................................................. 23
         Section 11.4             Expenses ............................................................................................ 23
         Section 11.5             Broker’s and Finder’s Fees ................................................................ 23
         Section 11.6             Severability ........................................................................................ 23
         Section 11.7             Notices ............................................................................................... 24
         Section 11.8             Amendments; Waivers ....................................................................... 25
         Section 11.9             Time of Essence ................................................................................. 25
         Section 11.10            Specific Performance ......................................................................... 25
         Section 11.11            Public Announcements ...................................................................... 26
         Section 11.12            Entire Agreement ............................................................................... 26
         Section 11.13            Parties in Interest................................................................................ 26
         Section 11.14            Bulk Sales Laws ................................................................................. 26
         Section 11.15            Construction ....................................................................................... 26
         Section 11.16            Counterparts and Facsimile................................................................ 27
ARTICLE 12. DEFINITIONS ..................................................................................................... 27
         Section 12.1             Certain Terms Defined ....................................................................... 27
         Section 12.2             All Terms Cross-Referenced.............................................................. 32


                                                         SCHEDULE

Schedule 1.1            -    Inventory Asset Register


                                                           EXHIBIT

Exhibit 1               -    Bidding Procedures Order




Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                                                               Desc
                Exhibit Ex. E - Century Arms Inc. Page 4 of 103
                             ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September
26, 2020 (the “Effective Date”), is entered into by and among Remington Outdoor Company,
Inc., a Delaware corporation and debtor-in-possession (“ROC”), each of the subsidiaries of ROC
set forth on the signature pages to this Agreement (collectively with ROC, “Seller”), and Century
Arms, Inc. (“Buyer”). Capitalized terms used in this Agreement are defined or cross-referenced
in Article 12.

                                            RECITALS

       A.      Seller is engaged in the manufacture and sale of firearms and ammunition at
various locations in the United States (the “Business”), and owns various assets related to the
Business. On July 27, 2020 (the “Petition Date”) Seller filed a voluntary petition for relief under
Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) in
the United States Bankruptcy Court for the Northern District of Alabama (the “Bankruptcy
Court” and the case arising under such petition, the “Bankruptcy Case”).

       B.     On the Petition Date, Seller filed a Motion for (I) an Order Establishing Bidding
Procedures and Granting Related Relief and (II) an Order or Orders Approving the Sale of the
Debtors’ Assets (the “Bidding Procedures Motion”) pursuant to which Seller sought, and the
Bankruptcy Court approved, the Bidding Procedures Order attached hereto as Exhibit 1 (the
“Bidding Procedures Order”).

        C.      Buyer desires to purchase the Acquired Assets free and clear of Liens, Claims and
Interests, and Seller desires to sell, convey, assign and transfer the Acquired Assets to Buyer, all
in the manner and subject to the terms and conditions set forth in this Agreement and in
accordance with Sections 105, 363 and 365 and other applicable provisions of the Bankruptcy
Code.

       D.      Buyer, in exchange for the transfer to Buyer of the Acquired Assets, desires to
provide certain consideration (as set forth below) to Seller.

       E.      The Acquired Assets are assets of Seller, which are to be purchased and assumed
by Buyer pursuant to an order of the Bankruptcy Court approving such sale pursuant to Sections
105, 363 and 365 of the Bankruptcy Code (the “Sale Order”), all in the manner and subject to the
terms and conditions set forth in this Agreement and the Sale Order and in accordance with the
applicable provisions of the Bankruptcy Code. The consummation of the transactions set forth in
this Agreement is subject, among other things, to the entry of the Sale Order.




                                                 4
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. E - Century Arms Inc. Page 5 of 103
                                 STATEMENT OF AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements herein contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, Seller and
Buyer agree as follows:

            ARTICLE 1. PURCHASE AND SALE OF THE ACQUIRED ASSETS.

                Section 1.1 Transfer of Acquired Assets. At the Closing, upon and subject to
the terms and conditions set forth in this Agreement, Seller shall sell to Buyer, and Buyer shall
acquire from Seller, all of Seller’s right, title and interest in and to the Acquired Assets free and
clear of all Liens, Claims and Interests other than Permitted Liens. For all purposes under this
Agreement, the term “Acquired Assets” shall mean certain of Seller’s finished goods inventory
of Remington brand sporting and hunting firearms, including shotguns, handguns and rifles, and
related components and accessories (which, for the avoidance of doubt and subject to Section
2.3(a), may include some or all of those assets set forth on Schedule 1.1), and notwithstanding
anything to the contrary in this Agreement, Seller shall not be restricted by any provision of this
Agreement from making sales of finished goods or other inventory to any person other than
Buyer.

                Section 1.2 Excluded Assets. Notwithstanding any provision to the contrary in
Section 1.1, the Excluded Assets shall mean all assets of Seller other than the Acquired Assets,
and shall specifically exclude the following properties, Contracts, Leases, and other assets,
interests and rights of Seller (all such items not being acquired by Buyer being referred to in this
Agreement as the “Excluded Assets”):

               (a)     any right, title or interest of any Person other than Seller in any property or
asset, or Seller’s right, title and interest in, to and under properties and assets not used in
connection with the ownership, operation and/or management of the Business;

                (b)     all rights of every nature and description under or arising out of (including
rights to refunds or adjustments relating to, and proceeds and recoveries from) all insurance
policies of Seller(collectively, the “Excluded Insurance Policies”);

              (c)     any asset that is not owned or leased by Seller or not used or held for use
in connection with the ownership, operation and management of the Business;

               (d)     any minute books, stock ledgers, corporate seals and stock certificates of
Seller, and other similar books and records that Seller is required by Law to retain and all Tax
Returns, financial statements and corporate or other entity filings; provided that Seller shall
provide Buyer with reasonable access to the same following the Closing to the extent relating to
the Acquired Assets and when reasonably requested by Buyer;

               (e)    all (i) prepaid premiums in respect of all Excluded Insurance Policies, (ii)
retainers, prepayments or on-account cash paid to Seller’s professionals and advisors, including
any carve-out under any DIP Facility or cash collateral arrangements (whether retained in the



                                                  5
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. E - Century Arms Inc. Page 6 of 103
Bankruptcy Case or otherwise), and (iii) other deposits, prepaid charges and expenses paid by
Seller to the extent in connection with or relating to any Excluded Asset;

                (f)    all rights to or claims for refunds, overpayments or rebates of Pre-Closing
Taxes, including any refunds, overpayments or rebates of Pre-Closing Taxes for any Straddle
Period, other than, in any of the foregoing cases, any such refunds, overpayments or rebates that
are attributable to Taxes actually paid by Buyer;

               (g)     all shares of capital stock (and any other equity interests or rights
convertible into equity interests) issued by any Seller entity;

               (h)     all Documents exclusively relating to any Excluded Asset;

              (i)   all Documents exclusively relating to any Employees who do not become
Transferred Employees; provided that, to the extent permitted by applicable Law, Seller shall
make copies of such Documents available to Buyer if reasonably related to addressing or
defending any such Employees’ claims against Buyer;

                (j)      subject to Section 1.6, any asset that requires the consent of a third party to
be transferred, assumed or assigned hereunder as to which, by the Closing Date (and after giving
effect to the entry of the Sale Order and any other Order of the Bankruptcy Court eliminating any
contractual right of third parties to withhold such consent), such consent to transfer, assumption
or assignment has not been effected or excused;

                (k)     all Employee Benefit Plans and all assets of, and Contracts exclusively
relating to or associated with such plans;

               (l)    all Cash and all accounts or notes receivable held by Seller, and any
security, claim, remedy or other right related to any of the foregoing;

               (m)     any rights of Seller under this Agreement or any Ancillary Agreement to
which Seller is a party, including without limitation any rights relating to the Purchase Price;

               (n)     copies of all Historic Firearms Books and Records of Seller;

                (o)     all Documents of Seller held by Seller or Seller’s counsel relating to any
litigation against Seller;

               (p)     the D&O Insurance, and all proceeds thereof;

                (q)   all rights of recovery, rights of set-off, rights of indemnity, contribution or
recoupment, warranties, guarantees, rights, remedies, counter-claims, cross-claims and defenses
related to any Excluded Liability;

                (r)     any properties, Contracts, Leases, or other assets, interests and rights of
Seller that do not relate to the ownership, operation or management of the Business;

               (s)     all Avoidance Actions;


                                                   6
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. E - Century Arms Inc. Page 7 of 103
              (t)   Claims held by Seller against any party that are covered by, relate to or are
based upon any Excluded Insurance Policy or the D&O Insurance; and

               (u)    all other assets of the Seller other than the Acquired Assets.

                 Section 1.3 Assumption of Liabilities. Buyer shall not assume any of Seller’s
liabilities or obligations of whatever nature, whether presently in existence or arising hereafter.

               Section 1.4    Retention of Liabilities.

                      THIS SECTION INTENTIONALLY DELETED.

               Section 1.5    Assumed Leases and Assumed Contracts; Cure Amount.

                      THIS SECTION INTENTIONALLY DELETED.


                Section 1.6 Non-Assignment of Acquired Assets.               Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall not constitute an agreement to
assign or transfer and shall not effect the assignment or transfer of any Acquired Asset if (a) an
attempted assignment thereof, without the approval, authorization or consent of, or granting or
issuance of any license or permit by, any party thereto other than Seller (each such action, a
“Necessary Consent”), would constitute a breach thereof (after giving effect to any waiver by the
applicable counterparty, or any elimination of such approval, authorization or consent
requirement by operation of the Sale Order) or in any way adversely affect the rights or
obligations of Buyer thereunder and such Necessary Consent is not obtained and (b) the
Bankruptcy Court shall not have entered an Order providing that such Necessary Consent is not
required because the transfer thereof shall be deemed by the Bankruptcy Court to be (x) effective
and (y) not a breach thereof, notwithstanding the failure to obtain such Necessary Consent. In
such event, Seller and Buyer will use their commercially reasonable efforts to obtain the
Necessary Consents with respect to any such Acquired Asset or any claim or right or any benefit
arising thereunder for the assignment thereof to Buyer as Buyer may reasonably request;
provided, however, that Seller shall not be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested (other than the applicable Cure Amount)
or to initiate any litigation or legal proceedings to obtain any such consent or approval. If such
Necessary Consent is not obtained, or if such Acquired Asset or an attempted assignment thereof
would otherwise be ineffective or would adversely affect the rights of Seller thereunder so that
Buyer would not in fact receive all such rights, Seller and Buyer will cooperate in a mutually
agreeable arrangement, to the extent feasible and at no out-of-pocket expense to Seller or Buyer,
under which Buyer would obtain the benefits and assume the obligations thereunder in
accordance with this Agreement, including subcontracting, sublicensing or subleasing to Buyer,
or under which Seller would enforce for the benefit of, and at the direction of, Buyer, with Buyer
assuming Seller’s obligations, any and all rights of Seller thereunder.

               Section 1.7    Further Conveyances and Assumptions.

             (a)      Seller shall deliver to Buyer at the Closing all Documents included in the
Acquired Assets.


                                                 7
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
                Exhibit Ex. E - Century Arms Inc. Page 8 of 103
                (b)      At the Closing, and from time to time thereafter, Seller and Buyer shall,
and Seller and Buyer shall cause their respective Affiliates to, execute, acknowledge and deliver
all such further actions, as may be reasonably necessary or appropriate to sell, transfer, convey,
assign and deliver fully to Buyer and its respective successors or permitted assigns, all of the
properties, rights, titles, interests, estates, and privileges intended to be conveyed to Buyer under
this Agreement and to assure fully to Seller and its successors and permitted assigns, the
assumption of the liabilities and obligations intended to be assumed by Buyer under this
Agreement, and to otherwise make effective or evidence the transactions contemplated by this
Agreement.

               Section 1.8 Conflicts with Other Bidders. In the event of any conflict
regarding the Acquired Assets between this Agreement and agreements governing other sales of
the Seller’s assets in the Bankruptcy Case (the “Other Agreements”) defined herein or therein,
Buyer shall cooperate in good faith with any other purchasers of Seller’s assets pursuant to the
Other Agreements, whether before or after the Closing Date, to ensure all assets or liabilities are
adequately apportioned between the parties in order to reflect the intent of Buyer and any such
other purchasers hereunder and thereunder.

                                ARTICLE 2. CONSIDERATION

              Section 2.1 Consideration. The aggregate consideration for the sale and
transfer to Buyer of the Acquired Assets (the “Purchase Price”) shall be Two Million Five
Hundred Thousand United States Dollars (US $2,500,000.00) (the “Gross Closing Cash
Payment”), to be adjusted pursuant to Section 2.2(b) and Section 2.3, and paid and delivered in
accordance with Section 3.3(a).

               Section 2.2     Good Faith Deposit.

                 (a)    Concurrently with the execution and delivery of this Agreement,
notwithstanding anything to the contrary in this Agreement, Buyer shall pay to Seller the amount
of Two Hundred Fifty Thousand United States Dollars (US $250,000.00) by wire transfer of
immediately-available funds (the “Good Faith Deposit”). The Good Faith Deposit shall not be
subject to any Lien, attachment, trustee process or any other judicial process of any creditor of
either of Seller or Buyer and shall be deposited in a segregated deposit account of Seller and held
in trust to be administered solely in accordance with the terms of this Agreement and the Bidding
Procedures Order. Upon the Closing, the Good Faith Deposit shall be an Excluded Asset and
shall not be subject to any restrictions under this Agreement.

              (b)     If the Closing occurs, the Gross Closing Cash Payment shall be reduced
by the amount of the Good Faith Deposit (such resulting amount, the “Net Closing Cash
Payment”), to be paid and delivered in accordance with Section 3.3(a).

               (c)    If this Agreement is terminated pursuant to Section 10.1, the Good Faith
Deposit shall be repaid to Buyer or retained by Seller in the amounts and at the times set forth in
Section 10.2(a) through Section 10.2(c).




                                                 8
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. E - Century Arms Inc. Page 9 of 103
               Section 2.3    Post-Closing Inventory Adjustment.

                (a)     Buyer and Seller agree that, within thirty (30) days after the Closing Date,
pursuant to a final determination of Purchase Price made in accordance with Section 2.3(b), there
will be an upward or downward adjustment of the Purchase Price (the “Post-Closing
Adjustment”), in an amount not to exceed Two Million Five Hundred Thousand United States
Dollars ($2,500,000) (the “Collar Amount”). The Post-Closing Adjustment shall reflect the
percentage differential basis between (1) the aggregate "Total Book Value" of the Acquired
Assets (as calculated using the correlative "Total Book Value" of each of the applicable
delivered assets, as set forth on Schedule 1.1) delivered by Seller to Buyer at the Closing and (2)
the amount of Four Million, Eight Hundred and Fifty Thousand, Nine Hundred and Three United
States Dollars (US$4,850,903). For illustration purposes only, an aggregate Total Book Value
of the Acquired Assets (as calculated using the correlative "Total Book Value" of each of the
applicable delivered assets, as set forth on Schedule 1.1) delivered by Seller to Buyer at the
Closing of $5,250,000 would result in a Purchase Price increase of $205,682 ($5,250,000 being
an 8.2273% increase over $4,850,903) resulting in an aggregate Purchase Price of $2,705,682
(an 8.2273% increase over the Gross Closing Cash Payment). Within three (3) days of the final
determination of Purchase Price pursuant to Section 2.3(b), (1) Buyer shall pay to Seller any
increase in the Purchase Price or (2) Seller shall refund to Buyer any decrease in the Purchase
Price; provided that the absolute value of any increase or decrease in Purchase Price pursuant to
this Section 2.3 or otherwise under this Agreement shall not exceed the Collar Amount.

               (b)     As soon as reasonably practicable following the Closing Date, and in no
event more than thirty (30) calendar days thereafter, Seller shall prepare a schedule setting forth
in reasonable detail the adjustments to the Purchase Price contemplated by Section 2.3(a) (the
“Closing Adjustment Documents”). Buyer and Seller shall cooperate in the review of the Closing
Adjustment Documents in accordance with this Section 2.3. Without limiting the generality of
the foregoing, each party shall provide the other party and its designees with reasonable access to
its books, records, personnel and representatives and such other information as such party may
require in connection with the preparation and review of the Closing Adjustment Documents and
with respect to the resolution of any Disagreement (as defined below).

               (c)    Within seven (7) calendar days after delivery of the Closing Adjustment
Documents to Buyer, Buyer may dispute the Closing Adjustment Documents by giving written
notice (a “Notice of Disagreement”) to Seller setting forth in reasonable detail the basis for any
such dispute, provide such dispute must be for an amount of not less than $150,000 (any such
dispute being hereinafter called a “Disagreement”). Buyer and Seller shall promptly
commence good faith negotiations with a view to resolving all such Disagreements. If Buyer
does not give a Notice of Disagreement within the seven (7) calendar day period set forth herein,
Buyer shall be deemed to have irrevocably accepted the Closing Adjustment Documents in the
form delivered to Buyer by Seller.

                (d)    If Buyer shall give a Notice of Disagreement, the parties shall meet
promptly and attempt in good faith to negotiate a resolution to the Disagreement. If Buyer and
Seller fail to resolve the Disagreement, then at any time after seven (7) calendar days have
elapsed from delivery of the Notice of Disagreement, either party may invoke the Disagreement
Resolution provisions set forth in Section 2.3(e) of this Agreement.


                                                 9
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 10 of 103
               (e)     If the parties fail to resolve amicably any Disagreement in accordance
with the procedures set forth in Section 2.3(b), either Buyer or Seller may refer the matter to
binding arbitration pursuant to the provisions of this Section 2.3(e):

                     (i)     The arbitration shall be commenced by written submission by
either Buyer or Seller to the Arbitrator of some or all of the issues as to which there is a
Disagreement. The party not so commencing arbitration shall be given a reasonable opportunity
to make a written submission to the Arbitrator of any other issues as to which there is a
Disagreement.

                       (ii)   If the parties fail to reach agreement, either party may ask the
Judicial Arbitration and Mediation Service (“JAMS”) to select an arbitrator (the “Arbitrator”).
The selection of an Arbitrator by JAMS shall be binding on the parties.

                       (iii) The issues as to which there is a Disagreement shall be heard
promptly by the Arbitrator. The parties shall not be permitted to conduct discovery. Buyer and
Seller shall submit their positions to the Arbitrator by briefs, written statements and relevant
documents. If either party requests a hearing, or if the Arbitrator believes that a hearing is
desirable, a hearing shall be held at which the testimony of witnesses shall be received. Promptly
after the hearing, if any, or after the issues in Disagreement shall have been submitted to the
Arbitrator, the Arbitrator shall decide the matter by means of a written decision, accompanied by
a written explanation, set forth in reasonable detail, of the reasons therefor. In making his
decision, the Arbitrator shall be guided by the terms of this contract and by the law of the State
of Delaware.

                     (iv)    All of the fees and expenses of the Arbitrator shall be paid one-half
by Buyer and one-half by Seller. Each party shall bear its own costs.

                          ARTICLE 3. CLOSING AND DELIVERIES

                Section 3.1 Closing. Subject to the terms and conditions set forth herein, the
consummation of the transactions contemplated by this Agreement (the “Closing”) shall take
place remotely by the electronic exchange of documents and signatures, or such other place as
may be agreed upon, at 7:00 a.m., local Pacific Time, on the third (3rd) Business Day following
the satisfaction or, to the extent permitted by this Agreement, waiver of each of the conditions set
forth in Article IX of this Agreement (other than those conditions that, by their nature, are to be
satisfied at the Closing, but subject to the satisfaction, or waiver to the extent permitted by this
Agreement, of such conditions), or such other date as may be agreed to by Seller and Buyer,
which date shall not be earlier than the first day following the entry of the Sale Order by the
Bankruptcy Court (the “Closing Date”).

               Section 3.2    Seller’s Deliveries. At the Closing, Seller shall deliver or cause to
be delivered to Buyer:

                (a)    all of the Acquired Assets, together with one or more duly executed bills
of sale and instruments of conveyance appropriate for the applicable Acquired Assets, each as
reasonably requested by Buyer and otherwise in form and substance customary for transactions
of this nature and reasonably acceptable to Buyer and Seller;


                                                10
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 11 of 103
               (b)    the officer’s certificate required to be delivered pursuant to Section 9.2(a)
and Section 9.2(b); and

              (c)      one or more affidavits executed by Seller, in the form prescribed under
Treasury Regulation Section 1.1445-2(b), that Seller is not a foreign person within the meaning
of Section 1445(f)(3) of the Code.

               Section 3.3    Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to
be delivered to Seller:

               (a)     cash in an amount equal to the Net Closing Cash Payment, by wire
transfer of immediately available funds to the account or accounts of Seller identified by Seller
in writing reasonably in advance of the Closing;

               (b)    the officer’s certificate required to be delivered pursuant to Section 9.1(a)
and Section 9.1(b); and

              (c)     such other documents, instruments and certificates as Seller may
reasonably request from Buyer in accordance with the terms and conditions hereof.

                   ARTICLE 4. REPRESENTATIONS AND WARRANTIES

              Section 4.1 Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

                (a)     Corporate Organization. Each entity comprising Seller is duly formed or
incorporated and validly existing and in good standing under the laws of its respective state of
domicile. Subject to any necessary authority from the Bankruptcy Court, each entity comprising
Seller has the requisite corporate or limited liability company power and authority to conduct the
Business as now being conducted and to carry out its obligations under this Agreement.

               (b)     Authorization and Validity. Each entity comprising Seller has the
corporate or limited liability company power and authority necessary to enter into this
Agreement and each Ancillary Agreement and, subject to the Bankruptcy Court’s entry of the
Sale Order, to carry out its obligations hereunder and thereunder. The execution and delivery of
this Agreement has been duly authorized by all necessary corporate or limited liability company
action by the boards of directors or managers of Seller, and no other corporate or limited liability
company proceedings are necessary for the performance by Seller of its obligations under this
Agreement or the consummation by Seller of the transactions contemplated by this Agreement.
This Agreement has been duly and validly executed and delivered by Seller and, subject to the
Bankruptcy Court’s entry of the Sale Order and assuming due authorization, execution and
delivery by Buyer, is a valid and binding obligation of Seller enforceable against Seller in
accordance with its terms.

             (c)     No Conflict or Violation. Neither the execution and delivery by Seller of
this Agreement or any of the Ancillary Agreements to which Seller is a party, nor (subject to the
Bankruptcy Court’s entry of the Sale Order) the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements, nor compliance by Seller with any of the


                                                11
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 12 of 103
provisions hereof or thereof, will (x) conflict with or result in any breach of any provision of the
respective certificates of incorporation or formation of Seller or the respective by-laws or
operating agreements of Seller, or (y) violate any provision of law, regulation, rule or other legal
requirement of any Government (“Law”) or any order, judgment or decree of any court or
Government (“Order”) applicable to Seller or any of its properties or assets, except, in either of
the foregoing cases (x) and (y), for any conflict or violation as would not reasonably be expected
to cause a Material Adverse Effect.

                (d)    Title and Ownership. Except as would not have a Material Adverse
Effect, Seller has good title to, or right by license, lease or other agreement to use, the Acquired
Assets. Subject to the entry of the Sale Order, at the Closing, Seller will have the right to
transfer the Acquired Assets to Buyer free and clear of all Liens.

               Section 4.2 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

               (a)     Corporate Organization. Buyer is a corporation duly incorporated, validly
existing and in good standing under the Laws of the jurisdiction of its incorporation. Buyer has
the requisite corporate power and authority to own its properties and assets and to conduct its
business as now conducted and to carry out its obligations under this Agreement and each of the
Ancillary Agreements to which Buyer is a party.

               (b)     Qualification to do Business. Buyer is duly qualified to do business as a
foreign corporation and is in good standing in every jurisdiction in which the character of the
properties owned or leased by it or the nature of the businesses conducted by it makes such
qualification necessary.

                (c)   Authorization and Validity. Buyer has the requisite corporate power and
authority necessary to enter into this Agreement and each of the Ancillary Agreements to which
Buyer is a party, and to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement and those Ancillary Agreements to which Buyer is a party have been
duly authorized by all necessary corporate action by the board of directors (or equivalent), and
no other corporate proceedings are necessary for the performance by Buyer of its obligations
under this Agreement and each of the Ancillary Agreements to which Buyer is a party, or the
consummation by Buyer of the transactions contemplated hereby or thereby. This Agreement
and each of the Ancillary Agreements to which Buyer is a party have been duly and validly
executed and delivered by it and are valid and binding obligations of Buyer enforceable against it
in accordance with their respective terms.

               (d)     No Conflict or Violation. Neither the execution and delivery by Buyer of
this Agreement or any of the Ancillary Agreements to which Buyer is a party, nor the
consummation of the transactions contemplated hereby or thereby, nor compliance by Buyer
with any of the provisions hereof or thereof, will (i) conflict with or result in any breach of any
provision of the certificate of incorporation or by-laws (or equivalent documents) of Buyer, (ii)
violate any provision of Law, or any Order applicable to Buyer or any of its properties or assets,
or (iii) automatically result in a modification, violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any right, including but not


                                                12
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 13 of 103
limited to, any right of termination, amendment, cancellation or acceleration) under, any of the
terms, conditions or provisions of any contract, indenture, note, bond, lease, license or other
agreement to which Buyer is a party or by which it is bound or to which any of its properties or
assets is subject.

               (e)    Consents and Approvals. The execution, delivery and performance of this
Agreement and the Ancillary Agreements to which Buyer is a party do not and will not require
the consent or approval of, or filing with, any Government or any other Person, other than (i) as
may be required to be obtained by Buyer after the Closing in order to own or operate any of the
Acquired Assets; (ii) for entry of the Sale Order by the Bankruptcy Court; or (iii) for such
consents, approvals and filings, of which the failure to obtain or make would not, individually or
in the aggregate, have a material adverse effect on the ability of Buyer to consummate the
transactions contemplated by this Agreement or by the Ancillary Agreements to which Buyer is a
party.

               (f)     Adequate Assurances Regarding Assumed Contracts and Assumed Leases.

                      THIS SECTION INTENTIONALLY DELETED.

                (g)    Financial Capability. Buyer currently has or at Closing will have available
funds necessary to consummate the transactions contemplated by this Agreement, including the
acquisition of the Acquired Assets and the payment therefor to Seller of the Purchase Price and,
if applicable, any adjustments pursuant to Section 2.3 of this Agreement, and to perform its
obligations under this Agreement and the Ancillary Agreements to which Buyer is a party on the
terms and subject to the conditions contemplated hereby and thereby.

               (h)     Investigation by Buyer. Buyer has conducted its own independent review
and analysis of the Business, the Acquired Assets, operations, technology, assets, liabilities,
financial condition and prospects of the Business as formerly carried on by Seller and
acknowledges that Seller has provided Buyer with reasonable access to the personnel, properties,
premises and records of the Business for this purpose. Buyer has conducted its own independent
review of all Orders of, and all motions, pleadings, and other submissions to, the Bankruptcy
Court in connection with the Bankruptcy Case. In entering into this Agreement, Buyer has relied
solely upon its own investigation and analysis, and Buyer (i) acknowledges that neither Seller
nor any of its Affiliates or Related Persons makes or has made any representation or warranty,
either express or implied, as to the accuracy or completeness of any of the information provided
or made available to Buyer or its Affiliates or Related Persons, except for the representations and
warranties contained in Section 4.1 (which are subject to the limitations and restrictions
contained in this Agreement); and (ii) agrees, to the fullest extent permitted by Law, that none of
Seller, its Affiliates or any of their respective Related Persons shall have any liability or
responsibility whatsoever to Buyer or its Affiliates or Related Persons on any basis (including,
without limitation, in contract or tort, under federal or state securities Laws or otherwise, but
excluding misrepresentation or concealment arising from actual fraud of Seller) based upon any
information provided or made available, or statements made, to Buyer or its Affiliates or Related
Persons (or any omissions therefrom), including, without limitation, in respect of the specific
representations and warranties of Seller set forth in this Agreement, except, with regard to Seller,
for the representations and warranties contained in Section 4.1 and, with respect to such


                                                13
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 14 of 103
representations and warranties, subject to the limitations and restrictions contained in this
Agreement.

               Section 4.3     Warranties Exclusive; Schedules.

               (a)     The representations and warranties contained in Article 4 are the only
representations or warranties given by the parties to this Agreement and all other express or
implied warranties are disclaimed. Without limiting the foregoing, the Acquired Assets are
otherwise conveyed “AS IS”, “WHERE IS” and “WITH ALL FAULTS” and all warranties of
merchantability or fitness for a particular purpose are disclaimed. WITHOUT LIMITING THE
FOREGOING, SELLER AND SELLER’S AFFILIATES AND THEIR RESPECTIVE
RELATED PERSONS HAVE MADE NO REPRESENTATION OR WARRANTY
CONCERNING (A) ANY USE TO WHICH THE ACQUIRED ASSETS MAY BE PUT, (B)
ANY FUTURE REVENUES, COSTS, EXPENDITURES, CASH FLOW, RESULTS OF
OPERATIONS, FINANCIAL CONDITION OR PROSPECTS THAT MAY RESULT FROM
THE OWNERSHIP, USE OR SALE OF THE ACQUIRED ASSETS, (C) ANY OTHER
INFORMATION OR DOCUMENTS MADE AVAILABLE TO BUYER OR ITS AFFILIATES
OR RELATED PERSONS OR (D) THE CONDITION OF THE ACQUIRED ASSETS
INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH ANY ENVIRONMENTAL
LAWS OR OTHER LAWS. SELLER AND SELLER’S AFFILIATES AND RELATED
PERSONS HAVE MADE NO REPRESENTATIONS OR WARRANTIES IN ANY OTHER
AGREEMENT.

                (b)    The disclosure of any matter or item in any schedule hereto shall not be
deemed to constitute an acknowledgement that any such matter is required to be disclosed or is
material or that such matter would result in a Material Adverse Effect.

                Section 4.4 Survival of Representations and Warranties.              None of the
representations or warranties of Seller set forth in this Agreement or any Ancillary Agreement or
in any certificate delivered pursuant to Section 9.2(a) or Section 9.2(b) shall survive the Closing
(and, for the avoidance of doubt, all covenants set forth in this Agreement or any Ancillary
Agreement shall survive in accordance with their respective terms).

                         ARTICLE 5. COVENANTS OF THE PARTIES

               Section 5.1     Covenants of Seller. Seller covenants as follows:

                (a)     Commercially Reasonable Efforts. Between the Effective Date and the
Closing Date, Seller shall use commercially reasonable efforts to (except as may be disclosed to
Buyer) (i) obtain all necessary consents, waivers, authorizations and approvals of all
Governments, and of all other Persons, required to be obtained by Seller in connection with the
execution, delivery and performance by it of this Agreement and the Ancillary Agreements to
which Seller is a party, (ii) take, or cause to be taken, all actions, and to do, or cause to be done,
all things necessary or proper, consistent with applicable Law, to consummate and make
effective in an expeditious manner the transactions contemplated by this Agreement and the
Ancillary Agreements, and (iii) maintain the Acquired Assets substantially in accordance with
Seller’s current practices and procedures (as adjusted for the effects of any COVID Restrictions).



                                                 14
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 15 of 103
                (b)    Access to Properties and Documents; Confidentiality. Seller shall afford
to Buyer, and to the accountants, counsel and representatives of Buyer, reasonable access
(subject to any COVID Restrictions) during normal business hours throughout the period from
the Effective Date until the Closing Date (or the earlier termination of this Agreement pursuant
to Article 10) to all Documents of Seller relating to the Acquired Assets. Upon reasonable prior
notice, Seller shall also afford Buyer reasonable access, taking into account any COVID
Restrictions and Seller’s resources and other commitments, during normal business hours, to all
Acquired Assets, and to Seller’s executive officers, accountants, counsel, employees and other
representatives, throughout the period prior to the Closing Date (or the earlier termination of this
Agreement pursuant to Article 10). The rights of access contained in this Section 5.1(b) are
granted subject to, and on, the following terms and conditions: (i) any such investigation shall
not include physical testing or sampling and will be conducted in a reasonable manner; (ii) all
information provided to Buyer or its agents or representatives by or on behalf of Seller or its
agents or representatives (whether pursuant to this Section 5.1(b) or otherwise) will be governed
and protected by the Confidentiality Agreement, dated as of July 29, 2020 by and between Buyer
and ROC (the “Confidentiality Agreement”); and (iii) such rights of access shall not affect or
modify the conditions set forth in Article 9 in any way.

               Section 5.2    Covenants of Buyer. Buyer covenants as follows:

               (a)     Commercially Reasonable Efforts. Buyer shall use all commercially
reasonable efforts to (i) obtain all consents and approvals of all Governments, and all other
Persons, required to be obtained by Buyer to effect the transactions contemplated by this
Agreement and the Ancillary Agreements, and (ii) take, or cause to be taken, all action, and to
do, or cause to be done, all things necessary or proper, consistent with applicable Law, to
consummate and make effective in an expeditious manner the transactions contemplated by this
Agreement and the Ancillary Agreements, including removing the Acquired Assets from the
Seller’s property no later than 30 days after the Closing Date.

               (b)     Adequate Assurances Regarding Assumed Contracts and Assumed Leases.

                       THIS SECTION INTENTIONALLY DELETED.

               (c)     Cure of Defaults.

                       THIS SECTION INTENTIONALLY DELETED.

               (d)     Performance under Assumed Contracts and Assumed Leases.

                       THIS SECTION INTENTIONALLY DELETED.

               (e)    Indemnification for Use of Real Property. Buyer shall indemnify, defend
and hold harmless (i) Seller, and (ii) Seller’s Affiliates and Related Persons from and against any
and all claims, demands, causes of action, losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees and disbursements) suffered or incurred by such
Persons in connection with (A) Buyer’s or Buyer’s agents’ or representatives’ entry upon the
Owned Real Property or the Leased Real Property in connection with their exercise of the right
of access pursuant to Section 5.1(b), and (B) any and all other activities undertaken by Buyer or


                                                15
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 16 of 103
Buyer’s agents or representatives with respect to any such Leased Real Property or the Owned
Real Property.

                (f)      Released Claims. Effective as of the Closing Date, Buyer, on behalf of
itself and its Affiliates and each of their respective employees, directors, officers, shareholders,
and advisors, hereby covenants and agrees that it shall not (i) assert any Claims that constitute
Acquired Assets to the extent such Claims have been, or are at any time thereafter, released by or
on behalf of Seller or any other Person pursuant to the Plan, an Order of the Bankruptcy Court,
or otherwise or (ii) pursue, prosecute or assert any rights related to any Claims against
employees, officers of directors of Seller, including by way of offset or recoupment.

                          ARTICLE 6. ADDITIONAL AGREEMENTS

               Section 6.1     Bankruptcy Matters.

                 (a)    Backup Bidder. In the event that Buyer is designated as the “Backup
Bidder” in accordance with and as defined in the Bidding Procedures Order, Buyer agrees that it
will keep the Backup Bid (as defined in the Bidding Procedures Order) open and irrevocable
until the earlier of 5:00 p.m. (prevailing Central Time) on the date that is sixty (60) days after the
date of entry of the Bankruptcy Court’s Order approving the Alternative Transaction and the
closing date of the Alternative Transaction. Notwithstanding anything to the contrary in this
Agreement, Seller may also identify and enter into agreements respecting (x) a “back-up” bid
relating to an Alternative Transaction, and/or (y) a liquidation sale of all or a portion of the
Inventory and the other assets of Seller, in either case to become effective in the event Buyer
does not perform in accordance with the terms of this Agreement.

                (b)     Notice to Holders of Liens, Claims and Interests. Seller has provided
notice of the intent to seek entry of the Sale Order to all holders of Liens, Claims and Interests in
accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local
Rules for the Bankruptcy Court and any other applicable Order of the Bankruptcy Court.

                (c)     Entry of Sale Order. Seller has filed with the Bankruptcy Court one or
more motions which, collectively, seek the entry of the Sale Order. The Sale Order provides
that, without limitation and notwithstanding anything to the contrary in this Agreement, Buyer is
not liable for, and is taking the Acquired Assets free of, any Excluded Liability. Seller and
Buyer shall use reasonable best efforts to cooperate, assist and consult with each other to secure
the entry of the Sale Order, and to consummate the transactions contemplated by this Agreement,
including furnishing affidavits or other documents or information for filing with the Bankruptcy
Court for the purposes, among others, of providing necessary assurances of performance by
Buyer under this Agreement. In the event that any Orders of the Bankruptcy Court relating to
this Agreement shall be appealed by any Person (or a petition for certiorari or motion for
reconsideration, amendment, clarification, modification, vacation, stay, rehearing or reargument
shall be filed with respect to any such Order), Seller and Buyer will cooperate in determining and
pursuing the response to any such appeal, petition or motion and Seller and Buyer shall use their
commercially reasonable efforts to obtain an expedited resolution of any such appeal, petition or
motion. For purposes of this Section 6.1(c) only, commercially reasonable efforts shall without
limitation require each party to this Agreement to pay its costs and expenses reasonably required


                                                 16
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 17 of 103
in connection with preparing and seeking entry of the Sale Order by the Bankruptcy Court and
resolution of any appeal therefrom.

               Section 6.2    Transition Arrangements.

                 (a)   Access Covenant. Upon reasonable request from Seller, during reasonable
hours, and subject to the terms of the Confidentiality Agreement, Buyer will following the
Closing Date provide to Seller, and the accountants, counsel and representatives of Seller,
including any administrator of the Plan or Seller's estate, such access to the pre-closing books
and records relating to the Business as is reasonably necessary to permit Seller to monetize any
Excluded Assets and otherwise liquidate its estate after the Closing and confirmation of the Plan
and to conclude the Bankruptcy Case, including the administration of the Plan, reconciliation and
litigation of claims and making of distributions contemplated under the Plan or otherwise. Such
access will include (a) reasonable access to Buyer’s personnel, information technology systems
and books and records and (b) the use of office space for individuals and office support of
appropriate secretaries or clerks for employees of Seller engaged in such wind-down and
liquidation process. Buyer will provide such services free of any charges, fees or rents, provided
that Seller will reimburse Buyer for reasonable out-of-pocket costs and expenses incurred by
Buyer in connection with providing such services (which for the avoidance of doubt will not
include salaries paid to Buyer’s consultants or employees or Buyer’s overhead but may include
temporary service workers (at customary and reasonable hourly costs) if needed based upon the
reasonable time demands of the regular work of Buyer’s employees and the reasonable time
demands of Seller's employees engaged in the liquidation).

               (b)     Access to Buyer. For a period of up to thirty (30) days following the
Closing Date, Seller, or Seller’s assignee, shall permit Buyer access to all properties at which the
Acquired Assets are located as necessary for the purpose of inventorying and removal of the
Acquired Assets; provided that all costs related to such removal (and the loading and preparation
thereunder) shall be borne by Buyer.

               Section 6.3 Further Assurances. At the request and the sole expense of the
requesting party, either party shall, at any time after the Closing Date, execute and deliver such
documents as the other party or its counsel may reasonably request to effectuate the purposes of
this Agreement.

                  ARTICLE 7. EMPLOYEES AND EMPLOYEE BENEFITS

                          THIS ARTICLE INTENTIONALLY DELETED.

                                      ARTICLE 8. TAXES.

                Section 8.1 Taxes Related to Purchase of Assets. All recording and filing fees
and all federal, state and local sales, transfer, excise, value-added or other similar Taxes,
including, without limitation, all state and local Taxes in connection with the transfer of the
Acquired Assets, but excluding all income taxes and other fees based upon gain realized by
Seller as a result of the sale of the Acquired Assets (collectively, “Transaction Taxes”), that may
be imposed by reason of the sale, transfer, assignment and delivery of the Acquired Assets, and
which are not exempt under Section 1146 of the Bankruptcy Code, shall be paid by Buyer.


                                                17
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 18 of 103
Buyer and Seller agree to cooperate to determine the amount of Transaction Taxes payable in
connection with the transactions contemplated under this Agreement, and Seller agrees to assist
Buyer reasonably in the preparation and filing of any and all required returns for or with respect
to such Transaction Taxes with any and all appropriate taxing authorities.

               Section 8.2    Cooperation on Tax Matters.

               (a)     Buyer and Seller agree to furnish or cause to be furnished to each other, as
promptly as practicable, such information and assistance relating to the Acquired Assets as is
reasonably necessary for the preparation and filing of any Tax Return, claim for refund or other
required or optional filings relating to Tax matters, for the preparation for and proof of facts
during any Tax audit, for the preparation for any Tax protest, for the prosecution or defense of
any suit or other proceeding relating to Tax matters and for the answer to any governmental or
regulatory inquiry relating to Tax matters.

                 (b)    Buyer agrees to retain possession, at its own expense, of all accounting,
business, financial and Tax records and information (i) relating to the Acquired Assets that are
in existence on the Closing Date and transferred to Buyer hereunder and (ii) coming into
existence after the Closing Date that relate to the Acquired Assets before the Closing Date, for a
period of at least six (6) years from the Closing Date, and will give Seller notice and an
opportunity to retain any such records in the event that Buyer determines to destroy or dispose of
them after such period. In addition, from and after the Closing Date, Buyer agrees that it will
provide access to Seller and its attorneys, accountants and other representatives (after reasonable
notice and during normal business hours and without charge) to the books, records, documents
and other information relating to the Acquired Assets as Seller may reasonably deem necessary
to (x) properly prepare for, file, prove, answer, prosecute and/or defend any such Tax Return,
claim, filing, tax audit, tax protest, suit, proceeding or answer or (y) administer or complete any
cases under Chapter 11 of the Bankruptcy Code of Seller. Such access shall include, without
limitation, access to any computerized information retrieval systems relating to the Acquired
Assets.

                (c)    If Seller receives any refund, overpayment or rebate of Pre-Closing Taxes
(including any refund, overpayment or rebate relating to any Straddle Period) that is attributable
to Taxes paid by Buyer, it shall promptly, and in no case later than ten (10) Business Days after
receipt thereof, pay such refund, overpayment or rebate over to Buyer net of any reasonable cost
or expense incurred in connection with such refund, overpayment or rebate.

                (d)    Seller shall prepare and file all Income Tax Returns for any Pre-Closing
Income Taxes of Seller, whether or not such Tax Returns are required to be filed after the
Closing Date, and Seller shall timely pay all Taxes reflected on such Tax Returns. Without
limitation to the foregoing, Buyer shall pay, no later than thirty (30) calendar days following the
Closing Date, all Taxes relating to the Business or Seller or its Affiliates that are in each case
payable as of the Closing (determined without regard to any payment date extension under
applicable Law). Buyer and Seller shall reasonably cooperate in the preparation of any Tax
Returns described in this Section 8.2(d).




                                                18
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
               Exhibit Ex. E - Century Arms Inc. Page 19 of 103
              (e)     Buyer and Seller will cooperate and Buyer shall use commercially
reasonable efforts to cause Buyer or any Buyer Acquisition Vehicle to be registered with the
Alcohol and Tobacco Tax and Trade Bureau as a “manufacturer” for purposes of the Firearms
Ammunition and Excise Tax on or before the Closing Date.

                 Section 8.3 Allocation of Purchase Price. Promptly (and in any event within
sixty (60) days) following the Closing Date, Seller shall deliver a schedule to Buyer allocating
the Purchase Price among the Acquired Assets (the “Allocation”). Seller and Buyer will
cooperate to resolve any disputes regarding the Allocation and to file with the Internal Revenue
Service their respective Forms 8594 as provided for in Section 1060 of the Code on a basis
consistent with the Allocation, and the Allocation shall be reflected on any Tax Returns required
to be filed as a result of the transactions contemplated by this Agreement.

       ARTICLE 9. CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES.

                 Section 9.1 Conditions Precedent to Performance by Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one or more of which
(other than the conditions contained in Section 9.1(c)(i) and Section 9.1(c)(ii)) may be waived by
Seller in its sole discretion:

               (a)     Representations and Warranties of Buyer. All representations and
warranties made by Buyer in Section 4.2 shall be accurate in all material respects on and as of
the Closing Date as if again made by Buyer on and as of such date, except for (i) those
representations and warranties that speak solely as of a specific date and that were true and
correct as of such date, and (ii) inaccuracies that do not result in a material adverse effect on
Buyer’s ability to perform its obligations hereunder, and Seller shall have received a certificate,
dated as of the Closing Date and signed by a duly authorized officer of Buyer, solely in such
capacity on behalf of Buyer, to that effect.

                (b)    Performance of the Obligations of Buyer. Buyer shall have performed in
all material respects all obligations required under this Agreement to be performed by it on or
before the Closing Date (except with respect to the obligation to pay the Good Faith Deposit and
the Purchase Price in accordance with the terms of this Agreement, which obligations shall be
performed in all respects), and Seller shall have received a certificate, dated as of the Closing
Date and signed by a duly authorized officer of Buyer, solely in such capacity on behalf of
Buyer, to that effect.

              (c)    Consents and Approvals. The Bankruptcy Court shall have entered the
Sale Order, and no Order staying, modifying, or amending the Sale Order shall be in effect on
the Closing Date.

               (d)     No Violation of Orders. No preliminary or permanent injunction or other
Order that declares this Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated by this Agreement shall be in effect.

               (e)    Cure of Defaults.



                                                19
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
               Exhibit Ex. E - Century Arms Inc. Page 20 of 103
                      THIS SECTION INTENTIONALLY DELETED.

                (f)     Buyer’s Deliveries. Buyer shall have delivered to Buyer all of the items
set forth in Section 3.3.

                Section 9.2 Conditions Precedent to Performance by Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one or more of which
(other than the conditions contained in Section 9.2(c)(i) and Section 9.2(c)(ii)) may be waived by
Buyer in its sole discretion:

                (a)    Representations and Warranties of Seller. All representations and
warranties made by Seller in Section 4.1 shall be accurate in all material respects on and as of the
Closing Date as if again made by Seller on and as of such date, except for (i) those
representations and warranties that speak solely as of a specific date and that were true and
correct as of such date, and (ii) inaccuracies that do not result in a Material Adverse Effect, and
Buyer shall have received a certificate, dated as of the Closing Date and signed by a duly
authorized officer of Seller, solely in such capacity on behalf of Seller, to that effect.

                (b)      Performance of the Obligations of Seller. Seller shall have performed all
obligations required under this Agreement to be performed by it on or before the Closing Date,
other than failures of performance that do not result in a Material Adverse Effect, and Buyer
shall have received a certificate, dated as of the Closing Date and signed by a duly authorized
officer of Seller, solely in such capacity on behalf of Seller, to that effect.

              (c)    Consents and Approvals. The Bankruptcy Court shall have entered the
Sale Order, and no Order staying, modifying, or amending the Sale Order shall be in effect on
the Closing Date.

               (d)    No Violation of Orders. No preliminary or permanent injunction or other
Order that declares this Agreement invalid in any respect or prevents the consummation of the
transactions contemplated by this Agreement shall be in effect.

                (e)     Seller’s Deliveries. Seller shall have delivered to Buyer all of the items
set forth in Section 3.2.

                                 ARTICLE 10. TERMINATION.

              Section 10.1 Conditions of Termination. This Agreement may be terminated at
any time before the Closing:

               (a)     By mutual written consent of Seller and Buyer;

               (b)     By Seller, by notice to Buyer, on or after the date that is thirty (30)
calendar days after the Effective Date (the “Warranty Termination Date”), if the condition
contained in Section 9.1(a) has not been satisfied or waived; provided, however, that Seller shall
not have the right to terminate this Agreement under this Section 10.1(b) if Seller is then in
material breach of this Agreement;


                                                20
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 21 of 103
               (c)     By Seller, by notice to Buyer, if Seller has previously provided Buyer with
written notice of Buyer’s failure to perform any material covenant of Buyer contained in this
Agreement and Buyer has failed within five (5) days after such notice to perform such covenant;
provided, however, that Seller shall not have the right to terminate this Agreement under this
Section 10.1(c) if Seller is then in material breach of this Agreement;

                (d)     By Seller, by notice to Buyer, on or after the date that is thirty (30)
calendar days after the Effective Date (the “Approval Termination Date”), if any condition
contained in Section 9.1(c) or Section 9.1(d) has not been satisfied or waived; provided,
however, that Seller shall not have the right to terminate this Agreement under this Section
10.1(d) if Seller is then in material breach of this Agreement;

                (e)    By Buyer, by notice to Seller, on or after the Warranty Termination Date,
if the condition contained in Section 9.2(a) has not been satisfied or waived; provided, however,
that Buyer shall not have the right to terminate this Agreement under this Section 10.1(e) if
Buyer is then in material breach of this Agreement;

               (f)      By Buyer, by notice to Seller, if Buyer has previously provided Seller with
written notice of a failure to perform any material covenant of Seller contained in this Agreement
and Seller has failed within five (5) days after such notice to perform such covenant; provided,
however, that Buyer shall not have the right to terminate this Agreement under this Section
10.1(f) if Buyer is then in material breach of this Agreement;

              (g)     By Buyer, by notice to Seller, after the Approval Termination Date, if any
condition contained in Section 9.2(c) or Section 9.2(d) has not been satisfied or waived;
provided, however, that Buyer shall not have the right to terminate this Agreement under this
Section 10.1(g) if Buyer is then in material breach of this Agreement;

                (h)     By Buyer, by notice to Seller, or by Seller, by notice to Buyer, if the
Bankruptcy Court enters an Order dismissing or converting the Bankruptcy Case into a case
under Chapter 7 of the Bankruptcy Code, appointing a trustee in the Bankruptcy Case, or
appointing an examiner with enlarged power related to the operation of the Business (beyond
those set forth in Section 1106(a)(3) or (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code, or the occurrence of any of the foregoing;

               (i)    By Seller, five (5) Business Days after notice to Buyer, if the Bankruptcy
Court has not entered the Sale Order by the date that is 60 calendar days after the Petition Date;
and

               (j)     Automatically, upon the earlier of (i) Seller consummating an Alternative
Transaction, and (ii) sixty (60) days following the date upon which the Bankruptcy Court issues
a Final Order approving an Alternative Transaction.

               Section 10.2 Effect of Termination; Remedies.

               (a)    In the event of termination pursuant to Section 10.1, this Agreement shall
become null and void and have no effect (other than Article 10, Article 11, and Article 12, which
shall survive termination), with no liability on the part of Seller or Buyer, or their respective


                                                21
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
               Exhibit Ex. E - Century Arms Inc. Page 22 of 103
Affiliates or Related Persons, with respect to this Agreement, except for (i) the liability of a party
for its own expenses pursuant to Section 11.4, (ii) the obligation of Buyer under Section 6.1(a)
and (iii) any liability provided for in Section 10.2(b) through Section 10.2(d), inclusive.

               (b)     If this Agreement is terminated pursuant to Section 10.1(a), Section
10.1(d), Section 10.1(e), Section 10.1(f), Section 10.1(g), Section 10.1(h), Section 10.1(i) or
Section 10.1(j), then the Good Faith Deposit shall, within three (3) Business Days, be returned
by Seller to Buyer.

               (c)    If this Agreement is terminated pursuant to Section 10.1(b) or Section
10.1(c), then Seller may, at its sole election (i) within three (3) Business Days, retain the Good
Faith Deposit, as liquidated damages (the “Break Fee”), or (ii) without limitation to Seller’s
remedies under clause (i) of this Section 10.2(c) require Buyer to specifically perform under the
terms of this Agreement and each of the Ancillary Agreements to which Buyer is a party.

                (d)     Notwithstanding anything to the contrary herein, but without limitation to
the right to enforce covenants as set forth in Article VI (if the Closing shall have occurred) (i)
Seller’s entitlement to the Break Fee (to the extent provided for in this Agreement) will
constitute liquidated damages (and not a penalty) and, if Seller retains such amount, then
notwithstanding anything to the contrary contained herein, such Break Fee shall be the sole and
exclusive remedy available to Seller and any other Person against Buyer, its Subsidiaries, and
any of their respective Affiliates in connection with this Agreement and the transactions
contemplated hereby (including as a result of the failure to consummate the Closing or for a
breach or failure to perform hereunder or otherwise) and none of Buyer, its Subsidiaries or any
of their respective Affiliates shall have any further liability relating to or arising out of this
Agreement or the transactions contemplated hereby, and (ii) Buyer’s entitlement to the
reimbursement of the Good Faith Deposit (to the extent provided for in this Agreement) shall be
the sole and exclusive remedy (at law, in equity or otherwise) available to Buyer and any other
Person against Seller, its Subsidiaries, and any of their respective Affiliates in connection with
this Agreement and the transactions contemplated hereby (including as a result of the failure to
consummate the Closing or for a breach or failure to perform hereunder or otherwise) and none
of Seller, its Subsidiaries or any of their respective Affiliates shall have any further liability
relating to or arising out of this Agreement or the transactions contemplated hereby. Each Party
acknowledges that the agreements contained in this Section 10.2 are an integral part of the
transactions contemplated by this Agreement, that without these agreements such Party would
not have entered into this Agreement.

                                ARTICLE 11. MISCELLANEOUS.

                Section 11.1 Successors and Assigns. Prior to the Closing, neither Buyer nor
Seller shall assign this Agreement or any rights or obligations hereunder without the prior written
consent of the other, and any such attempted assignment without such prior written consent shall
be void and of no force and effect; provided that if Buyer wishes, upon prior written notice to
Seller, to assign its rights, obligations and liabilities hereunder no later than ten (10) days prior to
the Closing Date to a Buyer Acquisition Vehicle, such prior written consent of Seller shall not
unreasonably be withheld. This Agreement shall inure to the benefit of and shall be binding
upon the successors and permitted assigns of the parties to this Agreement.


                                                  22
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
               Exhibit Ex. E - Century Arms Inc. Page 23 of 103
                Section 11.2 Governing Law; Jurisdiction. This Agreement shall be construed,
performed and enforced in accordance with, and governed by, the Laws of the State of Delaware
(without giving effect to the principles of conflicts of Laws thereof), except to the extent that the
Laws of such State are superseded by the Bankruptcy Code. For so long as Seller is subject to
the jurisdiction of the Bankruptcy Court, the parties to this Agreement irrevocably elect as the
sole judicial forum for the adjudication of any matters arising under or in connection with the
Agreement, and consent to the exclusive jurisdiction of, the Bankruptcy Court. After Seller is no
longer subject to the jurisdiction of the Bankruptcy Court, the parties to this Agreement
irrevocably elect as the sole judicial forum for the adjudication of any matters arising under or in
connection with this Agreement, and consent to the jurisdiction of, any state or federal court
having competent jurisdiction over the Northern District of Alabama.

           Section 11.3 WAIVER OF JURY TRIAL.   EACH PARTY TO THIS
AGREEMENT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.3.

                Section 11.4 Expenses. Except as expressly otherwise provided herein, each of
the parties to this Agreement shall pay its own expenses in connection with this Agreement and
the transactions contemplated by this Agreement, including, without limitation, any legal and
accounting fees, whether or not the transactions contemplated by this Agreement are
consummated. Buyer shall pay the cost of any surveys (without limitation to the restriction in
Section 5.1(b)(i)), title insurance policies and title reports ordered by Buyer. For all purposes
under this Agreement, unless otherwise specified in the applicable clause, any obligation of
Seller to exercise commercially reasonable efforts shall not require the incurrence of any out-of-
pocket expenses by Seller.

               Section 11.5 Broker’s and Finder’s Fees. Each of the parties to this Agreement
represents and warrants that it has dealt with no broker or finder in connection with any of the
transactions contemplated by this Agreement other than Ducera Partners, whose fees and
expenses shall, as between the parties to this Agreement, be the responsibility of the Seller, and,
to such party’s Knowledge, no other broker or other Person is entitled to any commission or
broker’s or finder’s fee in connection with any of the transactions contemplated by this
Agreement or the Ancillary Agreements.

               Section 11.6 Severability. In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void or unenforceable,
said provision shall survive to the extent it is not so declared, and all of the other provisions of


                                                 23
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 24 of 103
this Agreement shall remain in full force and effect only if, after excluding the portion deemed to
be unenforceable, the remaining terms shall provide for the consummation of the transactions
contemplated by this Agreement in substantially the same manner as originally set forth at the
later of the date this Agreement was executed or last amended.

               Section 11.7 Notices.

                (a)     All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given: (i) on the date of
service, if served personally on the party to whom notice is to be given; (ii) when transmitted via
electronic mail to the applicable electronic mail address set forth below if confirmation of receipt
is obtained promptly after completion of transmission; (iii) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by the United States
Postal Service; or (iv) on the fifth (5th) day after mailing, if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid and properly addressed, to
the party as follows:

       If to Seller:

               Remington Outdoor Company, Inc.
               100 Electronics Blvd., SW
               Huntsville, Alabama 35824
               Attention: Ken D'Arcy
               Email: ken.darcy@remington.com

       With a copy in either case to (which copy alone shall not constitute notice):

               O’Melveny & Myers LLP
               400 South Hope Street
               Los Angeles, California 90071
               Attention: John Paul Motley, Esq., and Stephen H. Warren, Esq.
               Phone: (213) 430-6100 and (213) 430-7875, respectively
               Email: jpmotley@omm.com and swarren@omm.com, respectively

       If to Buyer:

               Century Arms, Inc.
               430 S. Congress Avenue, Suite 1A
               Delray Beach, Florida 33445
               Phone: (561) 265-4500
               Fax: (561) 265-4510
               Attention: Michael Sucher
               Email: ciams@centuryarms.com and msucher@centuryarms.com




                                                 24
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 25 of 103
       With     a    copy     to    (which     copy    alone     shall   not    constitute    notice):

               Ruberto, Israel & Weiner, P.C.
               255 State Street, 7th Floor
               Boston, Massachusetts 02109
               Attention: James C. Fox, Esq. and Rion M. Vaughan, Esq.
               Phone: (617) 742-4200
               Fax: (617) 742-2355
               Email: jcf@riw.com and rmv@riw.com

               (b)     Any party may change its address for the purpose of this Section 11.7 by
giving the other party written notice of its new address in the manner set forth above.

               Section 11.8 Amendments; Waivers. This Agreement may be amended or
modified, and any of the terms, covenants, representations, warranties or conditions hereof may
be waived, only by a written instrument executed by the parties to this Agreement, or in the case
of a waiver, by the party waiving compliance. Any waiver by any party of any condition, or of
the breach of any provision, term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall not be deemed to be or construed as a furthering
or continuing waiver of any such condition, or of the breach of any other provision, term,
covenant, representation or warranty of this Agreement.

              Section 11.9 Time of Essence. Time is of the essence in the performance of
each and every term of this Agreement.

                 Section 11.10 Specific Performance. The provisions of this Agreement are
uniquely related to Seller's and its Affiliates' desire to consummate the transactions contemplated
by this Agreement, and such transactions represent a unique business opportunity at a unique
time for the Seller and its Affiliates. As a result, irreparable damage would occur to Seller and
its Affiliates in the event that any of the obligations of Buyer under this Agreement were not
performed in accordance with their specific terms. Although liquidated or other monetary
damages may be available for the breach of covenants and undertakings contained in this
Agreement, monetary damages would be difficult to ascertain and an inadequate remedy
therefor. Accordingly, if Buyer breaches or threatens to breach any provision of this Agreement,
then without limitation to Seller's rights under clause (i) of Section 10.2(c) Seller shall be entitled
to an injunction or injunctions, specific performance and any and all other equitable relief to
prevent or restrain breaches or threatened breaches of this Agreement, this being in addition to
any other remedies to which it is entitled at Law or equity. If Seller seeks an injunction or
injunctions to prevent breaches of this Agreement or seeking to enforce specifically the terms
and provisions of this Agreement, Seller shall not be required to provide, furnish or post any
bond or other security in connection with or as a condition to obtaining any such Order or
injunction. Buyer irrevocably waives any right it may have to require the provision, furnishing
or posting of any such bond or other security. If any action or proceeding should be brought in
equity to enforce the provisions of this Agreement, Buyer shall not allege, and hereby waives the
defense, that there is an adequate remedy at Law.




                                                  25
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
               Exhibit Ex. E - Century Arms Inc. Page 26 of 103
                Section 11.11 Public Announcements. Promptly after the execution and delivery
of this Agreement, the parties shall make a joint press release in form and substance reasonably
satisfactory to both of them regarding the transactions contemplated herein. Thereafter, no party
shall make any press release or public announcement concerning the transactions contemplated
by this Agreement without the prior written consent of the other party (such consent not to be
unreasonably withheld, conditioned or delayed) unless a press release or public announcement is
required by Law or Order of the Bankruptcy Court. If any such announcement or other
disclosure is required by Law or Order of the Bankruptcy Court, the disclosing party agrees to
give the nondisclosing party prior notice of, and an opportunity to comment on, the proposed
disclosure. Notwithstanding anything to the contrary in this Section 11.11, Seller (a) shall file
this Agreement with the Bankruptcy Court in connection with obtaining the Sale Order and (b)
may disclose this Agreement to its equityholders and lenders to the extent required by the
provisions of any of Seller’s bylaws, credit agreements and other pre-existing contractual
obligations.

               Section 11.12 Entire Agreement. This Agreement (including the Ancillary
Agreements referenced herein), the Sale Order and the Confidentiality Agreement contain the
entire understanding between the parties to this Agreement with respect to the transactions
contemplated by this Agreement and supersede and replace all prior and contemporaneous
agreements and understandings, oral or written, with regard to such transactions. All schedules
to this Agreement and any documents and instruments delivered pursuant to any provision of this
Agreement are expressly made a part of this Agreement as fully as though completely set forth in
this Agreement.

               Section 11.13 Parties in Interest. Nothing in this Agreement is intended to or
shall confer any rights or remedies under or by reason of this Agreement on any Persons other
than Seller and Buyer and their respective successors and permitted assigns. Nothing in this
Agreement is intended to or shall relieve or discharge the obligations or liability of any third
Persons to Seller or Buyer. This Agreement is not intended to nor shall give any third Persons
any right of subrogation or action over or against Seller or Buyer.

               Section 11.14 Bulk Sales Laws. Buyer waives compliance by Seller and Seller
waives compliance by Buyer, with the provisions of the “bulk sales”, “bulk transfer” or similar
laws of any state other than any Laws which would exempt any of the transactions contemplated
by this Agreement from any Tax liability which would be imposed but for such compliance.

                Section 11.15 Construction. The article and section headings in this Agreement
are for reference purposes only and shall not affect the meaning or interpretation of this
Agreement. The parties to this Agreement have jointly participated in the negotiation and
drafting of this Agreement. In the event of an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the authorship of any
of the provisions of this Agreement. Each defined term used in this Agreement has a comparable
meaning when used in its plural or singular form. As used in this Agreement, the word
“including” and its derivatives means “without limitation” and its derivatives, the word “or” is
not exclusive and the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole.


                                               26
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
               Exhibit Ex. E - Century Arms Inc. Page 27 of 103
               Section 11.16 Counterparts and Facsimiles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall constitute the
same instrument. Executed signature pages to this Agreement may be delivered by electronic
mail and such electronic copies will be deemed as sufficient as if actual signature pages had been
delivered.

                                  ARTICLE 12. DEFINITIONS.

               Section 12.1 Certain Terms Defined. As used in this Agreement, the following
terms have the following meanings:

        “Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under direct or indirect common control with such other Person.

        “Alternative Transaction” means Seller consummating any transaction or series of
transactions, whether a going concern sale, liquidation or otherwise, that involves a sale of all or
substantially all of the Business or the Acquired Assets by Seller to a purchaser or purchasers
other than Buyer.

       “Ancillary Agreements” means, collectively, the certificates, affidavits and releases
delivered pursuant to Article 3.

       “ATF” means the United States Bureau of Alcohol, Tobacco, Firearms and Explosives.

        “ATF Licenses” means all of those licenses issued by ATF as provided by the GCA and
the GCA’s implementing regulations that are necessary for Buyer to conduct the Business as
currently conducted.

        “Avoidance Actions” means any and all claims and remedies of Seller under Sections
510 and 542 through 553 of the Bankruptcy Code or under similar state laws including, without
limitation, fraudulent conveyance claims, and all other causes of action of a trustee and debtor-
in-possession under the Bankruptcy Code.

       “Business Day” means any day other than Saturday, Sunday and any day that is a legal
holiday or a day on which banking institutions in Huntsville, Alabama are authorized by Law or
other governmental action to close.

         “Cash” means all cash and cash equivalents held by Seller, including all petty cash,
register cash, undeposited checks, cash in transit and marketable securities, in each case as of
immediately prior to the Closing (and including without limitation (i) the Good Faith Deposit,
(ii) the Net Closing Cash Payment, (iii) any fee reserves or escrows established by Seller, and
(iv) any cash in the Dominion Account (as defined in the Priority Term Loan)).

       “Claims” encompasses the definition in Bankruptcy Code §101(5) and under this
Agreement also includes any and all liabilities, rights, credits, defenses, allowances, rebates,
choses in action, rights of recovery, set-off, causes of action, civil or criminal, any contributions
received from or owed to charitable or other organizations, assertions of legal or moral
responsibility, in each case known or unknown, pending or threatened, at law or in equity, direct


                                                 27
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 28 of 103
or derivative, liquidated or unliquidated, matured or unmatured, disputed or undisputed, choate
or inchoate, judgments, demands, rights of first refusal or offer, recoupment, rights of recovery,
reimbursement, contribution, indemnity, exoneration, rights under products liability, alter ego,
environmental, intellectual property (including any infringement thereof), tort, contract and any
other legal or equitable basis of liability, charges of any kind or nature, debts arising in any way
in connection with any agreements, acts or failures to act, and all pending, threatened, asserted or
unasserted actions against Seller or any of its Affiliates, or any of their respective current or
former officers, employees, agents or independent contractors, any of their assets or properties,
the Business, or any of their operations or activities arising out of or relating to any matter,
occurrence, action, omission or circumstance, and includes any Claims against Buyer under
doctrines of successor liability or any other ground or theory (which Claim may also be an
Interest or Lien).

       “Code” means the Internal Revenue Code of 1986, as amended.

       “Contract” means any contract, indenture, note, bond, lease, license, premium finance
arrangement, purchase order, sales order or other agreement to which Seller is a party; provided
that Contracts do not include any Lease or any employment or similar Contracts.

       “Creditworthy” means sufficiently capitalized, to the reasonable satisfaction of Seller
upon provision to Seller of substantiating documentary evidence, to be able to pay the Purchase
Price.

        “D&O Insurance” means the policy in effect as of the Effective Date that provides for
insurance from liability for current and former directors and officers of Seller, including
insurance from liabilities with respect to all claims (including, under “tail” insurance coverage,
those claims brought within six (6) years from the Closing Date) arising out of or relating to
events which occurred on or prior to the Closing Date (including in connection with the
transactions contemplated by this Agreement).

      “DIP Facility” means any debtor-in-possession financing advanced to Seller in the
Bankruptcy Case.

        “Documents” means all files, documents, instruments, papers, books, reports, records,
tapes, microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title policies,
surveys, customer lists, regulatory filings, operating data and plans, technical documentation
(design specifications, functional requirements, operating instructions, logic manuals, flow
charts, etc.), user documentation (installation guides, user manuals, training materials, release
notes, working papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials, in each case whether or not in electronic form.

        “Environmental Laws” means all applicable federal, state and local statutes, ordinances,
rules, Orders, regulations and other provisions having the force of law, all judicial and
administrative Orders and determinations, and all common law concerning pollution or
protection of human health and the environment, including, without limitation, all those relating
to the presence, use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release, threatened release, control



                                                 28
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 29 of 103
or cleanup of any hazardous materials.

        “Final Order” means an Order, ruling or judgment of any court of competent jurisdiction
that has not been reversed, stayed, modified or amended, and as to which no appeal, petition for
certiorari, motion or petition for rehearing or reargument is pending, and the deadline for any
such filing has expired.

        “GCA” means Gun Control Act of 1968 (Chapter 44 of Title 18, United States Code §
921 et seq).

        “Government” means any agency, division, subdivision, audit group, procuring office or
governmental or regulatory authority in any event or any adjudicatory body thereof, of the
United States, or any state, county or municipality thereof, including the employees or agents
thereof.

        “Historic Firearms Books and Records” means all historic books and records relating to
the sale of firearms included in the Acquired Assets, including all records required to be kept
pursuant to parts 447, 478, and, 479 of title 27, Code of Federal Regulations.

        “Income Tax” means any Tax based on, imposed on or measured by income, gross
receipts or profits, including any interest, penalty or other addition with respect thereto.

        “Income Tax Return” means any Tax Return with respect to Income Taxes.

         “Interests” means all rights and entitlements of any nature including, without limitation,
security interests, assignments of Liens or Claims, licenses, leases, contract rights, indentures,
instruments, licenses, options, escheatment, abandoned property, unclaimed property, covenants,
conditions, zoning, planning and any other restrictions, easements, encroachments, Permits or
other interests in property or limitations on the use of real property or irregularities in title, rights
of first refusal, rights to injunctive or other legal relief, any attributes of ownership, rights or
restrictions of any kind and nature, whenever incurred, scheduled or unscheduled, perfected or
unperfected, liquidated or unliquidated, matured or unmatured, legal or equitable (which
Interests may also be Liens or Claims).

        “Knowledge” or any other similar term or knowledge qualification means, with respect to
(i) Seller, the actual conscious knowledge of either of Ken D’Arcy (President and Chief
Executive Officer of ROC) or Mark Little (Vice President and Chief Financial Officer of ROC),
as of the date the applicable representation or warranty is made or deemed made under this
Agreement and (ii) Buyer, the actual conscious knowledge of Michael Sucher (President and
Chief Executive Officer of Buyer), as of the date the applicable representation or warranty is
made or deemed made under this Agreement.

        “Leased Real Property” means all leasehold or subleasehold estates and other rights of
Seller to possess, use or occupy (or to grant others the right to possess, use or occupy) any land,
buildings, structures, improvements, fixtures or other interest in real property, in each of the
foregoing cases, to the extent possessed, used or occupied in connection with the Business.

        “Leasehold Improvements” means all buildings, structures, improvements and fixtures


                                                   29
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
               Exhibit Ex. E - Century Arms Inc. Page 30 of 103
that are owned by Seller and located on any Leased Real Property, regardless of whether title to
such buildings, structures, improvements or fixtures are subject to reversion to the landlord or
other third party upon the expiration or termination of the Lease for such Leased Real Property.

       “Leases” means all leases, ground leases, subleases, licenses and other agreements,
including all amendments, extensions, renewals, and other agreements with respect thereto,
pursuant to which Seller has the right to possess, use, lease or occupy (or to grant others the right
to possess, use or occupy) any Leased Real Property.

        “Lien” means any mortgage, pledge, security interest, encumbrance, lien (statutory or
other) or conditional sale agreement, other than (a) a lessor’s interest in, and any mortgage,
pledge, security interest, encumbrance, lien (statutory or other) or conditional sale agreement on
or affecting a lessor’s interest in, property underlying any leases; (b) any imperfection of title
with respect to any asset that does not materially interfere with the present occupancy, use or
marketability of such asset and the continuation of the present occupancy or use of such asset;
and (c) such covenants, conditions, restrictions, easements, encroachments or encumbrances that
are not created pursuant to mortgages or other financing or security documents, or any other state
of facts, that do not materially interfere with the present occupancy or use of an asset.

        “Material Adverse Effect” means a state of facts, event, change or effect on the value of
the Acquired Assets that results in a material and adverse effect on the value of the Acquired
Assets taken as a whole, but excludes any state of facts, event, change or effect caused by events,
changes or developments relating to (A) changes resulting from, or from any motion, application,
pleading or Order filed relating to, the Bankruptcy Case; (B) any action of Seller taken pursuant
to, or any failure of Seller to take any action prohibited by, any Order of the Bankruptcy Court,
this Agreement or any of the Ancillary Agreements to which Seller is a party; (C) the public
disclosure of this Agreement or any of the Ancillary Agreements or any of the transactions
contemplated hereby or thereby, (D) changes, after the Effective Date, in United States generally
accepted accounting principles, (E) changes in general United States economic, monetary or
financial conditions, including changes in prevailing interest rates, credit availability, and the
credit markets generally, as well as changes in the commercial real estate markets in the
geographic regions in which Seller operates the Business, (F) changes in the firearms,
ammunition or sporting goods industries in general, (G) any acts of God, natural disasters,
terrorism, armed hostilities, sabotage, war (whether or not declared) or (H) any occurrence,
outbreak, escalation or worsening of, or furloughs or Government actions (including any
quarantine, “shelter in place”, “stay at home”, workforce reduction, social distancing, shut down,
closure, sequester or any other applicable Law, order, directive, guideline or recommendation by
any Government of competent jurisdiction (collectively, “COVID Restrictions”)) instituted in
response to, any epidemic, pandemic or other disease (including without limitation the COVID-
19 virus).

       “Owned Real Property” means all land and all buildings, structures, fixtures and other
improvements located thereon, and all easements, rights of way, servitudes, tenements,
hereditaments, appurtenances, privileges and other rights thereto, owned by Seller.

       “Permit” means any permit, license, authorization, registration or certificate obtained
from any Government.


                                                 30
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 31 of 103
        “Permitted Liens” mean: (a) all terms, conditions and restrictions under any Permit; (b)
Liens for taxes arising from the Firearms Ammunition and Excise Tax; (c) Liens that will attach
to the proceeds of the sale under this Agreement pursuant to Section 363 of the Bankruptcy Code
or that will not survive the Closing and (d) Liens that Buyer agrees in writing to accept.

       “Person” means any individual, corporation, partnership, joint venture, association, joint-
stock company, trust, unincorporated organization or Government.

       “Plan” means a Joint Chapter 11 Plan filed by Seller with the Bankruptcy Court.

       “Pre-Closing Income Taxes” means any Income Taxes paid, payable, or that become
payable, in connection with Seller or any of its Affiliates or relating to the Business, in respect of
a taxable period (or portion thereof) ending as of the close of business on the day prior to Closing
Date.

        “Pre-Closing Taxes” means any Taxes paid, payable, or that become payable, in
connection with Seller or any of its Affiliates or relating to the Business (other than any excise
taxes (whether or not deferred)), in respect of a taxable period (or portion thereof) ending as of
the close of business on the day prior to Closing Date.

        “Priority Term Loan” means that certain Loan and Security Agreement, dated as of April
18, 2019 (as amended by that certain Amendment No. 1, dated May 1, 2019, that certain
Amendment No. 2, dated June 24, 2019, that certain Amendment No. 3, dated August 15, 2019,
that certain Amendment No. 4, dated October 11, 2019, that certain Amendment No. 5, dated
February 21, 2020, and that certain Amendment No. 6, dated March 27, 2020, and as it may be
further amended, supplemented or otherwise modified from time to time), by and among FGI
Operating Company, LLC, the guarantors party thereto, Cantor Fitzgerald Securities, as
administrative agent and initial collateral agent, and the lenders party thereto.

        “Related Person” means, with respect to any Person, all past, present and future directors,
officers, members, managers, stockholders, employees, controlling persons, agents,
professionals, attorneys, accountants, investment bankers or representatives of any such Person.

       “Retained Litigation” means all litigation and Claims arising or related to events prior to
the Closing.

       “Software” means any and all (a) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code or object
code, (b) databases and compilations, including any and all data and collections of data, whether
machine readable or otherwise, (c) descriptions, flow-charts and other work product used to
design, plan, organize and develop any of the foregoing, (d) screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and (e) all
Documents related to any of the foregoing.

       “Straddle Period” means any taxable period beginning prior to, and ending after, the
Closing Date.

       “Subsidiary(ies)” means, when used with respect to any specified Person, any other


                                                 31
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 32 of 103
Person (a) of which the specified Person or any Subsidiary thereof is a general partner, (b) of
which the specified Person or a Subsidiary thereof own at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions for such other Person of which owns the
specified person or a Subsidiary thereof, or (c) that is directly or indirectly controlled by the
specified Person or any Subsidiary thereof.

       “Tax Return” means any report, return, information return, filing or other information,
including any schedules, exhibits or attachments thereto, and any amendments to any of the
foregoing required to be filed or maintained in connection with the calculation, determination,
assessment or collection of any Taxes (including estimated Taxes).

        “Taxes” means all taxes, however denominated, including any interest, penalties or
additions to tax that may become payable in respect thereof, imposed by any Government, which
taxes shall include all income taxes, payroll and employee withholding, unemployment
insurance, social security (or similar), sales and use, excise (whether or not deferred), franchise,
gross receipts, occupation, real and personal property, stamp, transfer, worker’s compensation,
customs duties, registration, documentary, value added, alternative or add-on minimum,
estimated, environmental (including taxes under section 59A of the Code) and other obligations
of the same or a similar nature, whether arising before, on or after the Closing Date; and “Tax”
shall mean any one of them.

               Section 12.2 All Terms Cross-Referenced.                                       Each of the following terms is
defined in the Section set forth opposite such term:

Term                                                                                                                                 Section

Acquired Assets .............................................................................................................. Section 1.1
Affiliate ......................................................................................................................... Section 12.1
Agreement .......................................................................................................................... Preamble
Allocation........................................................................................................................ Section 8.3
Alternative Transaction................................................................................................. Section 12.1
Approval Termination Date ...................................................................................... Section 10.1(d)
Arbitrator................................................................................................................ Section 2.3(e)(ii)
Avoidance Actions ........................................................................................................ Section 12.1
Bankruptcy Case .................................................................................................................. Recitals
Bankruptcy Code ................................................................................................................. Recitals
Bankruptcy Court ................................................................................................................. Recitals
Bidding Procedures Motion ................................................................................................. Recitals
Bidding Procedures Order.................................................................................................... Recitals
Break Fee .................................................................................................................. Section 10.2(c)
Business ............................................................................................................................... Recitals
Business Day ................................................................................................................. Section 12.1
Buyer .................................................................................................................................. Preamble
Cash............................................................................................................................... Section 12.1
Claims ........................................................................................................................... Section 12.1
Closing ............................................................................................................................ Section 3.1


                                                                      32
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                   Desc
               Exhibit Ex. E - Century Arms Inc. Page 33 of 103
Closing Adjustment Documents ................................................................................. Section 2.3(b)
Closing Date.................................................................................................................... Section 3.1
Code .............................................................................................................................. Section 12.1
Collar Amount ............................................................................................................ Section 2.3(a)
Confidentiality Agreement.......................................................................................... Section 5.1(b)
Contract ......................................................................................................................... Section 12.1
COVID Restrictions ...................................................................................................... Section 12.1
Creditworthy ................................................................................................................. Section 12.1
Disagreement .............................................................................................................. Section 2.3(c)
Documents .................................................................................................................... Section 12.1
DOJ ............................................................................................................................. Section 5.3(b)
Effective Date .................................................................................................................... Preamble
Employee Benefit Plans ................................................................................................ Section 12.1
Employee Liabilities ..................................................................................................... Section 12.1
Employee Records ........................................................................................................ Section 12.1
Employees ..................................................................................................................... Section 12.1
Environmental Laws ..................................................................................................... Section 12.1
ERISA ........................................................................................................................... Section 12.1
Excluded Assets .............................................................................................................. Section 1.2
Final Order .................................................................................................................... Section 12.1
FTC ............................................................................................................................. Section 5.3(b)
Good Faith Deposit ..................................................................................................... Section 2.2(a)
Government................................................................................................................... Section 12.1
Gross Closing Cash Payment ...................................................................................... Section 2.1(a)
Interests ......................................................................................................................... Section 12.1
JAMS ..................................................................................................................... Section 2.3(e)(ii)
Law ............................................................................................................................. Section 4.1(c)
Leased Real Property .................................................................................................... Section 12.1
Leasehold Improvements .............................................................................................. Section 12.1
Leases............................................................................................................................ Section 12.1
Lien ............................................................................................................................... Section 12.1
Material Adverse Effect ................................................................................................ Section 12.1
Necessary Consent .......................................................................................................... Section 1.6
Net Closing Cash Payment ......................................................................................... Section 2.2(b)
Notice of Disagreement .............................................................................................. Section 2.3(c)
Order ........................................................................................................................... Section 4.1(c)
Other Agreements ........................................................................................................... Section 1.8
Owned Real Property .................................................................................................... Section 12.1
Pension Plan .................................................................................................................. Section 12.1
Person............................................................................................................................ Section 12.1
Petition Date......................................................................................................................... Recitals
Plan ............................................................................................................................... Section 12.1
Post-Closing Adjustment ............................................................................................ Section 2.3(a)
Pre-Closing Income Taxes ............................................................................................ Section 12.1
Priority Term Loan ....................................................................................................... Section 12.1
Purchase Price ................................................................................................................. Section 2.1



                                                                      33
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                   Desc
               Exhibit Ex. E - Century Arms Inc. Page 34 of 103
Related Person .............................................................................................................. Section 12.1
Retained Litigation........................................................................................................ Section 12.1
ROC ................................................................................................................................... Preamble
Sale Hearing ................................................................................................................ Section 1.5(a)
Sale Order ............................................................................................................................ Recitals
Seller .................................................................................................................................. Preamble
Seller’s Knowledge ....................................................................................................... Section 12.1
Software ........................................................................................................................ Section 12.1
Subsidiary(ies) .............................................................................................................. Section 12.1
Tax Return .................................................................................................................... Section 12.1
Taxes ............................................................................................................................. Section 12.1
Transaction Taxes ........................................................................................................... Section 8.1
Warranty Termination Date ...................................................................................... Section 10.1(b)




                                          [Signatures are on the following pages.]




                                                                       34
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                    Desc
               Exhibit Ex. E - Century Arms Inc. Page 35 of 103
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
               Exhibit Ex. E - Century Arms Inc. Page 36 of 103
                                   ROC

                                   REMINGTON OUTDOOR COMPANY,
                                   INC.

                                   By:
                                         Name:
                                         Title:

                                   SUBSIDIARIES OF ROC

                                   FGI OPERATING COMPANY, LLC

                                   By: ________________________________
                                       Name:
                                       Title:

                                   FGI HOLDING COMPANY, LLC

                                   By:
                                         Name:
                                         Title:

                                   BARNES BULLETS, LLC

                                   By:
                                         Name:
                                         Title:

                                   REMINGTON ARMS COMPANY, LLC

                                   By:
                                         Name:
                                         Title:

                                   RA BRANDS, L.L.C.

                                   By:
                                         Name:
                                         Title:

                                   OUTDOOR SERVICES, LLC

                                   By:
                                         Name:
                                         Title:


                                        S-2
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20    Desc
               Exhibit Ex. E - Century Arms Inc. Page 37 of 103
                                   FGI FINANCE INC.

                                   By:
                                         Name:
                                         Title:



                                   HUNTSVILLE HOLDINGS LLC

                                   By:
                                         Name:
                                         Title:



                                   TMRI, INC.

                                   By:
                                         Name:
                                         Title:



                                   REMINGTON ARMS DISTRIBUTION
                                   COMPANY, LLC

                                   By:
                                         Name:
                                         Title:



                                   32E PRODUCTIONS, LLC

                                   By:
                                         Name:
                                         Title:



                                   GREAT OUTDOORS HOLDCO, LLC

                                   By:
                                         Name:
                                         Title:


                                        S-3
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
               Exhibit Ex. E - Century Arms Inc. Page 38 of 103
                                                                    Remington Outdoor Company - Firearms Inventory Register


G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3         BPC LVL4
2310010   ILN    ILN        Firearms                        29521      Finished Product   105 CTI 12/28 PROBORE VT                   1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        82910      Finished Product   1100 12/28 RC VT 200TH ANNIV               13      EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        25369      Finished Product   1100 12/28 SYN RC MD VT SPS                1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        25333      Finished Product   1100 12/30 CLASC TRAP RC VT LCT MCS H.G.   6       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        82821      Finished Product   1100 COMP SYN 12/30BS PROBORE VT ADJ-STK   1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        82821      Finished Product   1100 COMP SYN 12/30BS PROBORE VT ADJ-STK   4       EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    ILN        Firearms                        82821      Finished Product   1100 COMP SYN 12/30BS PROBORE VT ADJ-STK   1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        82911      Finished Product   1100 PREM 12/28 RC VT 200TH ANNIV-EMP      1       EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    OHL        Consumer - Firearm Components   25315      Finished Product   1100 SPORTING 12/28 RC VT LCT H.G.         1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        29549      Finished Product   1100 SPORTING 410/27 RC VT H.G.            2       EA    Shotguns         Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        29549      Finished Product   1100 SPORTING 410/27 RC VT H.G.            3       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        26595      Finished Product   1100 XBL 12/21 NCL FR                      19      EA    Consumer Parts   Traditional Parts
2310010   OHL    ILN        Firearms                        26595      Finished Product   1100 XBL 12/21 NCL FR                      25      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24466      Finished Product   1100 XBL 12/26 RC VT                       5       EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        24466      Finished Product   1100 XBL 12/26 RC VT                       52      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24464      Finished Product   1100 XBL 12/28 RC VT                       2       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24488      Finished Product   1100 XBL 12/30 RC VT                       4       EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        24488      Finished Product   1100 XBL 12/30 RC VT                       1       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24438      Finished Product   1100 XBL 20/21 IC RS LWT                   6       EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19258      Finished Product   1100/1187 12&16GA PISTON&BBL SEALS KIT     2       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19258      Finished Product   1100/1187 12&16GA PISTON&BBL SEALS KIT     18      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        25289      Finished Product   1187 12/28 RC VT PR LC H.G.                1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        29847      Finished Product   1187 POL 12/14P MD RS SF SF                1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        29859      Finished Product   1187 POL 12/18P IC BS SF SF EXT2           3       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        25303      Finished Product   1187 SMAG 12/28 RC VT PR                   1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        83700      Finished Product   1187 SPORTSMAN 12/28 BS RC MD              5       EA    Shotguns         Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        83700      Finished Product   1187 SPORTSMAN 12/28 BS RC MD              39      EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    ILN        Firearms                        83700      Finished Product   1187 SPORTSMAN 12/28 BS RC MD              57      EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        29827      Finished Product   1187 SPORTSMAN 20/26 RC MD VT SYN          1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        29827      Finished Product   1187 SPORTSMAN 20/26 RC MD VT SYN          1       EA    Shotguns         Shotguns - Semi-Auto

                                                                                   -1-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 39 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3         BPC LVL4
2310010   1003   HSV        Firearms                        83630      Finished Product   1187 SPORTSMAN CMPT 20/21 RCMD VT CAMO     2       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83626      Finished Product   1187 SPORTSMAN CMPT 20/21 RCMD VT SYN      1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        83626      Finished Product   1187 SPORTSMAN CMPT 20/21 RCMD VT SYN      2       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83609      Finished Product   1187 SPORTSMAN SMAG 12/28 RC MD RT-HDWDS   1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        29879      Finished Product   1187 SPORTSMAN SYN 12/28 RC MD VT          1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        29879      Finished Product   1187 SPORTSMAN SYN 12/28 RC MD VT          35      EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    ILN        Firearms                        29879      Finished Product   1187 SPORTSMAN SYN 12/28 RC MD VT          1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        29609      Finished Product   1187 XBL 12/21 FR RS SP                    1       EA    Consumer Parts   Traditional Parts
2310010   ILN    OHL        Consumer - Firearm Components   24645      Finished Product   1187 XBL 12/21 NCL FR SP                   18      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24629      Finished Product   1187 XBL 12/23 FR RS SP S.MAG              1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   80506      Finished Product   1187 XBL PR 20/28 RC MD VT                 1       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        27591      Finished Product   1187 XBL SPT 20/21 CL FR                   3       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19462      Finished Product   12&16GA MAG.CAP W/STUD FOR 870/1100/1187   32      EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19149      Finished Product   12GA EXT REM CHOKE BUNDLE/IC,MOD,FULL      12      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19149      Finished Product   12GA EXT REM CHOKE BUNDLE/IC,MOD,FULL      545     EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19539      Finished Product   12GA MLOK BARREL CLAMP ASSEMBLY            125     EA    Consumer Parts   Traditional Parts
2310010   1003   HSV        Firearms                        96323      Finished Product   1911 R1 45 AUTO 5"                         12      EA    Handguns         Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96323      Finished Product   1911 R1 45 AUTO 5"                         2       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96496      Finished Product   1911 R1 45AUTO 5" 200th ANNIV COMMEM       1       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96372      Finished Product   1911 R1 45AUTO 5" 200th ANNIV LTD-ED       1       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96362      Finished Product   1911 R1 BASE FDE 45 AUTO 5"                2       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96336      Finished Product   1911 R1 COMMANDER 45 AUTO 4.25"            5       EA    Handguns         Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96336      Finished Product   1911 R1 COMMANDER 45 AUTO 4.25"            14      EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96491      Finished Product   1911 R1 ENHANCED 15.45 45AUTO 5"           11      EA    Handguns         Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96491      Finished Product   1911 R1 ENHANCED 15.45 45AUTO 5"           1       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96364      Finished Product   1911 R1 ENHANCED 9MM AUTO 5"               6       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96359      Finished Product   1911 R1 ENHANCED COMMANDER 45 AUTO 4.25"   1       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96679      Finished Product   1911 R1 HUNTER 10MM 6"                     5       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96495      Finished Product   1911 R1 HUNTER ORB 10MM AUTO 6"            1       EA    Handguns         Handgun - Semi-Auto
2310010   ARM    ILN        Firearms                        96715      Finished Product   1911 R1 LIMITED 16.45 45AUTO 5"            1       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96714      Finished Product   1911 R1 LIMITED 18.40 40S&W 5"             2       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96713      Finished Product   1911 R1 LIMITED 19.9 9MM 5"                5       EA    Handguns         Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96713      Finished Product   1911 R1 LIMITED 19.9 9MM 5"                1       EA    Handguns         Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96717      Finished Product   1911 R1 LIMITED 40 40S&W 5"                2       EA    Handguns         Handgun - Semi-Auto
                                                                                   -2-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 40 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3            BPC LVL4
2310010   1003   HSV        Firearms                        96718      Finished Product   1911 R1 LIMITED 9 5" 9MM                   5       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96489      Finished Product   1911 R1 RECON 15.45 45AUTO 4.25"           13      EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96490      Finished Product   1911 R1 RECON 18.9 9MM 4.25"               37      EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96486      Finished Product   1911 R1 TACTICAL 15.45 45AUTO 5"           3       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96488      Finished Product   1911 R1 TACTICAL 15.45 45AUTO 5.5" TB      3       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96385      Finished Product   1911 R1 TACTICAL 8 45 45AUTO 5"            7       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96725      Finished Product   1911 R1 TOMASIE 18.40 40S&W 5"             10      EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96492      Finished Product   1911 R1 ULTRALGHT COMMANDER 45AUTO 4.25"   176     EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96492      Finished Product   1911 R1 ULTRALGHT COMMANDER 45AUTO 4.25"   1       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96493      Finished Product   1911 R1 ULTRALGHT EXECUTIVE 45AUTO 3.5"    6       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96332      Finished Product   1911 R1-CARRY 45 AUTO 5"                   2       EA    Handguns            Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96332      Finished Product   1911 R1-CARRY 45 AUTO 5"                   2       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96335      Finished Product   1911 R1-CARRY COMMANDER 45 AUTO 4.25"      3       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96356      Finished Product   1911 R1-CARRY COMMANDER C.T 45AUTO 4.25"   2       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96328      Finished Product   1911 R1-ENHANCED 45 AUTO 5"                4       EA    Handguns            Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96328      Finished Product   1911 R1-ENHANCED 45 AUTO 5"                1       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96328      Finished Product   1911 R1-ENHANCED 45 AUTO 5"                21      EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96339      Finished Product   1911 R1-ENHANCED THREADED 45 AUTO 5"       4       EA    Handguns            Handgun - Semi-Auto
2310010   ILN    HSV        Firearms                        96339      Finished Product   1911 R1-ENHANCED THREADED 45 AUTO 5"       1       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96324      Finished Product   1911 R1-S 45 AUTO 5"                       33      EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96324      Finished Product   1911 R1-S 45 AUTO 5"                       173     EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96304      Finished Product   1911 R1-S 45 AUTO 5" HI POLISH PEARL       6       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96329      Finished Product   1911 R1-S ENHANCED 45 AUTO 5"              7       EA    Handguns            Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96329      Finished Product   1911 R1-S ENHANCED 45 AUTO 5"              5       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96329      Finished Product   1911 R1-S ENHANCED 45 AUTO 5"              5       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96360      Finished Product   1911 R1S ENHANCED COMMANDER 45AUTO 4.25"   1       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96367      Finished Product   1911 UMC COMMEMORATIVE 45 AUTO 5"          1       EA    Handguns            Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96367      Finished Product   1911 UMC COMMEMORATIVE 45 AUTO 5"          4       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    OHL        Consumer - Firearm Components   19461      Finished Product   20GA MAG.CAP W/STUD FOR 870/1100/1187      79      EA    Consumer Parts      Traditional Parts
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18161      Finished Product   2oz.COMBO-REM OIL/ACT CLEANER/BRITE BORE   13      EA    Accessories         Gun Care
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        87900      Finished Product   40-X TDR 308 WIN 20" BLACK/BLACK           1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27284      Finished Product   40-XB-R KS 22-250 REM 27-1/4" CF H-2       1       EA    Centerfire Rifles   Action
                                                                                   -3-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 41 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock    BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                        Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27174      Finished Product   40-XB-R KS TACTICAL 308 WIN FLUTED         1        EA    Centerfire Rifles   Action
2310010   ARM    ILN        Firearms                        29792      Finished Product   522 VIPER .22 AUTO                         1        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    ILN        Firearms                        25594      Finished Product   552 BDL .22 RF AUTO 21"                    1        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    ILN        Firearms                        25624      Finished Product   572 BDL .22 RF 21" PUMP                    2        EA    Rimfire Rifles      Rimfire - Pump Action
2310010   1003   HSV        Firearms                        18635      Finished Product   597 - 1" SCOPE RAIL (LR or MAG)            2        EA    Consumer Parts      Traditional Parts
2310010   1003   HSV        Firearms                        80868      Finished Product   597 22LR TH-MZ 16.5" KRYPTEK CAMO          4        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    ILN        Firearms                        26560      Finished Product   597 MAGNUM SYN 22 WMR 20"                  1        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   1003   HSV        Firearms                        26550      Finished Product   597 SYN 22LR 20"                           2        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   1003   HSV        Firearms                        80854      Finished Product   597 SYN 22LR 20" MOSSY OAK PINK CAMO       3        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   1003   HSV        Firearms                        26513      Finished Product   597 SYN 22LR 20" W/SCOPE                   8        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    HSV        Firearms                        26513      Finished Product   597 SYN 22LR 20" W/SCOPE                   1        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    ILN        Firearms                        80864      Finished Product   597 SYN FLX CAMO 22LR 20"                  1        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    ILN        Firearms                        80852      Finished Product   597 TVP HB LSS 22LR 20"                    1        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    ILN        Firearms                        80901      Finished Product   597 VTR HB 22LR 16" PG CS                  1        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   1003   HSV        Firearms                        80878      Finished Product   597 SYN HB 22LR 16.5" BLACK STOCK          9        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    HSV        Firearms                        80878      Finished Product   597 SYN HB 22LR 16.5" BLACK STOCK          4        EA    Rimfire Rifles      Rimfire - Semi-Auto
2310010   ARM    ILN        Firearms                        80877      Finished Product   597 SYN HB 22LR 16.5" OD GREEN             2        EA    Rimfire Rifles      Rimfire - Semi-Auto
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19506      Finished Product   60ct REM OIL WIPES-18"SHELF TRAY DISPLAY   55       EA    Accessories         Gun Care
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54924      Finished Product   64334A REM SQUEEG-E 22/223 CAL / 5.56MM    422      EA    Accessories         Gun Care
                                                                                                                                     2,250.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54923      Finished Product   64334B REM SQUEEG-E 243/25                 00       EA    Accessories         Gun Care
                                                                                                                                     4,212.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54920      Finished Product   64334C REM SQUEEG-E 7MM/270CAL             00       EA    Accessories         Gun Care
                                                                                                                                     3,797.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54922      Finished Product   64334D REM SQUEEG-E 30CAL/7.62MM           00       EA    Accessories         Gun Care
                                                                                                                                     1,254.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54921      Finished Product   64334F REM SQUEEG-E 10MM/40CAL             00       EA    Accessories         Gun Care
                                                                                                                                     4,280.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54931      Finished Product   64334G REM SQUEEG-E 40/45 CAL              00       EA    Accessories         Gun Care
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54927      Finished Product   64334H REM SQUEEG-E 50 CAL/410 GA          36       EA    Accessories         Gun Care
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54929      Finished Product   64344A REM SQUEEG-E 12/16 GA               394      EA    Accessories         Gun Care
                                                                                                                                     4,590.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   54930      Finished Product   64344B REM SQUEEG-E 20/28 GA               00       EA    Accessories         Gun Care


                                                                                   -4-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 42 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85227      Finished Product   700 308 WIN 22" CURLY MAPLE - NYSSA       34      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85226      Finished Product   700 308 WIN 22" WALNUT - NYSSA            16      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        85220      Finished Product   700 ADL 6.5CM 24" GREEN&BLACK WEBB W/SC   9       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85434      Finished Product   700 ADL CAMO 22-250 REM 26" W/SCOPE       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85446      Finished Product   700 ADL CAMO 243 WIN 26" W/SCOPE          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85486      Finished Product   700 ADL SS SYN 243 WIN 24" W/SCOPE        3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85486      Finished Product   700 ADL SS SYN 243 WIN 24" W/SCOPE        6       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    OHL        Consumer - Firearm Components   85488      Finished Product   700 ADL SS SYN 270 WIN 24" W/SCOPE        1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85488      Finished Product   700 ADL SS SYN 270 WIN 24" W/SCOPE        1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85491      Finished Product   700 ADL SS SYN 30-06 SPRG 24" W/SCOPE     1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        85491      Finished Product   700 ADL SS SYN 30-06 SPRG 24" W/SCOPE     1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85491      Finished Product   700 ADL SS SYN 30-06 SPRG 24" W/SCOPE     19      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    OHL        Consumer - Firearm Components   85490      Finished Product   700 ADL SS SYN 308 WIN 24" W/SCOPE        1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84601      Finished Product   700 ADL SYN 22-250 REM 24" W/SCOPE        1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84600      Finished Product   700 ADL SYN 223 REM 24" W/SCOPE           6       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27093      Finished Product   700 ADL SYN 243 WIN 24" W/SCOPE           3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85430      Finished Product   700 ADL SYN 25-06 REM 24" NS              3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27094      Finished Product   700 ADL SYN 270 WIN 24" W/SCOPE           6       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        27094      Finished Product   700 ADL SYN 270 WIN 24" W/SCOPE           1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        27094      Finished Product   700 ADL SYN 270 WIN 24" W/SCOPE           66      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        27095      Finished Product   700 ADL SYN 30-06 SPRG 24" W/SCOPE        2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        27095      Finished Product   700 ADL SYN 30-06 SPRG 24" W/SCOPE        4       EA    Centerfire Rifles   Action
                                                                                   -5-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 43 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        27095      Finished Product   700 ADL SYN 30-06 SPRG 24" W/SCOPE        32      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85432      Finished Product   700 ADL SYN 308 WIN 24" NS                239     EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85407      Finished Product   700 ADL SYN 308 WIN 24" W/SCOPE           1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85407      Finished Product   700 ADL SYN 308 WIN 24" W/SCOPE           4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85447      Finished Product   700 ADL SYN 6.5CREEDMOOR 24" W/SCOPE      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        85447      Finished Product   700 ADL SYN 6.5CREEDMOOR 24" W/SCOPE      16      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27097      Finished Product   700 ADL SYN 7MM REM MAG 26" W/SCOPE       3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        27097      Finished Product   700 ADL SYN 7MM REM MAG 26" W/SCOPE       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85373      Finished Product   700 ADL SYN CAMO 270 WIN 24" W/SCOPE      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        27092      Finished Product   700 ADL SYN CMPT 243 WIN 20" W/SCOPE      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85429      Finished Product   700 ADL SYN VARMINT 6.5CREEDMOOR 26"      3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85429      Finished Product   700 ADL SYN VARMINT 6.5CREEDMOOR 26"      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85456      Finished Product   700 ADL TACT FDE THR-MZ 6.5CREEDMOOR24"   6       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85418      Finished Product   700 ADL VARMINT 22-250 REM 26"            65      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85417      Finished Product   700 ADL VARMINT 223 REM 26"               13      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85425      Finished Product   700 ADL VARMINT 308 WIN 26"               138     EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84672      Finished Product   700 ADL WALNUT30-06 SPRG24" 200TH ANNIV   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84672      Finished Product   700 ADL WALNUT30-06 SPRG24" 200TH ANNIV   3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84550      Finished Product   700 AWR 270 WIN 24"                       2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84550      Finished Product   700 AWR 270 WIN 24"                       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84555      Finished Product   700 AWR 300 WIN MAG 24"                   2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84558      Finished Product   700 AWR 338 REM U.MAG 26"                 6       EA    Centerfire Rifles   Action
                                                                                   -6-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 44 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84556      Finished Product   700 AWR 338 WIN MAG 24"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84552      Finished Product   700 AWR 7MM REM MAG 24"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        87206      Finished Product   700 AWR II 300 WIN MAG CUST 26"           1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        25787      Finished Product   700 BDL 243 WIN 22"                       2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        25793      Finished Product   700 BDL 30-06 SPRG 22"                    1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        25793      Finished Product   700 BDL 30-06 SPRG 22"                    23      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        25803      Finished Product   700 BDL 7MM REM MAG 24"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84042      Finished Product   700 BDL 7MM REM MAG 24" 200TH ANNIV       2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84043      Finished Product   700 BDL 7MM REM MAG 24" 200TH ANNIV-EMP   8       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84043      Finished Product   700 BDL 7MM REM MAG 24" 200TH ANNIV-EMP   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        26269      Finished Product   700 BDL 7MM REM ULTRA MAG 26"             1       EA    Centerfire Rifles   Action
2310010   OHL    OHL        Consumer - Firearm Components   19664      Finished Product   700 BOLT DISASSEMBLY TOOL                 937     EA    Consumer Parts      Traditional Parts
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        27007      Finished Product   700 CDL 243 WIN 24"                       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    OHL        Consumer - Firearm Components   27017      Finished Product   700 CDL 30-06 SPRG 24"                    2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   27017      Finished Product   700 CDL 30-06 SPRG 24"                    1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27047      Finished Product   700 CDL 7MM REM MAG 26"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        27047      Finished Product   700 CDL 7MM REM MAG 26"                   20      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   27015      Finished Product   700 CDL 7MM-08 REM 24"                    1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84036      Finished Product   700 CDL SF 25-06 REM 24" LTD-ED           1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84019      Finished Product   700 CDL SF 257 WBY MAG 26"                12      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84038      Finished Product   700 CDL SF 300 SAVAGE 22" LTD-ED          2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84032      Finished Product   700 CDL SF 300 WBY MAG 26" LTD-ED         1       EA    Centerfire Rifles   Action

                                                                                   -7-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 45 of 103
G/L                                                                    Finished                                                       Total
Account   ValA   Location   Segment                         Material   Product            Material Description                        Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                        Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84032      Finished Product   700 CDL SF 300 WBY MAG 26" LTD-ED           1       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84030      Finished Product   700 CDL SF 35 WHELEN 24" LTD-ED             9       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   1003   HSV        Firearms                        84034      Finished Product   700 CDL SF 6.5 CREEDMOOR 22" LTD-ED         2       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84012      Finished Product   700 CDL SF 7MM-08 REM 24"                   2       EA    Centerfire Rifles   Action
2310010   ARM    OHL        Consumer - Firearm Components   19949      Finished Product   700 CHASSIS & HAND GUARD-SQUARE DROP        1       EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19949      Finished Product   700 CHASSIS & HAND GUARD-SQUARE DROP        2       EA    Consumer Parts      Traditional Parts
                                                                                                                                                                        Centerfire - Bolt
2310010   1003   HSV        Firearms                        96816      Finished Product   700 CP QD PLATE 223 REM 10.5"               5       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   1003   HSV        Firearms                        96814      Finished Product   700 CP QD PLATE 300 BLACKOUT 10.5"          3       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ILN    HSV        Firearms                        96814      Finished Product   700 CP QD PLATE 300 BLACKOUT 10.5"          11      EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   1003   HSV        Firearms                        96815      Finished Product   700 CP QD PLATE 308 WIN 12.5"               4       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ARM    HSV        Firearms                        96815      Finished Product   700 CP QD PLATE 308 WIN 12.5"               1       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ARM    ILN        Firearms                        25948      Finished Product   700   CUSTOM HIGH GRADE RIFLE               3       EA    Centerfire Rifles   Action
2310010   OHL    OHL        Consumer - Firearm Components   19477      Finished Product   700   INTEGRAL HIGH-SCOPE MNT(BLACK)2/PK    2       EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19476      Finished Product   700   INTEGRAL HIGH-SCOPE MNT(SILVER)2/PK   587     EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19425      Finished Product   700   INTEGRAL SCOPE MOUNT(BLACK) 2/PACK    5       EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19424      Finished Product   700   INTEGRAL SCOPE MOUNT(SILVER) 2/PACK   924     EA    Consumer Parts      Traditional Parts
                                                                                                                                                                        Centerfire - Bolt
2310010   ARM    ILN        Firearms                        26156      Finished Product   700   KS SAFARI 458 WIN MAG CUST LH         1       EA    Centerfire Rifles   Action
2310010   ILN    ILN        Firearms                        27557      Finished Product   700   L/A CARBON-MAG - ACTION ONLY          79      EA    Consumer Parts      Traditional Parts
2310010   ILN    ILN        Firearms                        27563      Finished Product   700   L/A SS MAG - ACTION ONLY              59      EA    Consumer Parts      Traditional Parts
2310010   ILN    ILN        Firearms                        27561      Finished Product   700   L/A SS REG - ACTION ONLY              96      EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   85323      Finished Product   700   L/A SS REG LH - ACTION ONLY           6       EA    Consumer Parts      Traditional Parts
2310010   ARM    ILN        Firearms                        85285      Finished Product   700   L/A U.MAG SS - RECEIVER ONLY          1       EA    Consumer Parts      Traditional Parts
                                                                                                                                                                        Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84162      Finished Product   700 LONG RANGE 25-06 REM 26"                37      EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   1003   HSV        Firearms                        84165      Finished Product   700 LONG RANGE 300 REM U.MAG 26"            1       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   1003   HSV        Firearms                        84164      Finished Product   700 LONG RANGE 300 WIN MAG 26"              32      EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ILN    HSV        Firearms                        84164      Finished Product   700 LONG RANGE 300 WIN MAG 26"              19      EA    Centerfire Rifles   Action
                                                                                   -8-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 46 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84166      Finished Product   700 LONG RANGE 30-06 SPRG 26"             1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84163      Finished Product   700 LONG RANGE 7MM REM MAG 26"            38      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84163      Finished Product   700 LONG RANGE 7MM REM MAG 26"            58      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    OHL        Consumer - Firearm Components   85625      Finished Product   700 LONG RANGE SS 300 REM U.MAG 26"       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85624      Finished Product   700 LONG RANGE SS 300 WIN MAG 26"         1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85611      Finished Product   700 LONG RANGE SS 7MM REM MAG 26"         1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84286      Finished Product   700 MAGPUL BLK-STK THMZ 300 WIN MAG 24"   4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84304      Finished Product   700 MAGPUL FDE THMZ 300 WIN MAG 24"       2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        84304      Finished Product   700 MAGPUL FDE THMZ 300 WIN MAG 24"       3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84302      Finished Product   700 MAGPUL FDE THMZ 6.5 CREEDMOOR 20"     3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        84302      Finished Product   700 MAGPUL FDE THMZ 6.5 CREEDMOOR 20"     1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84303      Finished Product   700 MAGPUL FDE THMZ 6MM CREEDMOOR 20"     4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84303      Finished Product   700 MAGPUL FDE THMZ 6MM CREEDMOOR 20"     7       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        84303      Finished Product   700 MAGPUL FDE THMZ 6MM CREEDMOOR 20"     1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84291      Finished Product   700 MAGPUL HUNTER THMZ 260 REM 22"        2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84293      Finished Product   700 MAGPUL HUNTER THMZ 308 WIN 22"        4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84293      Finished Product   700 MAGPUL HUNTER THMZ 308 WIN 22"        1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84295      Finished Product   700 MAGPUL HUNTER THMZ 6.5CREEDMOOR 22"   2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        84295      Finished Product   700 MAGPUL HUNTER THMZ 6.5CREEDMOOR 22"   28      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84475      Finished Product   700 MTC 300 WIN MAG 24"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84474      Finished Product   700 MTC 308 WIN 24"                       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84474      Finished Product   700 MTC 308 WIN 24"                       1       EA    Centerfire Rifles   Action
                                                                                   -9-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 47 of 103
G/L                                                                    Finished                                                    Total
Account   ValA   Location   Segment                         Material   Product            Material Description                     Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84477      Finished Product   700 MTC 338 LAPUA 26"                    2       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84477      Finished Product   700 MTC 338 LAPUA 26"                    4       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    ILN        Firearms                        84477      Finished Product   700 MTC 338 LAPUA 26"                    3       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        84273      Finished Product   700 MTN SS 270 WIN 22"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        84275      Finished Product   700 MTN SS 30-06 SPRG 22"                1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84275      Finished Product   700 MTN SS 30-06 SPRG 22"                1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84277      Finished Product   700 MTN SS 308 WIN 22"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85513      Finished Product   700 MTN SS 6.5 CREEDMOOR 22"             4       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85513      Finished Product   700 MTN SS 6.5 CREEDMOOR 22"             3       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84276      Finished Product   700 MTN SS 7MM-08 REM 22"                1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        87260      Finished Product   700 N.A. 7MM-08 REM CUST 24"             1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84610      Finished Product   700 PCR 308 WIN 24" VEIL CAMO            1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    ILN        Firearms                        84610      Finished Product   700 PCR 308 WIN 24" VEIL CAMO            10      EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84580      Finished Product   700 PCR ENH. TH-HB 308 WIN 24"           5       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        84579      Finished Product   700 PCR ENH. TH-HB 6.5MM CREEDMOOR 24"   8       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84579      Finished Product   700 PCR ENH. TH-HB 6.5MM CREEDMOOR 24"   6       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ILN    HSV        Firearms                        84579      Finished Product   700 PCR ENH. TH-HB 6.5MM CREEDMOOR 24"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84588      Finished Product   700 PCR SBR 223 REM 10.5"                37      EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84589      Finished Product   700 PCR SBR 308 WIN 12.5"                98      EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        84583      Finished Product   700 PCR TH-HB 260 REM 24"                1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84583      Finished Product   700 PCR TH-HB 260 REM 24"                1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    OHL        Consumer - Firearm Components   84587      Finished Product   700 PCR TH-HB 308 WIN 24"                1       EA    Centerfire Rifles   Action
                                                                                   -10-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 48 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84586      Finished Product   700 PCR TH-HB 6.5 CREEDMOOR 24"           2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84597      Finished Product   700 PCR TH-HB MLOK 308 WIN 24"            9       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        84597      Finished Product   700 PCR TH-HB MLOK 308 WIN 24"            5       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84599      Finished Product   700 PCR TH-HB MLOK 6.5 CREEDMOOR 24"      6       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        84599      Finished Product   700 PCR TH-HB MLOK 6.5 CREEDMOOR 24"      7       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84598      Finished Product   700 PCR TH-HB MLOK 6MM CREEDMOOR 24"      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   86675      Finished Product   700 POL 300 WIN MAG 24" P NS 5R 1x10      3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        86672      Finished Product   700 POL 308 WIN 24" P NS 5R 1x10          11      EA    Centerfire Rifles   Action
2310010   ILN    ILN        Firearms                        86587      Finished Product   700 POL 5R 308 20" 8-40's (BBL ACTION)    10      EA    Consumer Parts      Traditional Parts
2310010   ILN    ILN        Firearms                        86516      Finished Product   700 POL 5R 308W 24" 8-40s (BBL ACTION)    8       EA    Consumer Parts      Traditional Parts
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        25739      Finished Product   700 POL LTR 308 WIN 20" P HBFL NS HS3 B   5       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        86466      Finished Product   700 POL LTR 308 WIN 20" THREADED BBL      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86678      Finished Product   700 POL LTR TWS AAC 308WIN20"FL P NS 5R   12      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86676      Finished Product   700 POL TWS 308 WIN 24" P NS 5R 1x10      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        25714      Finished Product   700 POLICE 223 REM 26" P HB NS HS B       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        25709      Finished Product   700   POLICE 308 WIN 26" P HB NS HS1 B    1       EA    Centerfire Rifles   Action
2310010   1003   HSV        Firearms                        27347      Finished Product   700   S/A CARBON-223 - ACTION ONLY        1       EA    Consumer Parts      Traditional Parts
2310010   ARM    ILN        Firearms                        27553      Finished Product   700   S/A CARBON-308 - ACTION ONLY        2       EA    Consumer Parts      Traditional Parts
2310010   ILN    ILN        Firearms                        27553      Finished Product   700   S/A CARBON-308 - ACTION ONLY        49      EA    Consumer Parts      Traditional Parts
2310010   ARM    ILN        Firearms                        85389      Finished Product   700   S/A CARBON-MAG - ACTION ONLY        2       EA    Consumer Parts      Traditional Parts
2310010   ARM    ILN        Firearms                        27559      Finished Product   700   S/A SS REG - ACTION ONLY            3       EA    Consumer Parts      Traditional Parts
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        27307      Finished Product   700 SENDERO SF II 264 WIN MAG 26"         1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27318      Finished Product   700 SENDERO SF II 300 REM ULTRA MAG 26"   3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        27318      Finished Product   700 SENDERO SF II 300 REM ULTRA MAG 26"   1       EA    Centerfire Rifles   Action

                                                                                   -11-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 49 of 103
G/L                                                                    Finished                                               Total
Account   ValA   Location   Segment                         Material   Product            Material Description                Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   27313      Finished Product   700 SENDERO SF II 300 WIN MAG 26"   8       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27311      Finished Product   700 SENDERO SF II 7MM REM MAG 26"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27351      Finished Product   700 SPS 223 REM 24"                 49      EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27475      Finished Product   700 SPS 243 WIN 20" YOUTH           1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    ILN        Firearms                        27475      Finished Product   700 SPS 243 WIN 20" YOUTH           6       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84150      Finished Product   700 SPS 243 WIN 20" YOUTH LH        1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84177      Finished Product   700 SPS 270 WIN 24" LH              3       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27331      Finished Product   700 SPS 270 WSM 24"                 1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   1003   HSV        Firearms                        27389      Finished Product   700 SPS 300 REM ULTRA MAG 26"       1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    HSV        Firearms                        27389      Finished Product   700 SPS 300 REM ULTRA MAG 26"       1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    HSV        Firearms                        27389      Finished Product   700 SPS 300 REM ULTRA MAG 26"       12      EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   1003   HSV        Firearms                        27387      Finished Product   700 SPS 300 WIN MAG 26"             1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27363      Finished Product   700 SPS 30-06 SPRG 24"              1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84178      Finished Product   700 SPS 30-06 SPRG 24" LH           1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27359      Finished Product   700 SPS 308 WIN 24"                 1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ILN    ILN        Firearms                        27359      Finished Product   700 SPS 308 WIN 24"                 1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    ILN        Firearms                        27359      Finished Product   700 SPS 308 WIN 24"                 9       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   1003   HSV        Firearms                        84148      Finished Product   700 SPS 6.5 CREEDMOOR 24"           3       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    HSV        Firearms                        84148      Finished Product   700 SPS 6.5 CREEDMOOR 24"           9       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84179      Finished Product   700 SPS 7MM REM MAG 26" LH          1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84151      Finished Product   700 SPS 7MM-08 REM 20" YOUTH LH     1       EA    Centerfire Rifles   Action
                                                                                                                                                                Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84185      Finished Product   700 SPS CAMO 270 WIN 22"            1       EA    Centerfire Rifles   Action
                                                                                   -12-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20             Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 50 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84186      Finished Product   700 SPS CAMO 30-06 SPRG 22"               1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84191      Finished Product   700 SPS CAMO CMPT 7MM-08 REM 20"          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    OHL        Consumer - Firearm Components   84181      Finished Product   700 SPS RTAP-CAMO 7MM REM MAG 24" RMEF    1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85551      Finished Product   700 SPS TACT C.TAN THMZ 6.5CREEDMOOR22"   2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85551      Finished Product   700 SPS TACT C.TAN THMZ 6.5CREEDMOOR22"   281     EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84203      Finished Product   700 SPS TACT OD W/THR.MZ 308 WIN 20"      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84203      Finished Product   700 SPS TACT OD W/THR.MZ 308 WIN 20"      4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        84203      Finished Product   700 SPS TACT OD W/THR.MZ 308 WIN 20"      8       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    OHL        Consumer - Firearm Components   84205      Finished Product   700 SPS TACT TH MZ 300 BLACKOUT 16-1/2"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84205      Finished Product   700 SPS TACT TH MZ 300 BLACKOUT 16-1/2"   38      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85538      Finished Product   700 SPS TACT THMZ 308 WIN 16-1/2"         1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85538      Finished Product   700 SPS TACT THMZ 308 WIN 16-1/2"         1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        85538      Finished Product   700 SPS TACT THMZ 308 WIN 16-1/2"         1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85538      Finished Product   700 SPS TACT THMZ 308 WIN 16-1/2"         30      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84204      Finished Product   700 SPS TACT THR MZ 6.5CREEDMOOR 22"      4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        84204      Finished Product   700 SPS TACT THR MZ 6.5CREEDMOOR 22"      18      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        86503      Finished Product   700 SPS TACT(BBL ACTION)6.5CREEDMOOR22"   2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84207      Finished Product   700 SPS TACTICAL 308 WIN 20"              1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        84207      Finished Product   700 SPS TACTICAL 308 WIN 20"              7       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84159      Finished Product   700 SPS TH-MZ 308 WIN 20"                 12      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84226      Finished Product   700 SPS VARMINT 22-250 REM 26" LH         11      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84217      Finished Product   700 SPS VARMINT 243 WIN 26"               1       EA    Centerfire Rifles   Action
                                                                                   -13-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 51 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84228      Finished Product   700 SPS VARMINT 243 WIN 26" LH            27      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84218      Finished Product   700 SPS VARMINT 308 WIN 26"               2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84218      Finished Product   700 SPS VARMINT 308 WIN 26"               1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        84218      Finished Product   700 SPS VARMINT 308 WIN 26"               3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84229      Finished Product   700 SPS VARMINT 308 WIN 26" LH            1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        85559      Finished Product   700 SPS-DG 375 H&H MAG 24"                1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85559      Finished Product   700 SPS-DG 375 H&H MAG 24"                54      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    OHL        Consumer - Firearm Components   27263      Finished Product   700 SPSS 243 WIN 24"                      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   27273      Finished Product   700 SPSS 300 WIN MAG 26"                  14      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        27255      Finished Product   700 SPSS 300 WSM 24"                      2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27269      Finished Product   700 SPSS 30-06 SPRG 24"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85197      Finished Product   700 SS 5-R BLACK THR MZ 300 WIN MAG 24"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        85197      Finished Product   700 SS 5-R BLACK THR MZ 300 WIN MAG 24"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85196      Finished Product   700 SS 5-R BLACK THR MZ 308 WIN 20"       2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85196      Finished Product   700 SS 5-R BLACK THR MZ 308 WIN 20"       2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85201      Finished Product   700 SS 5-R BLACK THR MZ 308 WIN 24"       3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85198      Finished Product   700 SS 5-R BLACK THR MZ 6.5CREEDMOOR24"   2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        85198      Finished Product   700 SS 5-R BLACK THR MZ 6.5CREEDMOOR24"   2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85198      Finished Product   700 SS 5-R BLACK THR MZ 6.5CREEDMOOR24"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85508      Finished Product   700 SS 5-R THMZ 300 WIN MAG 24"           1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85508      Finished Product   700 SS 5-R THMZ 300 WIN MAG 24"           1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85200      Finished Product   700 SS 5-R THR MZ 308 WIN 20"             6       EA    Centerfire Rifles   Action
                                                                                   -14-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 52 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Muzzleloaders -
2310010   1003   HSV        Firearms                        86950      Finished Product   700 ULTIMATE ML LSSF 50 CAL 26"           1       EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Muzzleloaders -
2310010   ARM    HSV        Firearms                        86950      Finished Product   700 ULTIMATE ML LSSF 50 CAL 26"           6       EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Muzzleloaders -
2310010   ILN    HSV        Firearms                        86950      Finished Product   700 ULTIMATE ML LSSF 50 CAL 26"           3       EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Muzzleloaders -
2310010   1003   HSV        Firearms                        86960      Finished Product   700 ULTIMATE MLS SF 50 CAL 26"            4       EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Muzzleloaders -
2310010   ARM    HSV        Firearms                        86960      Finished Product   700 ULTIMATE MLS SF 50 CAL 26"            1       EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Muzzleloaders -
2310010   ILN    HSV        Firearms                        86960      Finished Product   700 ULTIMATE MLS SF 50 CAL 26"            26      EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Muzzleloaders -
2310010   OHL    HSV        Firearms                        86960      Finished Product   700 ULTIMATE MLS SF 50 CAL 26"            2       EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Muzzleloaders -
2310010   ILN    ILN        Firearms                        86962      Finished Product   700 ULTIMATE MLS SF 50 CAL 26" (CANADA)   2       EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Muzzleloaders -
2310010   OHL    OHL        Consumer - Firearm Components   86962      Finished Product   700 ULTIMATE MLS SF 50 CAL 26" (CANADA)   59      EA    Muzzleloaders       Single Shot
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84342      Finished Product   700 VARMINT SF 22-250 REM 26"             1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    OHL        Consumer - Firearm Components   27467      Finished Product   700 VLS 204 RUGER 26"                     2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   27467      Finished Product   700 VLS 204 RUGER 26"                     1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27489      Finished Product   700 VLS 22-250 REM 26"                    1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        27491      Finished Product   700 VLS 223 REM 26"                       4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84370      Finished Product   700 VTR 223 REM 22"                       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84356      Finished Product   700 VTR SS SYN 223 REM 22" BLACK          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84356      Finished Product   700 VTR SS SYN 223 REM 22" BLACK          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84374      Finished Product   700 VTR SYN 223 REM 22" DK.EARTH          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84375      Finished Product   700 VTR SYN 260 REM 22" DK.EARTH          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        84375      Finished Product   700 VTR SYN 260 REM 22" DK.EARTH          4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        84377      Finished Product   700 VTR SYN 308 WIN 22" DK.EARTH          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84462      Finished Product   700 XCR TACTICAL 300 WIN MAG 26"          1       EA    Centerfire Rifles   Action
                                                                                   -15-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 53 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    OHL        Consumer - Firearm Components   84461      Finished Product   700 XCR TACTICAL 308 WIN 26"               24      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   84461      Finished Product   700 XCR TACTICAL 308 WIN 26"               5       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        84463      Finished Product   700 XCR TACTICAL 338 LAPUA MAG 26"         1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    ILN        Firearms                        84463      Finished Product   700 XCR TACTICAL 338 LAPUA MAG 26"         11      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        84049      Finished Product   700 AMERICAN HUNTER 6.5CREEDMOOR 20" NRA   2       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    HSV        Firearms                        84049      Finished Product   700 AMERICAN HUNTER 6.5CREEDMOOR 20" NRA   4       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        96811      Finished Product   700 CP ARM BRACE 308 WIN 12.5"             11      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    HSV        Firearms                        96811      Finished Product   700 CP ARM BRACE 308 WIN 12.5"             1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        96818      Finished Product   700 CP ARM BRACE 6.5CM 12.5"               6       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        25737      Finished Product   700 POL LTR 223 REM 20" P HBFL NS HS3 B    2       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    HSV        Firearms                        25737      Finished Product   700 POL LTR 223 REM 20" P HBFL NS HS3 B    3       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        86673      Finished Product   700 POL LTR 308 WIN 20" FL P NS 5R 1x10    2       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   OHL    HSV        Firearms                        86673      Finished Product   700 POL LTR 308 WIN 20" FL P NS 5R 1x10    5       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86677      Finished Product   700 POL LTR TWS 308WIN20"FL P NS 5R 1x10   3       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        25635      Finished Product   700 POLICE LTR TWS 308 WIN 20"             3       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        96823      Finished Product   700CP QD PLATE 300BO 10.5"VEIL TAC-BLUE    10      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        27059      Finished Product   750 270 WIN SATIN MCS 22"                  2       EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        27087      Finished Product   750 280 REM CARBINE 2-SHOT N.D.18.5"       1       EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        27077      Finished Product   750 30-06 SPRG CARBINE SATIN MCS 18.5"     1       EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        27061      Finished Product   750 30-06 SPRG SATIN MCS 22"               13      EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        27075      Finished Product   750 308 WIN CARBINE SATIN MCS 18.5"        1       EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        27089      Finished Product   750 35 WHELEN CARBINE 2-SHOT N.D. 18.5"    8       EA    Centerfire Rifles   Auto
                                                                                   -16-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 54 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        85700      Finished Product   750 SYN 280REM 2-SHOT NDM CARB NMCS 22"    2       EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        85702      Finished Product   750 SYN 30-06 CARB 2-SHOT N-DM 18.5"       10      EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        85686      Finished Product   750 SYN 30-06 SPRG 22"                     4       EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Semi-
2310010   ARM    ILN        Firearms                        85701      Finished Product   750 SYN 35WHELEN 2-SHOT NDM CARB NMCS      60      EA    Centerfire Rifles   Auto
                                                                                                                                                                       Centerfire - Pump
2310010   OHL    OHL        Consumer - Firearm Components   24655      Finished Product   7600 270 WIN SATIN 22"                     14      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   ARM    ILN        Firearms                        24661      Finished Product   7600 30-06 SPRG CARBINE SATIN 18.5"        1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   ARM    ILN        Firearms                        86276      Finished Product   7600 30-06 SPRG H.G. 22" 200TH ANNIV       1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   ARM    ILN        Firearms                        86278      Finished Product   7600 30-06 SPRG H.G. 22" 200TH ANNIV-EMP   1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   ARM    ILN        Firearms                        24657      Finished Product   7600 30-06 SPRG SATIN 22"                  1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   OHL    ILN        Firearms                        24657      Finished Product   7600 30-06 SPRG SATIN 22"                  13      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   OHL    OHL        Consumer - Firearm Components   24659      Finished Product   7600 308 WIN SATIN 22"                     4       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   1003   HSV        Firearms                        25161      Finished Product   7600 SYN 35 WHELEN CARB N-MCS 18.5"        17      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   ARM    HSV        Firearms                        25161      Finished Product   7600 SYN 35 WHELEN CARB N-MCS 18.5"        28      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   ILN    HSV        Firearms                        25161      Finished Product   7600 SYN 35 WHELEN CARB N-MCS 18.5"        3       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Pump
2310010   ARM    ILN        Firearms                        26488      Finished Product   7615 POL 223REM/5.56MM GRWC XS4 SF R C     3       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85630      Finished Product   770 SYN 243 WIN 22" W/SCOPE                8       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85630      Finished Product   770 SYN 243 WIN 22" W/SCOPE                8       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85637      Finished Product   770 SYN 243 WIN YOUTH 20" W/SCOPE          11      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85637      Finished Product   770 SYN 243 WIN YOUTH 20" W/SCOPE          2       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85632      Finished Product   770 SYN 270 WIN 22" W/SCOPE                7       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85632      Finished Product   770 SYN 270 WIN 22" W/SCOPE                12      EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85636      Finished Product   770 SYN 300 WIN MAG 24" W/SCOPE            12      EA    Centerfire Rifles   Action
                                                                                   -17-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 55 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85636      Finished Product   770 SYN 300 WIN MAG 24" W/SCOPE           1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85633      Finished Product   770 SYN 30-06 SPRG 22" W/SCOPE            1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85633      Finished Product   770 SYN 30-06 SPRG 22" W/SCOPE            5       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85634      Finished Product   770 SYN 308 WIN 22" W/SCOPE               7       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85634      Finished Product   770 SYN 308 WIN 22" W/SCOPE               10      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85635      Finished Product   770 SYN 7MM REM MAG 24" W/SCOPE           9       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85635      Finished Product   770 SYN 7MM REM MAG 24" W/SCOPE           4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85896      Finished Product   783 CHASSIS MDT TH-B 6.5 CREEDMOOR 24"    25      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85772      Finished Product   783 HBT SYN HB MZ-B 450BUSHMASTER 16.5"   23      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85764      Finished Product   783 HBT SYN HB TH-MZ 223 REM 16.5"        9       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85764      Finished Product   783 HBT SYN HB TH-MZ 223 REM 16.5"        3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85770      Finished Product   783 HBT SYN HB TH-MZ 223 REM 24"          21      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85766      Finished Product   783 HBT SYN HB TH-MZ 300 AAC BLK 16.5"    25      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85765      Finished Product   783 HBT SYN HB TH-MZ 308 WIN 16.5"        1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85765      Finished Product   783 HBT SYN HB TH-MZ 308 WIN 16.5"        1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85771      Finished Product   783 HBT SYN HB TH-MZ 308 WIN 24"          2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85771      Finished Product   783 HBT SYN HB TH-MZ 308 WIN 24"          5       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85767      Finished Product   783 HBT SYN HB TH-MZ 6.5CREEDMOOR 16.5"   9       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85767      Finished Product   783 HBT SYN HB TH-MZ 6.5CREEDMOOR 16.5"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85773      Finished Product   783 HBT SYN HB TH-MZ 6.5CREEDMOOR 24"     23      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85773      Finished Product   783 HBT SYN HB TH-MZ 6.5CREEDMOOR 24"     6       EA    Centerfire Rifles   Action
2310010   OHL    OHL        Consumer - Firearm Components   19729      Finished Product   783 INTEGRAL SCOPE MOUNT HIGH BLACK       6       EA    Consumer Parts      Traditional Parts

                                                                                   -18-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 56 of 103
G/L                                                                    Finished                                                   Total
Account   ValA   Location   Segment                         Material   Product            Material Description                    Stock    BUn   BPC LVL3            BPC LVL4
                                                                                                                                  4,581.
2310010   OHL    OHL        Consumer - Firearm Components   19728      Finished Product   783 INTEGRAL SCOPE MOUNT HIGH SILVER    00       EA    Consumer Parts      Traditional Parts
                                                                                                                                  2,888.
2310010   OHL    OHL        Consumer - Firearm Components   19730      Finished Product   783 INTEGRAL SCOPE MOUNT MED SILVER     00       EA    Consumer Parts      Traditional Parts
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85845      Finished Product   783 SYN 22-250 REM 22" W/SCOPE          1        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85840      Finished Product   783 SYN 223 REM 22" W/SCOPE             3        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85832      Finished Product   783 SYN 243 WIN 22"                     20       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85842      Finished Product   783 SYN 243 WIN 22" BLACK W/SCOPE       11       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85834      Finished Product   783 SYN 270 WIN 22"                     1        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85834      Finished Product   783 SYN 270 WIN 22"                     20       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85844      Finished Product   783 SYN 270 WIN 22" BLACK W/SCOPE       6        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85844      Finished Product   783 SYN 270 WIN 22" BLACK W/SCOPE       1        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85752      Finished Product   783 SYN 270 WIN 22" CAMO W/SCOPE        1        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85749      Finished Product   783 SYN 270 WIN 22" MO-E W/SCOPE - DU   1        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85839      Finished Product   783 SYN 300 WIN MAG 24"                 20       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85756      Finished Product   783 SYN 300 WIN MAG 24" CAMO W/SCOPE    3        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85756      Finished Product   783 SYN 300 WIN MAG 24" CAMO W/SCOPE    5        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85849      Finished Product   783 SYN 300 WIN MAG 24" W/SCOPE         5        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85836      Finished Product   783 SYN 30-06 SPRG 22"                  1        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85846      Finished Product   783 SYN 30-06 SPRG 22" BLACK W/SCOPE    66       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85846      Finished Product   783 SYN 30-06 SPRG 22" BLACK W/SCOPE    2        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85846      Finished Product   783 SYN 30-06 SPRG 22" BLACK W/SCOPE    866      EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85753      Finished Product   783 SYN 30-06 SPRG 22" CAMO W/SCOPE     1        EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85753      Finished Product   783 SYN 30-06 SPRG 22" CAMO W/SCOPE     1        EA    Centerfire Rifles   Action
                                                                                   -19-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                 Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 57 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   ILN        Firearms                        85837      Finished Product   783 SYN 308 WIN 22"                       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85837      Finished Product   783 SYN 308 WIN 22"                       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85837      Finished Product   783 SYN 308 WIN 22"                       20      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85847      Finished Product   783 SYN 308 WIN 22" BLACK W/SCOPE         15      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85847      Finished Product   783 SYN 308 WIN 22" BLACK W/SCOPE         2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85847      Finished Product   783 SYN 308 WIN 22" BLACK W/SCOPE         354     EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85754      Finished Product   783 SYN 308 WIN 22" CAMO W/SCOPE          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85781      Finished Product   783 SYN 308 WIN 22" FDE W/SCOPE           2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85826      Finished Product   783 SYN 6.5 CREEDMOOR 22" BLACK W/SCOPE   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85826      Finished Product   783 SYN 6.5 CREEDMOOR 22" BLACK W/SCOPE   1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85826      Finished Product   783 SYN 6.5 CREEDMOOR 22" BLACK W/SCOPE   232     EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85777      Finished Product   783 SYN 6.5 CREEDMOOR 22" CAMO W/SCOPE    3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85848      Finished Product   783 SYN 7MM REM MAG 24" W/SCOPE           2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85835      Finished Product   783 SYN 7MM-08 REM 22" BLACK W/SCOPE      3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85835      Finished Product   783 SYN 7MM-08 REM 22" BLACK W/SCOPE      56      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85852      Finished Product   783 SYN COMPACT 243 WIN 20" W/SCOPE       3       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85853      Finished Product   783 SYN COMPACT 308 WIN 20" W/SCOPE       2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85853      Finished Product   783 SYN COMPACT 308 WIN 20" W/SCOPE       1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85768      Finished Product   783 SYN HB OD GREEN 450 BUSHMASTER 18"    45      EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85734      Finished Product   783 VARMINT LAM.STOCK 22-250 REM 26"      1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        85737      Finished Product   783 VARMINT LAM.STOCK 223 REM 26"         4       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85737      Finished Product   783 VARMINT LAM.STOCK 223 REM 26"         8       EA    Centerfire Rifles   Action
                                                                                   -20-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 58 of 103
G/L                                                                    Finished                                                    Total
Account   ValA   Location   Segment                         Material   Product            Material Description                     Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85738      Finished Product   783 VARMINT LAM.STOCK 243 WIN 26"        3       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85738      Finished Product   783 VARMINT LAM.STOCK 243 WIN 26"        1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85735      Finished Product   783 VARMINT LAM.STOCK 308 WIN 26"        4       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85748      Finished Product   783 VARMINT LAM.STOCK 6.5CREEDMOOR 26"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85748      Finished Product   783 VARMINT LAM.STOCK 6.5CREEDMOOR 26"   1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85748      Finished Product   783 VARMINT LAM.STOCK 6.5CREEDMOOR 26"   3       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85870      Finished Product   783 WALNUT 270 WIN 22"                   1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85886      Finished Product   783 WALNUT 270 WIN 22" W/SCOPE           2       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85894      Finished Product   783 WALNUT 300 WIN MAG 24" W/SCOPE       1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85894      Finished Product   783 WALNUT 300 WIN MAG 24" W/SCOPE       1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85872      Finished Product   783 WALNUT 30-06 SPRG 22"                2       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85888      Finished Product   783 WALNUT 30-06 SPRG 22" W/SCOPE        1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85888      Finished Product   783 WALNUT 30-06 SPRG 22" W/SCOPE        10      EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85874      Finished Product   783 WALNUT 308 WIN 22"                   10      EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85890      Finished Product   783 WALNUT 308 WIN 22" W/SCOPE           1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   OHL    ILN        Firearms                        85890      Finished Product   783 WALNUT 308 WIN 22" W/SCOPE           10      EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85866      Finished Product   783 WALNUT 6.5 CREEDMOOR 22"             1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85866      Finished Product   783 WALNUT 6.5 CREEDMOOR 22"             1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85876      Finished Product   783 WALNUT 7MM REM MAG 24"               1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85876      Finished Product   783 WALNUT 7MM REM MAG 24"               1       EA    Centerfire Rifles   Action
                                                                                                                                                                     Centerfire - Bolt
2310010   1003   HSV        Firearms                        85892      Finished Product   783 WALNUT 7MM REM MAG 24" W/SCOPE       1       EA    Centerfire Rifles   Action
2310010   1003   HSV        Firearms                        19523      Finished Product   783 DM LONG ACTION MAGAZINE              3       EA    Consumer Parts      Traditional Parts

                                                                                   -21-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 59 of 103
G/L                                                                    Finished                                                       Total
Account   ValA   Location   Segment                         Material   Product            Material Description                        Stock   BUn   BPC LVL3         BPC LVL4
2310010   OHL    HSV        Firearms                        19523      Finished Product   783 DM LONG ACTION MAGAZINE                 5       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19524      Finished Product   783 DM LONG ACTION MAGNUM MAGAZINE          4       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        70677      Finished Product   795 LTR 22LR 18" SYN                        4       EA    Rimfire Rifles   Rimfire - Semi-Auto
                                                                                                                                                                     Shotguns - Pump
2310010   1003   HSV        Firearms                        25012      Finished Product   870 12/18N MARINE MAG CYL BS EXT2           2       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ARM    HSV        Firearms                        25012      Finished Product   870 12/18N MARINE MAG CYL BS EXT2           3       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ILN    HSV        Firearms                        25012      Finished Product   870 12/18N MARINE MAG CYL BS EXT2           67      EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   OHL    HSV        Firearms                        25012      Finished Product   870   12/18N MARINE MAG CYL BS EXT2         4       EA    Shotguns         Action
2310010   ARM    OHL        Consumer - Firearm Components   19420      Finished Product   870   12GA MAG EXT KIT-18"P W/SWIVL STUDS   1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19420      Finished Product   870   12GA MAG EXT KIT-18"P W/SWIVL STUDS   33      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        19422      Finished Product   870   12GA MAG EXT KIT-20"P W/SWIVL STUDS   1       EA    Consumer Parts   Traditional Parts
2310010   1005   HSV        Consumer                        19542      Finished Product   870   12GA MAG TUBE EXT +3                  1       EA    Consumer Parts   Traditional Parts
2310010   OHL    HSV        Consumer                        19542      Finished Product   870   12GA MAG TUBE EXT +3                  6       EA    Consumer Parts   Traditional Parts
2310010   1005   HSV        Consumer                        18604      Finished Product   870   12GA TACTICAL STOCK KIT - BLACK       30      EA    Consumer Parts   Traditional Parts
2310010   OHL    HSV        Consumer                        18604      Finished Product   870   12GA TACTICAL STOCK KIT - BLACK       110     EA    Consumer Parts   Traditional Parts
2310010   1005   HSV        Consumer                        18815      Finished Product   870   20GA TACTICAL STOCK KIT - BLACK       1       EA    Consumer Parts   Traditional Parts
2310010   OHL    HSV        Consumer                        18815      Finished Product   870   20GA TACTICAL STOCK KIT - BLACK       497     EA    Consumer Parts   Traditional Parts
                                                                                                                                                                     Shotguns - Pump
2310010   1003   HSV        Firearms                        81175      Finished Product   870 410/25 TKY RC VT MO NWTF OBSESSION      9       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ILN    HSV        Firearms                        81175      Finished Product   870 410/25 TKY RC VT MO NWTF OBSESSION      2       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ILN    ILN        Firearms                        82710      Finished Product   870 BRS 12/11P CY NS EXTTHD KXNRS R BTN     3       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   1003   HSV        Firearms                        82717      Finished Product   870 BRS 12/11P CYL NS PPG - NO PIC RAIL     1       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   1003   HSV        Firearms                        81350      Finished Product   870 DM 12/18.5 CYL BS                       7       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ARM    HSV        Firearms                        81350      Finished Product   870 DM 12/18.5 CYL BS                       1       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   1003   HSV        Firearms                        81354      Finished Product   870 DM 12/18.5 RC RS GR KTK-HLD CAMO        4       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   1003   HSV        Firearms                        81352      Finished Product   870 DM 12/18.5 RC RS GR MAGPUL              1       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ARM    HSV        Firearms                        81352      Finished Product   870 DM 12/18.5 RC RS GR MAGPUL              2       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ARM    ILN        Firearms                        81360      Finished Product   870 DM 12/18.5 RC RS PG                     1       EA    Shotguns         Action

                                                                                   -22-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 60 of 103
G/L                                                                    Finished                                                   Total
Account   ValA   Location   Segment                         Material   Product            Material Description                    Stock   BUn   BPC LVL3         BPC LVL4
                                                                                                                                                                 Shotguns - Pump
2310010   ARM    ILN        Firearms                        81348      Finished Product   870 DM SYN TACT 12/14 CYL BS TAC14      1       EA    Shotguns         Action
2310010   OHL    OHL        Consumer - Firearm Components   19717      Finished Product   870 DM-MAG 12GA 3-SHOT BLACK SYN        27      EA    Consumer Parts   Traditional Parts
                                                                                                                                                                 Shotguns - Pump
2310010   ILN    ILN        Firearms                        25559      Finished Product   870 EXP 12/18.5 CYL BS HARDWOOD STOCK   10      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ARM    ILN        Firearms                        25575      Finished Product   870 EXP 12/20 FR RS                     1       EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ILN    ILN        Firearms                        25575      Finished Product   870 EXP 12/20 FR RS                     13      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   OHL    ILN        Firearms                        25575      Finished Product   870 EXP 12/20 FR RS                     1       EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   25565      Finished Product   870 EXP 12/20 IC RS MCS                 18      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   81115      Finished Product   870 EXP 12/21 VT RC-TXF MOBU T-CAMO     25      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ILN    ILN        Firearms                        81143      Finished Product   870 EXP 12/23 CL FR MCS HDWD            42      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   OHL    ILN        Firearms                        81143      Finished Product   870 EXP 12/23 CL FR MCS HDWD            72      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   1003   HSV        Firearms                        25569      Finished Product   870 EXP 12/26 RC MD VT                  1       EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ILN    HSV        Firearms                        25569      Finished Product   870 EXP 12/26 RC MD VT                  24      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   1003   HSV        Firearms                        25568      Finished Product   870 EXP 12/28 RC MD VT                  1       EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ARM    HSV        Firearms                        25568      Finished Product   870 EXP 12/28 RC MD VT                  41      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ILN    HSV        Firearms                        25568      Finished Product   870 EXP 12/28 RC MD VT                  28      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   OHL    HSV        Firearms                        25568      Finished Product   870 EXP 12/28 RC MD VT                  234     EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   1003   HSV        Firearms                        25577      Finished Product   870 EXP 12/28 RC VT LH                  3       EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   1003   HSV        Firearms                        81063      Finished Product   870 EXP 12/30 LC RC MD VT TRAP          8       EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   OHL    HSV        Firearms                        81063      Finished Product   870 EXP 12/30 LC RC MD VT TRAP          6       EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ARM    ILN        Firearms                        25582      Finished Product   870 EXP 20/26 RC VT                     9       EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ILN    ILN        Firearms                        25582      Finished Product   870 EXP 20/26 RC VT                     25      EA    Shotguns         Action
                                                                                                                                                                 Shotguns - Pump
2310010   ILN    OHL        Consumer - Firearm Components   25583      Finished Product   870 EXP 20/28 RC MD VT                  22      EA    Shotguns         Action

                                                                                   -23-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                 Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 61 of 103
G/L                                                                    Finished                                                    Total
Account   ValA   Location   Segment                         Material   Product            Material Description                     Stock   BUn   BPC LVL3   BPC LVL4
                                                                                                                                                            Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   25583      Finished Product   870 EXP 20/28 RC MD VT                   15      EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   1003   HSV        Firearms                        25601      Finished Product   870 EXP 410/25 FL VT                     1       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   ARM    HSV        Firearms                        25601      Finished Product   870 EXP 410/25 FL VT                     5       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   1003   HSV        Firearms                        81167      Finished Product   870 EXP CMPT 20/21 RCMD VT RT EDGE       9       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   OHL    HSV        Firearms                        81167      Finished Product   870 EXP CMPT 20/21 RCMD VT RT EDGE       1       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   81161      Finished Product   870 EXP JR CMPT 20/18.75 RC MD VT        205     EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   81125      Finished Product   870 EXP SMAG 12/26 VT RC MOBL CAMO       1       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   1003   HSV        Firearms                        81071      Finished Product   870 EXP SMAG 12/28 MDRC TT DRT CAMO      2       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   OHL    ILN        Firearms                        25100      Finished Product   870 EXP SMAG 12/28 RC MD VT              77      EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   1003   HSV        Firearms                        81074      Finished Product   870 EXP SMAG 12/28 RC MD VT MOSGB        1       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   ARM    ILN        Firearms                        25098      Finished Product   870 EXP SMAG 12/28 RC MD VT RT EDGE      7       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   ILN    ILN        Firearms                        25098      Finished Product   870 EXP SMAG 12/28 RC MD VT RT EDGE      140     EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   1003   HSV        Firearms                        81113      Finished Product   870 EXP SMAG 12/28 RC VT WF RT MAX5      7       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   1003   HSV        Firearms                        25549      Finished Product   870 EXP SYN 12/18 CYL BS                 3       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   ARM    HSV        Firearms                        25549      Finished Product   870 EXP SYN 12/18 CYL BS                 1       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   OHL    HSV        Firearms                        25549      Finished Product   870 EXP SYN 12/18 CYL BS                 23      EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   ILN    ILN        Firearms                        25097      Finished Product   870 EXP SYN 12/20 FR RS                  7       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   ARM    ILN        Firearms                        25589      Finished Product   870 EXP SYN 12/26 RC MD VT               5       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   1003   HSV        Firearms                        81291      Finished Product   870 EXP SYN 12/26 RCVT &12/18.5 BS XBL   2       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   1003   HSV        Firearms                        25587      Finished Product   870 EXP SYN 12/28 RC MD VT               1       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   ARM    HSV        Firearms                        25587      Finished Product   870 EXP SYN 12/28 RC MD VT               9       EA    Shotguns   Action
                                                                                                                                                            Shotguns - Pump
2310010   ARM    ILN        Firearms                        81100      Finished Product   870 EXP SYN 20/18 CYL BS EXT2            3       EA    Shotguns   Action
                                                                                   -24-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 62 of 103
G/L                                                           Finished                                                     Total
Account   ValA   Location   Segment                Material   Product            Material Description                      Stock   BUn   BPC LVL3   BPC LVL4
                                                                                                                                                    Shotguns - Pump
2310010   OHL    ILN        Firearms               81100      Finished Product   870 EXP SYN 20/18 CYL BS EXT2             2       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ARM    ILN        Firearms               81223      Finished Product   870 EXP SYN 20/18.5 RC BS FOLDING         3       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ILN    ILN        Firearms               81223      Finished Product   870 EXP SYN 20/18.5 RC BS FOLDING         1       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   OHL    ILN        Firearms               81223      Finished Product   870 EXP SYN 20/18.5 RC BS FOLDING         15      EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ARM    ILN        Firearms               81174      Finished Product   870 EXP SYN CAMO CMPT20/21 RCMD RT EDGE   5       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ARM    ILN        Firearms               81148      Finished Product   870 EXP SYN CMPT 20/21 RC MD VT           3       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   OHL    ILN        Firearms               81148      Finished Product   870 EXP SYN CMPT 20/21 RC MD VT           10      EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ARM    ILN        Firearms               25102      Finished Product   870 EXP SYN SMAG 12/26 RC MD VT           5       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   1003   HSV        Firearms               25103      Finished Product   870 EXP SYN SMAG 12/28 RC MD VT           1       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ARM    HSV        Firearms               25103      Finished Product   870 EXP SYN SMAG 12/28 RC MD VT           5       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ILN    HSV        Firearms               25103      Finished Product   870 EXP SYN SMAG 12/28 RC MD VT           54      EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   OHL    HSV        Firearms               25103      Finished Product   870 EXP SYN SMAG 12/28 RC MD VT           146     EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ARM    ILN        Firearms               81135      Finished Product   870 EXP SYN SMAG SPS 12/26 RC-T           1       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   1003   HSV        Firearms               81210      Finished Product   870 EXP SYN TAC 12/18.5 RC BS FOLDING     2       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ARM    HSV        Firearms               81210      Finished Product   870 EXP SYN TAC 12/18.5 RC BS FOLDING     2       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   OHL    HSV        Firearms               81210      Finished Product   870 EXP SYN TAC 12/18.5 RC BS FOLDING     1       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   1003   HSV        Firearms               81179      Finished Product   870 EXP SYN TAC12/18.5 RC FLD C.T.SIGHT   10      EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   1003   HSV        Firearms               81230      Finished Product   870 EXP SYN TACT 12/14 CYL BS TAC14       3       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ARM    HSV        Firearms               81230      Finished Product   870 EXP SYN TACT 12/14 CYL BS TAC14       1       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   ILN    HSV        Firearms               81230      Finished Product   870 EXP SYN TACT 12/14 CYL BS TAC14       2       EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   OHL    HSV        Firearms               81230      Finished Product   870 EXP SYN TACT 12/14 CYL BS TAC14       128     EA    Shotguns   Action
                                                                                                                                                    Shotguns - Pump
2310010   1003   HSV        Firearms               81240      Finished Product   870 EXP SYN TACT 12/14 CYL BS TAC14 AB    2       EA    Shotguns   Action
                                                                               -25-
                                       Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20              Desc
                                                      Exhibit Ex. E - Century Arms Inc. Page 63 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3   BPC LVL4
                                                                                                                                                             Shotguns - Pump
2310010   ARM    HSV        Firearms                        81240      Finished Product   870 EXP SYN TACT 12/14 CYL BS TAC14 AB    1       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   OHL    HSV        Firearms                        81240      Finished Product   870 EXP SYN TACT 12/14 CYL BS TAC14 AB    6       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   1003   HSV        Firearms                        81238      Finished Product   870 EXP SYN TACT 12/14.5 C.T. SIGHTS      10      EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ILN    OHL        Consumer - Firearm Components   25077      Finished Product   870 EXP SYN TACT 12/18 CYL BS EXT2        48      EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   25077      Finished Product   870 EXP SYN TACT 12/18 CYL BS EXT2        530     EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ARM    ILN        Firearms                        81193      Finished Product   870 EXP SYN TACT 12/18.5 CYL BS PG        2       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   1003   HSV        Firearms                        81145      Finished Product   870 EXP SYN TACT 20/14 CYL BS TAC14       1       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ARM    HSV        Firearms                        81145      Finished Product   870 EXP SYN TACT 20/14 CYL BS TAC14       1       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   OHL    HSV        Firearms                        81145      Finished Product   870 EXP SYN TACT 20/14 CYL BS TAC14       14      EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   81192      Finished Product   870 EXP TACT 12/18 CYL BS EXT2 MAGPUL     2       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   1003   HSV        Firearms                        81207      Finished Product   870 EXP TACT 12/18.5 BS RC-TAC SFIV       1       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   1003   HSV        Firearms                        81212      Finished Product   870 EXP TACT 12/18.5 CYL BS EXT2 6 POS    1       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ARM    ILN        Firearms                        81205      Finished Product   870 EXP TACT 12/18.5 CYL BS EXT2 PG STK   1       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ARM    ILN        Firearms                        81198      Finished Product   870 EXP TACT 12/18.5 GR BS RC-TAC EXT2    2       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ILN    ILN        Firearms                        81198      Finished Product   870 EXP TACT 12/18.5 GR BS RC-TAC EXT2    59      EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   OHL    ILN        Firearms                        81198      Finished Product   870 EXP TACT 12/18.5 GR BS RC-TAC EXT2    74      EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ARM    ILN        Firearms                        81197      Finished Product   870 EXP TACT HDWD 12/18.5 CYL BS EXT2     1       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   1003   HSV        Firearms                        81177      Finished Product   870 EXP WALNUT 12/28 RC VT 200TH ANNIV    1       EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ARM    ILN        Firearms                        25561      Finished Product   870 EXP YTH 20/21 RC MD VT                10      EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   ILN    ILN        Firearms                        25561      Finished Product   870 EXP YTH 20/21 RC MD VT                124     EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   OHL    ILN        Firearms                        25561      Finished Product   870 EXP YTH 20/21 RC MD VT                129     EA    Shotguns   Action
                                                                                                                                                             Shotguns - Pump
2310010   1003   HSV        Firearms                        81149      Finished Product   870 FIELD 20/26 BS RC VT HDWD             1       EA    Shotguns   Action
                                                                                   -26-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 64 of 103
G/L                                                                    Finished                                                    Total
Account   ValA   Location   Segment                         Material   Product            Material Description                     Stock   BUn   BPC LVL3         BPC LVL4
2310010   OHL    OHL        Consumer - Firearm Components   19538      Finished Product   870 FORE-END - M-LOK - 12GA              369     EA    Consumer Parts   Traditional Parts
                                                                                                                                                                  Shotguns - Pump
2310010   1003   HSV        Firearms                        81312      Finished Product   870 MARINE MAG 12/14 CYL BS TAC14        3       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   1003   HSV        Firearms                        24973      Finished Product   870 MCS 12/10,14,18P (COMPLETE SYSTEM)   5       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    HSV        Firearms                        24973      Finished Product   870 MCS 12/10,14,18P (COMPLETE SYSTEM)   3       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ARM    ILN        Firearms                        27585      Finished Product   870 MCS 12/10P CY NS KXBS SYN-M          1       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        24981      Finished Product   870 MCS 12/10P CYL PPG SYN-M             13      EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        24975      Finished Product   870 MCS 12/10P CYL PPG-M SFMCS           11      EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        82707      Finished Product   870 MCS 12/11,14,18 CS (COMP.SYSTEM)     19      EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        82700      Finished Product   870 MCS 12/11P CYL NS KXCS SF-M HC       1       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        24531      Finished Product   870 POL 12/14P MD BS SF-S SF             2       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ARM    ILN        Firearms                        24587      Finished Product   870 POL 12/14P MD GRWC XS4 KXG3CS SF     1       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        24587      Finished Product   870 POL 12/14P MD GRWC XS4 KXG3CS SF     5       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ARM    ILN        Firearms                        24431      Finished Product   870 POL 12/14P MD RS SF SF               1       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        24431      Finished Product   870 POL 12/14P MD RS SF SF               8       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        82623      Finished Product   870 POL 12/14P MD RSXS KXG3CS TL         2       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ARM    ILN        Firearms                        24453      Finished Product   870 POL 12/14P MD RSXS SFIV-S SF         2       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        82697      Finished Product   870 POL 12/14P MD RSXS SFIV-S SF EXT1    6       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        82732      Finished Product   870 POL 12/14P MD RSXS-T SFIV-S SF       1       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   1003   HSV        Firearms                        24993      Finished Product   870 POL 12/18 SYN FR RS GREEN            1       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   OHL    ILN        Firearms                        25047      Finished Product   870 POL 12/18N CYL RS MARINE MAG EX2     5       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ILN    ILN        Firearms                        82714      Finished Product   870 POL 12/18P CYL BS SF-S-O SF-O        1       EA    Shotguns         Action
                                                                                                                                                                  Shotguns - Pump
2310010   ARM    ILN        Firearms                        24441      Finished Product   870 POL 12/18P CYL RS SF-O SF-O          1       EA    Shotguns         Action

                                                                                   -27-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 65 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3         BPC LVL4
                                                                                                                                                                   Shotguns - Pump
2310010   ILN    ILN        Firearms                        24441      Finished Product   870 POL 12/18P CYL RS SF-O SF-O           3       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ILN    ILN        Firearms                        24403      Finished Product   870 POL 12/18P IC BS SF SF                6       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   OHL    ILN        Firearms                        24403      Finished Product   870 POL 12/18P IC BS SF SF                31      EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ILN    ILN        Firearms                        24407      Finished Product   870 POL 12/18P IC BS SF SF EXT2           7       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   24407      Finished Product   870 POL 12/18P IC BS SF SF EXT2           24      EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        24461      Finished Product   870 POL 12/18P IC BS SFI SF               1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        24546      Finished Product   870 POL 12/18P IC BS SFIV SF EXT2         1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   82607      Finished Product   870 POL 12/18P IC BS SF-S SF              2       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   24447      Finished Product   870 POL 12/18P IC GRWC XS4 SF SF EXT2     11      EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        24593      Finished Product   870 POL 12/18P IC RS KXCS SF              4       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   24417      Finished Product   870 POL 12/18P IC RS SF SF                29      EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   24421      Finished Product   870 POL 12/18P IC RS SF SF EXT2           32      EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ILN    ILN        Firearms                        24443      Finished Product   870 POL 12/18P IC RSXS SF SF              6       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ILN    ILN        Firearms                        82651      Finished Product   870 POL 12/18P ICGRWC XS KXG3CS SF EXT2   3       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   OHL    OHL        Consumer - Firearm Components   81302      Finished Product   870 POL 12/18P MD BS SF SF EXR2           8       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ILN    ILN        Firearms                        24401      Finished Product   870 POL 12/20P IC RS SF SF                6       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        82110      Finished Product   870 SPORTSMAN FIELD SPS 12/28 BS RC VT    1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ILN    ILN        Firearms                        81062      Finished Product   870 SPS SMAG TH 12/20 RD RC-T MO-OBS      10      EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   OHL    ILN        Firearms                        81062      Finished Product   870 SPS SMAG TH 12/20 RD RC-T MO-OBS      3       EA    Shotguns         Action
2310010   OHL    OHL        Consumer - Firearm Components   19423      Finished Product   870 UPGRADE KIT                           6       EA    Consumer Parts   Traditional Parts
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        82089      Finished Product   870 WING 12/26 RC VT 200TH ANNIV          9       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        82090      Finished Product   870 WING 12/26 RC VT 200TH ANNIV-EMP      4       EA    Shotguns         Action

                                                                                   -28-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 66 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3         BPC LVL4
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        82010      Finished Product   870 WING 12/28 RC VT HG N-EMB CLARO       1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   1003   HSV        Firearms                        26927      Finished Product   870 WING 12/28 RC VT LC HG N-EMB          3       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        26943      Finished Product   870 WING 16/26 RC VT LC HG N-EMB          1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        26949      Finished Product   870 WING 20/26 RC VT HG LW-20 N-EMB       1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   1003   HSV        Firearms                        26947      Finished Product   870 WING 20/28 RC VT SAT LW-20 N-EMB      1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    HSV        Firearms                        26947      Finished Product   870 WING 20/28 RC VT SAT LW-20 N-EMB      1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   1003   HSV        Firearms                        24983      Finished Product   870 WING 28/25 RC VT LW SATIN N-EMB       1       EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    HSV        Firearms                        24983      Finished Product   870 WING 28/25 RC VT LW SATIN N-EMB       22      EA    Shotguns         Action
                                                                                                                                                                   Shotguns - Pump
2310010   ARM    ILN        Firearms                        24991      Finished Product   870   WING 410/25 MD VT LW SATIN N-EMB    1       EA    Shotguns         Action
2310010   ILN    ILN        Firearms                        24513      Finished Product   870   XBL 12/14P MD BS                    1       EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        27129      Finished Product   870   XBL 12/14P MD RSXS                  8       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   26237      Finished Product   870   XBL 12/18P IC RS                    1       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24557      Finished Product   870   XBL 12/20 NCL FR WING               1       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24553      Finished Product   870   XBL 12/23 CL FR SP W/SCOPE C.PK     3       EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        24553      Finished Product   870   XBL 12/23 CL FR SP W/SCOPE C.PK     35      EA    Consumer Parts   Traditional Parts
2310010   OHL    ILN        Firearms                        24553      Finished Product   870   XBL 12/23 CL FR SP W/SCOPE C.PK     33      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24580      Finished Product   870   XBL 12/28 RC VT MAG                 3       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        27595      Finished Product   870   XBL 20/18.5 CL FR SP W/SCOPE C.PK   1       EA    Consumer Parts   Traditional Parts
2310010   OHL    ILN        Firearms                        27595      Finished Product   870   XBL 20/18.5 CL FR SP W/SCOPE C.PK   12      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   80056      Finished Product   870   XBL EXP 12/14 BS CYL                26      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24622      Finished Product   870   XBL EXP 12/20 IC RS                 4       EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        24622      Finished Product   870   XBL EXP 12/20 IC RS                 70      EA    Consumer Parts   Traditional Parts
2310010   OHL    ILN        Firearms                        24622      Finished Product   870   XBL EXP 12/20 IC RS                 10      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        27597      Finished Product   870   XBL EXP 12/23 CL FR                 5       EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        27597      Finished Product   870   XBL EXP 12/23 CL FR                 20      EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        26312      Finished Product   870   XBL EXP 12/26 RC MD VT              2       EA    Consumer Parts   Traditional Parts
2310010   OHL    ILN        Firearms                        26312      Finished Product   870   XBL EXP 12/26 RC MD VT              1       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        26314      Finished Product   870   XBL EXP 12/28 RC MD VT              2       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        27599      Finished Product   870   XBL EXP 20/18.5 CL FR               1       EA    Consumer Parts   Traditional Parts
                                                                                   -29-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 67 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock    BUn   BPC LVL3         BPC LVL4
2310010   ARM    OHL        Consumer - Firearm Components   24609      Finished Product   870 XBL EXP 20/20 FR RS                    2        EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        80062      Finished Product   870 XBL EXP 20/20 RS RC-T C-PAK            2        EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        80062      Finished Product   870 XBL EXP 20/20 RS RC-T C-PAK            11       EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   80064      Finished Product   870 XBL EXP 20/26 RC IC VT                 2        EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   80064      Finished Product   870 XBL EXP 20/26 RC IC VT                 10       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        24620      Finished Product   870 XBL EXP TACTICAL 12/18 BS CY PL        3        EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        24620      Finished Product   870 XBL EXP TACTICAL 12/18 BS CY PL        79       EA    Consumer Parts   Traditional Parts
2310010   OHL    ILN        Firearms                        24620      Finished Product   870 XBL EXP TACTICAL 12/18 BS CY PL        64       EA    Consumer Parts   Traditional Parts
                                                                                                                                                                     Shotguns - Pump
2310010   1003   HSV        Firearms                        81173      Finished Product   870 TURKEY 410/25 REALTREE TIMBER CAMO     17       EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ARM    HSV        Firearms                        81173      Finished Product   870 TURKEY 410/25 REALTREE TIMBER CAMO     1        EA    Shotguns         Action
                                                                                                                                     2,175.
2310010   OHL    OHL        Consumer - Firearm Components   19489      Finished Product   870/1100/1187 - SADDLE MOUNT               00       EA    Consumer Parts   Traditional Parts
                                                                                                                                                                     Shotguns - Pump
2310010   ARM    ILN        Firearms                        82540      Finished Product   887 N.MAG TACTICAL 12/18.5 RC-TAC EXT2     1        EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ARM    ILN        Firearms                        82530      Finished Product   887 SPS 12/28 RC-WF&12/22RC-TXF XBL        2        EA    Shotguns         Action
                                                                                                                                                                     Shotguns - Pump
2310010   ARM    ILN        Firearms                        82502      Finished Product   887 SPS N.MAG 12/28 RC-EXT VT WF CAMO      6        EA    Shotguns         Action
                            Consumer - Silencers                                                                                                                     Silencers & Muzzle
2310010   1005   HSV        Components                      64405      Finished Product   BREAKOUT 2.0 SG12 REMCHOKE                 1        EA    Consumer Parts   Devices
2310010   ARM    ILN        Firearms                        19655      Finished Product   CLIP 581-S; 541 - 10 SHOT (C.PK)           1        EA    Consumer Parts   Traditional Parts
2310010   1003   HSV        Firearms                        19653      Finished Product   CLIP 597 .22 WMR & .17HMR 8-SHOT-METAL     15       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19668      Finished Product   CLIP 597 22LR - 30 SHOT - BLACK            162      EA    Consumer Parts   Traditional Parts
2310010   1003   HSV        Firearms                        19654      Finished Product   CLIP 597 LR - 10 SHOT - METAL              26       EA    Consumer Parts   Traditional Parts
2310010   OHL    HSV        Firearms                        19654      Finished Product   CLIP 597 LR - 10 SHOT - METAL              585      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19651      Finished Product   CLIP 700 BLUE-7MM R.MAG,300W.MAG,338WMAG   26       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19645      Finished Product   CLIP 700 BLUED-6MM,243,7MM-08,308          2        EA    Consumer Parts   Traditional Parts
2310010   OHL    HSV        Firearms                        19635      Finished Product   CLIP 710 30-06;270;7MM REM MAG;300W.MAG    15       EA    Consumer Parts   Traditional Parts
2310010   1003   HSV        Firearms                        19633      Finished Product   CLIP 710&770 - 243WIN;308WIN;7MM-08REM     1        EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19633      Finished Product   CLIP 710&770 - 243WIN;308WIN;7MM-08REM     16       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19638      Finished Product   CLIP 7400 & FOUR .308, 6MM, .243           1        EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19642      Finished Product   CLIP 7400&FOUR 30-06,270,35WHELEN,280REM   1        EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19642      Finished Product   CLIP 7400&FOUR 30-06,270,35WHELEN,280REM   24       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19637      Finished Product   CLIP 7600 .25-06,30-06,270,35WHEL,280REM   9        EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19636      Finished Product   CLIP 7600 7MM-08,.308,6MM,.243,257ROBERT   39       EA    Consumer Parts   Traditional Parts
                                                                                   -30-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 68 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock    BUn   BPC LVL3            BPC LVL4
2310010   1003   HSV        Firearms                        19520      Finished Product   CLIP 783 DM SA 223 REM                     1        EA    Consumer Parts      Traditional Parts
2310010   OHL    HSV        Firearms                        19520      Finished Product   CLIP 783 DM SA 223 REM                     14       EA    Consumer Parts      Traditional Parts
2310010   OHL    HSV        Firearms                        19522      Finished Product   CLIP 783 DM SA 308 WIN                     6        EA    Consumer Parts      Traditional Parts
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19901      Finished Product   DISPLAY RACK W/12PACK REM WIPES            574      EA    Accessories         Gun Care
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19052      Finished Product   FIELDMASTER UNIVERSAL CLEANING KIT         1        EA    Accessories         Gun Care
                                                                                                                                                                        Centerfire - Bolt
2310010   ILN    ILN        Firearms                        25732      Finished Product   M/24 7.62 NATO 24" (RIFLE ONLY)            5        EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   1003   HSV        Firearms                        86470      Finished Product   M/24 7.62 NATO SWS(MIL SYSTEM-W/BI-POD)    2        EA    Centerfire Rifles   Action
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17956      Finished Product   M12x1.5 REM LUG NUT 4PK 7/8 HEX            8        EA    Accessories         Other Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19436      Finished Product   M24 MOD ACC RAIL SYS ( 0 MIN )             21       EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19432      Finished Product   M24 MOD ACC RAIL SYS ( 30 MIN )            9        EA    Consumer Parts      Traditional Parts
                                                                                                                                     8,455.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18378      Finished Product   MOISTURE GUARD W/ REM OIL 6OZ. PUMP        00       EA    Accessories         Gun Care
                                                                                                                                                    Consumer
2310010   ILN    ILN        Firearms                        19902      Finished Product   MOISTUREGUARD REM CLOTH                    511      EA    Accessories         Gun Care
                            Consumer - Silencers                                                                                                                        Silencers & Muzzle
2310010   OHL    OHL        Components                      64130      Finished Product   MUZZLE BRAKE 50BMG 80T 1-14                30       EA    Consumer Parts      Devices
                            Consumer - Silencers                                                                                                                        Silencers & Muzzle
2310010   OHL    OHL        Components                      64131      Finished Product   MUZZLE BRAKE 50BMG 80T 7/8-14              21       EA    Consumer Parts      Devices
                            Consumer - Silencers                                                                                                                        Silencers & Muzzle
2310010   OHL    OHL        Components                      64129      Finished Product   MUZZLE BRAKE 50BMG 80T M24 X 1             17       EA    Consumer Parts      Devices
2310010   OHL    OHL        Consumer - Firearm Components   19160      Finished Product   PROBORE CHOKE 12GA-FULL (FLUSH)            4        EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19166      Finished Product   PROBORE CHOKE 12GA-IMP CYL (EXT)           47       EA    Consumer Parts      Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19164      Finished Product   PROBORE CHOKE 12GA-MOD (EXT)               3        EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19164      Finished Product   PROBORE CHOKE 12GA-MOD (EXT)               19       EA    Consumer Parts      Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19161      Finished Product   PROBORE CHOKE 12GA-MOD (FLUSH)             1        EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19161      Finished Product   PROBORE CHOKE 12GA-MOD (FLUSH)             50       EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19167      Finished Product   PROBORE CHOKE 12GA-SKEET (EXT)             35       EA    Consumer Parts      Traditional Parts
                                                                                                                                                                        Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86651      Finished Product   PSR 300 WIN MAG - ALT. CALIBER CONV. KIT   1        EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86650      Finished Product   PSR 7.62mm - ALT. CALIBER CONV. KIT        2        EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86642      Finished Product   PSR MULTI CALIBER SYS-NO SCOPE or SUPP     42       EA    Centerfire Rifles   Action
                                                                                                                                                                        Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86640      Finished Product   PSR MULTI CALIBER SYS-W/TITAN QD           2        EA    Centerfire Rifles   Action

                                                                                   -31-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 69 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86636      Finished Product   PSR SYSTEM 338LM27" TITAN QD;SLING;HC-SC   1       EA    Centerfire Rifles   Action
2310010   ILN    ILN        Firearms                        86671      Finished Product   R10 ERASR 7.62x51mm 16" SWS 1              30      EA    Modern Sporting     Other MSR
2310010   ILN    ILN        Firearms                        86358      Finished Product   R10 SA 308 16" TBUIS MMAGS STR RAHG BLK    2       EA    Modern Sporting     Other MSR
2310010   ILN    ILN        Firearms                        86357      Finished Product   R10 SA 308WIN16"TBUIS LMAGS STR RAHG BLK   1       EA    Modern Sporting     Other MSR
2310010   1003   HSV        Firearms                        60018      Finished Product   R-15 VTR-CP 223 REM 16" CS FH MOE MOB      1       EA    Modern Sporting     AR15
2310010   ARM    HSV        Firearms                        60018      Finished Product   R-15 VTR-CP 223 REM 16" CS FH MOE MOB      1       EA    Modern Sporting     AR15
2310010   ILN    ILN        Firearms                        60019      Finished Product   R-15 VTR-CP 223 REM 18" CS FH MOE MOB      1       EA    Modern Sporting     AR15
2310010   ILN    ILN        Firearms                        60003      Finished Product   R-15 VTR-CP 223 REM 18" PG MAX 1           2       EA    Modern Sporting     AR15
2310010   ARM    ILN        Firearms                        60010      Finished Product   R-15 VTR-CP 223 REM 18" PG MOE MOB         1       EA    Modern Sporting     AR15
2310010   1003   HSV        Firearms                        60011      Finished Product   R-15 VTR-CP 223 REM 22" PG MOE MOB         2       EA    Modern Sporting     AR15
2310010   ARM    HSV        Firearms                        60011      Finished Product   R-15 VTR-CP 223 REM 22" PG MOE MOB         1       EA    Modern Sporting     AR15
2310010   1003   HSV        Firearms                        60001      Finished Product   R-15 VTR-P 223 REM 22" PG MAX 1            6       EA    Modern Sporting     AR15
2310010   ARM    HSV        Firearms                        60001      Finished Product   R-15 VTR-P 223 REM 22" PG MAX 1            1       EA    Modern Sporting     AR15
2310010   1003   HSV        Firearms                        60007      Finished Product   R-15 VTR-V 223 REM 24" PG SS HB            4       EA    Modern Sporting     AR15
2310010   OHL    OHL        Consumer - Firearm Components   19497      Finished Product   R-15 BLACK 4" PICATINNY RAIL               1       EA    Consumer Parts      Tactical Parts
2310010   OHL    OHL        Consumer - Firearm Components   19447      Finished Product   R-15 CAMO MINI PICATINNY RISER             14      EA    Consumer Parts      Tactical Parts
2310010   ARM    ILN        Firearms                        60031      Finished Product   R-25 CAMO 7MM-08 REM 20" PG                1       EA    Modern Sporting     AR10
2310010   1003   HSV        Firearms                        60039      Finished Product   R-25 GII MOI-CAMO 308 WIN 20" (CA COMP)    1       EA    Modern Sporting     AR10
2310010   1003   HSV        Firearms                        60037      Finished Product   R-25 GII MOI-CAMO 308 WIN 20" PG           3       EA    Modern Sporting     AR10
2310010   ARM    HSV        Firearms                        60037      Finished Product   R-25 GII MOI-CAMO 308 WIN 20" PG           3       EA    Modern Sporting     AR10
2310010   OHL    OHL        Consumer - Firearm Components   19469      Finished Product   R3 RECOIL PAD W/SCREWS FOR SYN. STOCK      1       EA    Consumer Parts      Traditional Parts
2310010   ILN    ILN        Firearms                        86535      Finished Product   R4 FA 5.56mm 11.5" A3 TELE STD             7       EA    Modern Sporting     AR15
2310010   ILN    ILN        Firearms                        86614      Finished Product   R4 FA 5.56MM 14.5" GG&G BUS QR SEMI-AMBI   1       EA    Modern Sporting     AR15
2310010   ILN    ILN        Firearms                        86496      Finished Product   R4 FA 5.56MM NATO 14.5" A3 TELE STD M4HG   29      EA    Modern Sporting     AR15
2310010   1003   HSV        Firearms                        64088      Finished Product   R4 RIFLE 300 BLK 12.5" - CRANE             1       EA    Modern Sporting     AR15
2310010   1003   HSV        Firearms                        86532      Finished Product   R4 SA 5.56mm 16" A3 TELE STD               1       EA    Modern Sporting     AR15
2310010   ILN    HSV        Firearms                        86532      Finished Product   R4 SA 5.56mm 16" A3 TELE STD               14      EA    Modern Sporting     AR15
2310010   1003   HSV        Firearms                        96435      Finished Product   R51 9MM 3.4"                               23      EA    Handguns            Handgun - Semi-Auto
2310010   OHL    OHL        Consumer - Firearm Components   17696      Finished Product   R51 REPLACEMENT MAGAZINE - 7 SHOT          255     EA    Consumer Parts      Traditional Parts
2310010   1003   HSV        Firearms                        96430      Finished Product   R51 SUBCOMPACT 9MM 7-RD 3.4"               97      EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96430      Finished Product   R51 SUBCOMPACT 9MM 7-RD 3.4"               48      EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96432      Finished Product   R51 SUBCOMPACT C.T. 9MM 7-RD 3.4"          1       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96234      Finished Product   R51 SUBCOMPACT SMOKE 9MM+P 3.4" 7+1 RD     12      EA    Handguns            Handgun - Semi-Auto

                                                                                   -32-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 70 of 103
G/L                                                                      Finished                                                      Total
Account   ValA   Location   Segment                           Material   Product            Material Description                       Stock    BUn   BPC LVL3         BPC LVL4
                            Consumer - Other (Accessories -                                                                                           Consumer
2310010   OHL    OHL        clothing)                         16580      Finished Product   R8701 REMINGTON LG RETRACTABLE LEASH       5        EA    Accessories      Other Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17289      Finished Product   REM 783 MAGAZINES-PEGGED WING PANEL        1        EA    Consumer Parts   Traditional Parts
                                                                                                                                                      Consumer
2310010   1003   HSV        Firearms                          18395      Finished Product   REM ACTION CLEANER 10.5oz. CAN (6/CASE)    20       EA    Accessories      Gun Care
                                                                                                                                       2,282.         Consumer
2310010   OHL    HSV        Firearms                          18395      Finished Product   REM ACTION CLEANER 10.5oz. CAN (6/CASE)    00       EA    Accessories      Gun Care
                                                                                                                                       7,109.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19914      Finished Product   REM ACTION CLEANER 10.5oz. CAN(CANADA)     00       EA    Accessories      Gun Care
                                                                                                                                       18,259         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19915      Finished Product   REM ACTION CLEANER 2oz. SQEZ.BOTTLE-BULK   .00      EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19924      Finished Product   REM ACTION CLEANER 2oz. SQUEEZE BOTTLE     6        EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19925      Finished Product   REM ACTION CLEANER 4oz. CAN (6/CASE)       2        EA    Accessories      Gun Care
                                                                                                                                       23,105         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17077      Finished Product   REM AIRGUN CLEANER & LUBRICANT 1oz.        .00      EA    Accessories      Gun Care
                                                                                                                                       7,531.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17078      Finished Product   REM AIRGUN PREMIUM SYN PATCHES 17-22CAL    00       EA    Accessories      Gun Care
                                                                                                                                       1,745.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17079      Finished Product   REM AIRGUN UNIVERSAL CLEANING KIT          00       EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19903      Finished Product   REM ALL IN BORE 4oz. SINGLE (CANADA)       2        EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19917      Finished Product   REM ALL IN BORE CLEANER 4oz. SQUEEZE BTL   685      EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17068      Finished Product   REM BORE SQUEEG-E MDSER RACK-A             224      EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17069      Finished Product   REM BORE SQUEEG-E MDSER RACK-B             224      EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19225      Finished Product   REM BRUSH - .50 CAL                        154      EA    Accessories      Gun Care
                                                                                                                                       1,494.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19015      Finished Product   REM BRUSH - 10MM/40 CAL                    00       EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19028      Finished Product   REM BRUSH - 12/16 GAUGE                    82       EA    Accessories      Gun Care
                                                                                                                                       1,906.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     18407      Finished Product   REM BRUSH - 17/204 CAL                     00       EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19026      Finished Product   REM BRUSH - 20 GAUGE                       663      EA    Accessories      Gun Care
                                                                                                                                                      Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19017      Finished Product   REM BRUSH - 22/223/5.56 CAL                10       EA    Accessories      Gun Care
                                                                                                                                       1,309.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19018      Finished Product   REM BRUSH - 243/25 CAL                     00       EA    Accessories      Gun Care

                                                                                    -33-
                                            Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                                                           Exhibit Ex. E - Century Arms Inc. Page 71 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock    BUn   BPC LVL3         BPC LVL4
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19023      Finished Product   REM BRUSH - 44/45 CAL                     785      EA    Accessories      Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19019      Finished Product   REM BRUSH - 7MM/270 CAL                   8        EA    Accessories      Gun Care
2310010   OHL    OHL        Consumer - Firearm Components   19171      Finished Product   REM CHOKE 12GA PORTED-PREDATOR            5        EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19153      Finished Product   REM CHOKE 12GA-FULL(LEAD only.PK)         270      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19155      Finished Product   REM CHOKE 12GA-IMP CYLINDER (C.PK)        311      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19154      Finished Product   REM CHOKE 12GA-MODIFIED (C.PK)            125      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19607      Finished Product   REM CHOKE 12GA-SKEET (C.PK)               271      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19608      Finished Product   REM CHOKE 12GA-SKEET II (C.PK)            54       EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19156      Finished Product   REM CHOKE 12GA-TURKEY SUPER FL (C.PK)     4        EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19156      Finished Product   REM CHOKE 12GA-TURKEY SUPER FL (C.PK)     111      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19609      Finished Product   REM CHOKE 12GA-TURKEY X-FULL (C.PK)       244      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   16396      Finished Product   REM CHOKE 12-GAUGE TSS TKY #7, #8         182      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   18522      Finished Product   REM CHOKE 12-GAUGE TSS TKY #9             78       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19157      Finished Product   REM CHOKE 20GA-FULL (C.PK)                358      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19159      Finished Product   REM CHOKE 20GA-IMP CYLINDER (C.PK)        207      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19158      Finished Product   REM CHOKE 20GA-MODIFIED (C.PK)            409      EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19621      Finished Product   REM CHOKE 20GA-SKEET (C.PK)               3        EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19621      Finished Product   REM CHOKE 20GA-SKEET (C.PK)               111      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19625      Finished Product   REM CHOKE 20GA-TURKEY SUPER FL (C.PK)     97       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   16397      Finished Product   REM CHOKE 20-GAUGE TSS TKY #7, #9         179      EA    Consumer Parts   Traditional Parts
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19952      Finished Product   REM DRI 35 DESICCANT 16oz.                43       EA    Accessories      Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19910      Finished Product   REM DRILUBE 4oz. CAN (CANADA)             78       EA    Accessories      Gun Care
                                                                                                                                                   Consumer
2310010   ILN    ILN        Firearms                        18396      Finished Product   REM DRILUBE 4oz. CAN (6/CASE)             156      EA    Accessories      Gun Care
                                                                                                                                                   Consumer
2310010   OHL    ILN        Firearms                        18396      Finished Product   REM DRILUBE 4oz. CAN (6/CASE)             198      EA    Accessories      Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17187      Finished Product   REM LE SQUEEG-E RANGE BAG CLEANING KIT    29       EA    Accessories      Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18001      Finished Product   REM OIL 100th ANNINV - 4oz. METAL TIN     12       EA    Accessories      Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18005      Finished Product   REM OIL 100th ANNINV-WOOD CARRIER COMBO   1        EA    Accessories      Gun Care
                                                                                                                                    9,038.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   24027      Finished Product   REM OIL 10oz. CAN (6/CASE)                00       EA    Accessories      Gun Care

                                                                                   -34-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 72 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock    BUn   BPC LVL3      BPC LVL4
                                                                                                                                     2,868.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19908      Finished Product   REM OIL 10oz. CAN (6/CASE) (CANADA)        00       EA    Accessories   Gun Care
                                                                                                                                     5,590.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   26617      Finished Product   REM OIL 1oz. BOTTLE (12/CASE)              00       EA    Accessories   Gun Care
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18365      Finished Product   REM OIL 1oz. BOTTLE (36/CASE) CLIP STRIP   4        EA    Accessories   Gun Care
                                                                                                                                     1,278.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19969      Finished Product   REM OIL 1oz. BOTTLE (6/CASE) WAL-MART      00       EA    Accessories   Gun Care
                                                                                                                                     16,872         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   16325      Finished Product   REM OIL 24CT. POP-UP WIPES                 .00      EA    Accessories   Gun Care
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18366      Finished Product   REM OIL 2oz. BOTTLE (6/CASE)               463      EA    Accessories   Gun Care
                                                                                                                                     4,080.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19920      Finished Product   REM OIL 2oz. BOTTLE (6/CASE)-(CANADA)      00       EA    Accessories   Gun Care
                                                                                                                                     2,591.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19913      Finished Product   REM OIL 2oz. SQUEEZE BOTTLE-BULK           00       EA    Accessories   Gun Care
                                                                                                                                     1,857.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   26610      Finished Product   REM OIL 4oz. CAN (6/CASE)                  00       EA    Accessories   Gun Care
                                                                                                                                     2,445.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19906      Finished Product   REM OIL 4oz. CAN (6/CASE) (CANADA)         00       EA    Accessories   Gun Care
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19997      Finished Product   REM OIL 6oz W/MOISTURE GUARD PDQ TRAY      194      EA    Accessories   Gun Care
                                                                                                                                                    Consumer
2310010   1003   HSV        Firearms                        18384      Finished Product   REM OIL POP-UP WIPES                       20       EA    Accessories   Gun Care
                                                                                                                                     7,639.         Consumer
2310010   OHL    HSV        Firearms                        18384      Finished Product   REM OIL POP-UP WIPES                       00       EA    Accessories   Gun Care
                                                                                                                                     2,856.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19918      Finished Product   REM OIL POP-UP WIPES (6/CASE) (CANADA)     00       EA    Accessories   Gun Care
                                                                                                                                                    Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18923      Finished Product   REM OIL PRO3 10oz AEROSOL (6/CASE)         991      EA    Accessories   Gun Care
                                                                                                                                     2,536.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18915      Finished Product   REM OIL PRO3 1oz. BOTTLE (12/CARTON)       00       EA    Accessories   Gun Care
                                                                                                                                     2,871.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18916      Finished Product   REM OIL PRO3 2oz. BOTTLE (6/CARTON)        00       EA    Accessories   Gun Care
                                                                                                                                     12,604         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18918      Finished Product   REM OIL PRO3 4oz.AEROSOL (6/CASE)          .00      EA    Accessories   Gun Care
                                                                                                                                     7,465.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18922      Finished Product   REM OIL PRO3 60CT. POP-UP WIPES            00       EA    Accessories   Gun Care
                                                                                                                                     15,123         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18920      Finished Product   REM OIL PRO3 6OZ. PUMP SPRAY (6/CARTON)    .00      EA    Accessories   Gun Care
                                                                                                                                                    Consumer
2310010   1003   HSV        Firearms                        18919      Finished Product   REM OIL PRO3 MSR 10oz AEROSOL (6/CASE)     2        EA    Accessories   Gun Care
                                                                                                                                                    Consumer
2310010   OHL    HSV        Firearms                        18919      Finished Product   REM OIL PRO3 MSR 10oz AEROSOL (6/CASE)     22       EA    Accessories   Gun Care
                                                                                   -35-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 73 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock    BUn   BPC LVL3      BPC LVL4
                                                                                                                                    1,067.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18917      Finished Product   REM OIL PRO3 MSR 2oz. BOTTLE (6/CARTON)   00       EA    Accessories   Gun Care
                                                                                                                                    39,770         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19947      Finished Product   REM OIL PRO3 REM CLOTH (6/CASE)           .00      EA    Accessories   Gun Care
                                                                                                                                    138,60         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18921      Finished Product   REM OIL PRO3 WIPES 100CT DISPLAY          0.00     EA    Accessories   Gun Care
                                                                                                                                    4,748.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18411      Finished Product   REM OIL WIPES - 12 PACK                   00       EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   19999      Finished Product   REM OIL WIPES (60 count) PDQ TRAY         5        EA    Accessories   Gun Care
                                                                                                                                    22,373         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18471      Finished Product   REM OIL WIPES in COUNTER DISPLAY          .00      EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18813      Finished Product   REM PAD-16"x54" (SHRINK WRAP)             844      EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   18477      Finished Product   REM PATCH PULLER - 10 GAUGE               729      EA    Accessories   Gun Care
                                                                                          REM SHOTGUN CLEANER 18OZ. AEROSOL-                       Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17322      Finished Product   CANADA                                    89       EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17120      Finished Product   REM SQUEEG-E 12/16GA                      3        EA    Accessories   Gun Care
                                                                                                                                    1,372.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17394      Finished Product   REM SQUEEG-E 12/16GA (CANADA)             00       EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17121      Finished Product   REM SQUEEG-E 20/28GA                      204      EA    Accessories   Gun Care
                                                                                                                                    1,254.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17395      Finished Product   REM SQUEEG-E 20/28GA (CANADA)             00       EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17123      Finished Product   REM SQUEEG-E 22/223 CAL/5.56MM            200      EA    Accessories   Gun Care
                                                                                                                                    3,331.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17397      Finished Product   REM SQUEEG-E 22/223 CAL/5.56MM (CANADA)   00       EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17125      Finished Product   REM SQUEEG-E 243/25CAL                    74       EA    Accessories   Gun Care
                                                                                                                                    2,070.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17454      Finished Product   REM SQUEEG-E 243/25CAL (CANADA)           00       EA    Accessories   Gun Care
                                                                                                                                    1,680.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17398      Finished Product   REM SQUEEG-E 30/308CAL/7.62MM (CANADA)    00       EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17124      Finished Product   REM SQUEEG-E 30CAL/7.62MM                 135      EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17127      Finished Product   REM SQUEEG-E 40CAL/10MM                   40       EA    Accessories   Gun Care
                                                                                                                                    2,290.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17456      Finished Product   REM SQUEEG-E 40CAL/10MM (CANADA)          00       EA    Accessories   Gun Care
                                                                                                                                                   Consumer
2310010   OHL    OHL        Consumer - Firearm Components   17128      Finished Product   REM SQUEEG-E 44/45CAL                     25       EA    Accessories   Gun Care
                                                                                   -36-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 74 of 103
G/L                                                                      Finished                                                     Total
Account   ValA   Location   Segment                           Material   Product            Material Description                      Stock    BUn   BPC LVL3          BPC LVL4
                                                                                                                                      2,124.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17457      Finished Product   REM SQUEEG-E 44/45CAL (CANADA)            00       EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17129      Finished Product   REM SQUEEG-E 50CAL/410GA                  64       EA    Accessories       Gun Care
                                                                                                                                      1,060.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17458      Finished Product   REM SQUEEG-E 50CAL/410GA (CANADA)         00       EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17122      Finished Product   REM SQUEEG-E 7MM/270CAL                   1        EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17396      Finished Product   REM SQUEEG-E 7MM/270CAL (CANADA)          800      EA    Accessories       Gun Care
                                                                                                                                      1,476.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17455      Finished Product   REM SQUEEG-E 9MM/357/380/38CAL (CANADA)   00       EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17183      Finished Product   REM SQUEEG-E PISTOL CLEANING SYS          106      EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17189      Finished Product   REM SQUEEG-E RANGE BAG CLEANING KIT       7        EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17184      Finished Product   REM SQUEEG-E SHOTGUN CLEANING SYS         12       EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17186      Finished Product   REM SQUEEG-E UNIV.ROD CLEANING SYS        67       EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17185      Finished Product   REM UNIV.SQUEEG-E FIELD CLEANING SYS      1        EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17324      Finished Product   REM UNIVERSAL GUN CLEANING SYS-CANADA     3        EA    Accessories       Gun Care
                                                                                                                                                     Consumer
2310010   OHL    OHL        Consumer - Firearm Components     16364      Finished Product   REM.UNIVERSAL FAST SNAP KIT 2.0 UPDATED   738      EA    Accessories       Gun Care
                                                                                            REMINGTON CAMP COOKING BY CHARLIE                        Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17177      Finished Product   PALMER                                    35       EA    Accessories       Other Consumer
2310010   OHL    OHL        Consumer - Firearm Components     19172      Finished Product   REMINGTON CHOKE TUBE CASE                 12       EA    Consumer Parts    Traditional Parts
                                                                                                                                      18,036         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17599      Finished Product   REMINGTON CLEANING KIT- RIFLE (SMALL)     .00      EA    Accessories       Gun Care
                                                                                                                                      7,253.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17459      Finished Product   REMINGTON CLEANING KIT-PISTOL (SMALL)     00       EA    Accessories       Gun Care
                                                                                                                                      7,953.         Consumer
2310010   OHL    OHL        Consumer - Firearm Components     17574      Finished Product   REMINGTON CLEANING KIT-SHOTGUN (SMALL)    00       EA    Accessories       Gun Care
                            Consumer - Other (Accessories -                                                                                          Consumer
2310010   OHL    OHL        clothing)                         17897      Finished Product   REMINGTON HAT CLIP LIGHT/BLOOD TRACKER    24       EA    Accessories       Other Consumer
2310010   OHL    OHL        Consumer - Firearm Components     86920      Finished Product   REMINGTON R2Mi 50 BMG 30" RIFLE           52       EA    Modern Sporting   Other MSR
2310010   OHL    OHL        Consumer - Firearm Components     17368      Finished Product   REMINGTON RM380 LAMINATED WOOD GRIPS      17       EA    Consumer Parts    Traditional Parts
                                                                                            REMINGTON RM380 MACASSAR LAMINATED
2310010   OHL    OHL        Consumer - Firearm Components     16149      Finished Product   GRIPS                                     13       EA    Consumer Parts    Traditional Parts
2310010   ILN    ILN        Firearms                          86441      Finished Product   RGP UPPER REC. ONLY 5.56MM NATO 14.5"NS   5        EA    Modern Sporting   Other MSR

                                                                                    -37-
                                            Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                           Exhibit Ex. E - Century Arms Inc. Page 75 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3            BPC LVL4
2310010   1003   HSV        Firearms                        17679      Finished Product   RM 380 MAGAZINE 6+1 with EXTENDED          1       EA    Consumer Parts      Traditional Parts
2310010   1003   HSV        Firearms                        96455      Finished Product   RM380 A.I.P. 380 ACP 2.9" LIMITED RUN      3       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96244      Finished Product   RM380 BLUE/SILVER 380 AUTO 2.9" 6+1 RD     4       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96244      Finished Product   RM380 BLUE/SILVER 380 AUTO 2.9" 6+1 RD     50      EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96246      Finished Product   RM380 EXECUTIVE 380 Auto 2.9"              1       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    OHL        Consumer - Firearm Components   17369      Finished Product   RM380 G10 GRIPS                            97      EA    Consumer Parts      Traditional Parts
2310010   1003   HSV        Firearms                        96453      Finished Product   RM380 MICRO .380 AUTO 2.9" LT BLUE/BLACK   1       EA    Handguns            Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96453      Finished Product   RM380 MICRO .380 AUTO 2.9" LT BLUE/BLACK   1       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96457      Finished Product   RM380 MICRO .380 AUTO 2.9" LT BLUE/SS      1       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96457      Finished Product   RM380 MICRO .380 AUTO 2.9" LT BLUE/SS      16      EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96454      Finished Product   RM380 MICRO 380 AUTO 6-Rd, 2.9"            54      EA    Handguns            Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96454      Finished Product   RM380 MICRO 380 AUTO 6-Rd, 2.9"            2       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96462      Finished Product   RM380 MICRO CT 380 AUTO 6-Rd, 2.9"         1       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96257      Finished Product   RP FULL SIZE NS 45AUTO 4.5" BLACK 15+1Rd   6       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96257      Finished Product   RP FULL SIZE NS 45AUTO 4.5" BLACK 15+1Rd   5       EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96256      Finished Product   RP FULL SIZE NS 9mm 4.5" BLACK 18+1 Rd     1       EA    Handguns            Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96256      Finished Product   RP FULL SIZE NS 9mm 4.5" BLACK 18+1 Rd     1       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96474      Finished Product   RP45 FULL SIZE 45 AUTO 4.5" 10 RND         20      EA    Handguns            Handgun - Semi-Auto
2310010   1003   HSV        Firearms                        96464      Finished Product   RP45 FULL SIZE, 45 Auto, 15-Rd, 4.5"       20      EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96464      Finished Product   RP45 FULL SIZE, 45 Auto, 15-Rd, 4.5"       75      EA    Handguns            Handgun - Semi-Auto
2310010   OHL    OHL        Consumer - Firearm Components   17746      Finished Product   RP45 REPLACEMENT MAGAZINE 45 AUTO - 10RD   91      EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17747      Finished Product   RP45 REPLACEMENT MAGAZINE 45 AUTO - 15RD   2       EA    Consumer Parts      Traditional Parts
2310010   1003   HSV        Firearms                        96466      Finished Product   RP9 FULL SIZE, 9mm, 18-Rd, 4.5"            31      EA    Handguns            Handgun - Semi-Auto
2310010   ARM    HSV        Firearms                        96466      Finished Product   RP9 FULL SIZE, 9mm, 18-Rd, 4.5"            6       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    HSV        Firearms                        96466      Finished Product   RP9 FULL SIZE, 9mm, 18-Rd, 4.5"            2       EA    Handguns            Handgun - Semi-Auto
2310010   OHL    OHL        Consumer - Firearm Components   17742      Finished Product   RP9 REPLACEMENT MAGAZINE 9MM - 10RD        3       EA    Consumer Parts      Traditional Parts
2310010   1003   OHL        Consumer - Firearm Components   17743      Finished Product   RP9 REPLACEMENT MAGAZINE 9MM - 18RD        1       EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17743      Finished Product   RP9 REPLACEMENT MAGAZINE 9MM - 18RD        10      EA    Consumer Parts      Traditional Parts
2310010   1003   HSV        Firearms                        96476      Finished Product   RP9-R FULL SIZE, 9MM, 10-RND, 4.5"         1       EA    Handguns            Handgun - Semi-Auto
                                                                                                                                                                       Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85906      Finished Product   SEVEN CDL 257 ROBERTS 22" CURLY MAPLE      1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   26419      Finished Product   SEVEN CDL 260 REM 20"                      1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        26421      Finished Product   SEVEN CDL 7MM-08 REM 20"                   2       EA    Centerfire Rifles   Action
                                                                                   -38-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 76 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3            BPC LVL4
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85963      Finished Product   SEVEN LS RS 308 WIN 18.5"                  1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        85954      Finished Product   SEVEN PREDATOR CAMO 243 WIN 22"            2       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        24739      Finished Product   SEVEN SS 243 WIN 20"                       1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85905      Finished Product   SEVEN SS 300 WSM 20"                       1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        24743      Finished Product   SEVEN SS 308 WIN 20"                       2       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    ILN        Firearms                        85970      Finished Product   SEVEN SS 308 WIN 20" HS STOCK              1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85971      Finished Product   SEVEN SS 6.5CREEDMOOR 20" HS STOCK         5       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    HSV        Firearms                        85971      Finished Product   SEVEN SS 6.5CREEDMOOR 20" HS STOCK         2       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    HSV        Firearms                        85971      Finished Product   SEVEN SS 6.5CREEDMOOR 20" HS STOCK         3       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   OHL    HSV        Firearms                        85971      Finished Product   SEVEN SS 6.5CREEDMOOR 20" HS STOCK         1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ARM    ILN        Firearms                        29539      Finished Product   SEVEN SYN 223 REM YOUTH 20"                1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   OHL    OHL        Consumer - Firearm Components   85911      Finished Product   SEVEN SYN 243 WIN 20"                      1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85912      Finished Product   SEVEN SYN 260 REM 20"                      1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85913      Finished Product   SEVEN SYN 7MM-08 REM 20"                   2       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85927      Finished Product   SEVEN SYN TH 6.5CREEDMOOR 16.5" MO-BL      4       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    HSV        Firearms                        85927      Finished Product   SEVEN SYN TH 6.5CREEDMOOR 16.5" MO-BL      1       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   1003   HSV        Firearms                        85921      Finished Product   SEVEN SYN TH-MZ 300BLKOUT 16.5"KUIU CAMO   5       EA    Centerfire Rifles   Action
                                                                                                                                                                       Centerfire - Bolt
2310010   ILN    HSV        Firearms                        85921      Finished Product   SEVEN SYN TH-MZ 300BLKOUT 16.5"KUIU CAMO   1       EA    Centerfire Rifles   Action
2310010   ARM    ILN        Firearms                        89504      Finished Product   SPR100S 12/29.5 SC4 VT-P SPORTING NICKEL   1       EA    Shotguns            Shotguns - Single Shot
2310010   ARM    ILN        Firearms                        18584      Finished Product   STOCK 700 SYN BDL L/A                      3       EA    Consumer Parts      Traditional Parts
2310010   ARM    ILN        Firearms                        18586      Finished Product   STOCK 700 SYN BDL L/A MAG                  1       EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   18586      Finished Product   STOCK 700 SYN BDL L/A MAG                  1       EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19457      Finished Product   STOCK 700 SYN BDL L/A MAG-REALTREE HWDS    2       EA    Consumer Parts      Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19502      Finished Product   STOCK 700 XCR L/A MAG                      1       EA    Consumer Parts      Traditional Parts

                                                                                   -39-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 77 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3         BPC LVL4
2310010   OHL    OHL        Consumer - Firearm Components   19502      Finished Product   STOCK 700 XCR L/A MAG                      10      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19505      Finished Product   STOCK 700 XCR RT HWDS HD L/A MAG           45      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19500      Finished Product   STOCK 700 XCR S/A                          44      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19508      Finished Product   STOCK 783 SYN L/A - MOBU INFINITY CAMO     1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   18597      Finished Product   STOCK M/SEVEN SYN                          1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19466      Finished Product   STOCK M/SEVEN SYN-REALTREE HWDS            2       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17829      Finished Product   STOCK&F/E 1100/1187- MO SHADOWGRASS        2       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19491      Finished Product   STOCK&F/E 7400 SYN BLACK (C.PK)            12      EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19530      Finished Product   STOCK&F/E 870 CMPT RT-HDWD W/SUPERCELL     1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19530      Finished Product   STOCK&F/E 870 CMPT RT-HDWD W/SUPERCELL     2       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        19527      Finished Product   STOCK&F/E 870 COMPACT W/SUPERCELL          1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   18612      Finished Product   STOCK&F/E 870 REALTREE HWDS                2       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        19533      Finished Product   STOCK&F/E 870 SHURSHOT SYN W/SUPERCELL     1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   18614      Finished Product   STOCK&F/E 870 SYN                          2       EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   18611      Finished Product   STOCK&F/E 870 SYN 12GA YOUTH (C.PK)        1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   18611      Finished Product   STOCK&F/E 870 SYN 12GA YOUTH (C.PK)        1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19549      Finished Product   STOCK&F/E 1100/1187 SPORTSMAN BLACK        2       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19551      Finished Product   STOCK&F/E 1100/1187 SPORTSMAN CMPT BLACK   47      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   18610      Finished Product   STOCK&F/E 1100/1187 SYN (C.PK)             5       EA    Consumer Parts   Traditional Parts
2310010   ARM    OHL        Consumer - Firearm Components   19544      Finished Product   STOCK&F/E 870 - SHURSHOT TH-BLACK          1       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19544      Finished Product   STOCK&F/E 870 - SHURSHOT TH-BLACK          4       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19545      Finished Product   STOCK&F/E 870 - SHURSHOT TH-MO-OBS         5       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17886      Finished Product   STOCK&F/E V3 MOSSY OAK B.U.C. (C.PK)       30      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17887      Finished Product   STOCK&F/E VMAX MOSSY OAK BLADES (C.PK)     20      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17889      Finished Product   STOCK&F/E VMAX REALTREE AP-HD (C.PK)       31      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17977      Finished Product   STOCK&F/E VMAX-S M.OAK DUCK BLIND (C.PK)   51      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17978      Finished Product   STOCK&F/E VMAX-S M.OAK OBSESSION (C.PK)    71      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   17979      Finished Product   STOCK&F/E VMAX-S REALTREE AP-HD (C.PK)     53      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19484      Finished Product   SUPERCELL RECOIL PAD-RIFLE-SYN STK         29      EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19483      Finished Product   SUPERCELL RECOIL PAD-RIFLE-WOOD STK        4       EA    Consumer Parts   Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19471      Finished Product   SUPERCELL RECOIL PAD-SHOTGUN-WOOD STK      6       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        83392      Finished Product   V3 12/13 CYL BS TAC13                      1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        83392      Finished Product   V3 12/13 CYL BS TAC13                      74      EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    ILN        Firearms                        83392      Finished Product   V3 12/13 CYL BS TAC13                      54      EA    Shotguns         Shotguns - Semi-Auto
                                                                                   -40-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 78 of 103
G/L                                                                    Finished                                                      Total
Account   ValA   Location   Segment                         Material   Product            Material Description                       Stock   BUn   BPC LVL3         BPC LVL4
2310010   OHL    OHL        Consumer - Firearm Components   17697      Finished Product   V3 12GA MAG EXT KIT +3                     1       EA    Consumer Parts   Traditional Parts
2310010   ARM    ILN        Firearms                        83435      Finished Product   V3 FIELD PRO 12/28 RC VT WF PRO MAX-5      11      EA    Shotguns         Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        83435      Finished Product   V3 FIELD PRO 12/28 RC VT WF PRO MAX-5      1       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83437      Finished Product   V3 FIELD PRO 12/28 RC VT WF PRO MOSGB      4       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        83437      Finished Product   V3 FIELD PRO 12/28 RC VT WF PRO MOSGB      5       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        83439      Finished Product   V3 FIELD PRO 12/28 RC VT WF PRO TIMBER     10      EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83421      Finished Product   V3 FIELD SPORT 12/26 RC VT                 6       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        83421      Finished Product   V3 FIELD SPORT 12/26 RC VT                 1       EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    HSV        Firearms                        83421      Finished Product   V3 FIELD SPORT 12/26 RC VT                 7       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83401      Finished Product   V3 FIELD SPORT 12/26 RC VT SYN-BLACK       4       EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    HSV        Firearms                        83401      Finished Product   V3 FIELD SPORT 12/26 RC VT SYN-BLACK       74      EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        83409      Finished Product   V3 FIELD SPORT 12/26 RCVT SYN RT TIMBER    1       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83408      Finished Product   V3 FIELD SPORT 12/26RCVT SYN MOBU-CNTRY    3       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        83408      Finished Product   V3 FIELD SPORT 12/26RCVT SYN MOBU-CNTRY    3       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83420      Finished Product   V3 FIELD SPORT 12/28 RC VT                 9       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        83420      Finished Product   V3 FIELD SPORT 12/28 RC VT                 13      EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    HSV        Firearms                        83420      Finished Product   V3 FIELD SPORT 12/28 RC VT                 77      EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83400      Finished Product   V3 FIELD SPORT 12/28 RC VT SYN-BLACK       4       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        83400      Finished Product   V3 FIELD SPORT 12/28 RC VT SYN-BLACK       15      EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    HSV        Firearms                        83400      Finished Product   V3 FIELD SPORT 12/28 RC VT SYN-BLACK       6       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83406      Finished Product   V3 FIELD SPORT 12/28 RCVT SYN-MO BLADES    1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        83406      Finished Product   V3 FIELD SPORT 12/28 RCVT SYN-MO BLADES    4       EA    Shotguns         Shotguns - Semi-Auto
2310010   ILN    HSV        Firearms                        83406      Finished Product   V3 FIELD SPORT 12/28 RCVT SYN-MO BLADES    1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        83445      Finished Product   V3 TURKEY PRO 12/22 RC VT RT TIMBER        1       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        80616      Finished Product   V3 XBL 12/18.5 CYL BS                      1       EA    Consumer Parts   Traditional Parts
2310010   ILN    ILN        Firearms                        80616      Finished Product   V3 XBL 12/18.5 CYL BS                      35      EA    Consumer Parts   Traditional Parts
2310010   1003   HSV        Firearms                        83418      Finished Product   V3 FIELD SPORT 12/26RCVT SYN MO NWTF OBS   5       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        81054      Finished Product   VERSA MAX 12/26 BS PROBORE VT SPS CAMO     4       EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    ILN        Firearms                        81054      Finished Product   VERSA MAX 12/26 BS PROBORE VT SPS CAMO     2       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        81043      Finished Product   VERSA MAX 12/26 BS PROBORE VT SYN-BLACK    2       EA    Shotguns         Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        81043      Finished Product   VERSA MAX 12/26 BS PROBORE VT SYN-BLACK    9       EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    ILN        Firearms                        83500      Finished Product   VERSA MAX 12/28 BS PB VT SYN-BLACK LH      8       EA    Shotguns         Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83506      Finished Product   VERSA MAX 12/28 BS PROBORE VT CAMO LH      5       EA    Shotguns         Shotguns - Semi-Auto
2310010   OHL    HSV        Firearms                        83506      Finished Product   VERSA MAX 12/28 BS PROBORE VT CAMO LH      1       EA    Shotguns         Shotguns - Semi-Auto
                                                                                   -41-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 79 of 103
G/L                                                                    Finished                                                     Total
Account   ValA   Location   Segment                         Material   Product            Material Description                      Stock   BUn   BPC LVL3            BPC LVL4
2310010   ARM    ILN        Firearms                        81042      Finished Product   VERSA MAX 12/28 BS PROBORE VT SYN-BLACK   6       EA    Shotguns            Shotguns - Semi-Auto
2310010   OHL    ILN        Firearms                        81042      Finished Product   VERSA MAX 12/28 BS PROBORE VT SYN-BLACK   3       EA    Shotguns            Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        81048      Finished Product   VERSA MAX 12/28 BS PROBORE VT WF CAMO     13      EA    Shotguns            Shotguns - Semi-Auto
2310010   OHL    ILN        Firearms                        81048      Finished Product   VERSA MAX 12/28 BS PROBORE VT WF CAMO     1       EA    Shotguns            Shotguns - Semi-Auto
2310010   OHL    OHL        Consumer - Firearm Components   19479      Finished Product   VERSA MAX COMB INSERT - EXTRA HIGH        36      EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19478      Finished Product   VERSA MAX COMB INSERT - RAISED            39      EA    Consumer Parts      Traditional Parts
2310010   OHL    OHL        Consumer - Firearm Components   19473      Finished Product   VERSA MAX LENGTH OF PULL (LOP) KIT        92      EA    Consumer Parts      Traditional Parts
2310010   1003   HSV        Firearms                        81028      Finished Product   VERSA MAX SPTSMAN 12/22 PB RS MO-OBS      2       EA    Shotguns            Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        81028      Finished Product   VERSA MAX SPTSMAN 12/22 PB RS MO-OBS      2       EA    Shotguns            Shotguns - Semi-Auto
2310010   OHL    OHL        Consumer - Firearm Components   81046      Finished Product   VERSA MAX SPTSMAN 12/26 PB VT SYN-BLACK   2       EA    Shotguns            Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        81049      Finished Product   VERSA MAX SPTSMAN 12/28 PB VT MO-DB       1       EA    Shotguns            Shotguns - Semi-Auto
2310010   OHL    HSV        Firearms                        81049      Finished Product   VERSA MAX SPTSMAN 12/28 PB VT MO-DB       4       EA    Shotguns            Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        81045      Finished Product   VERSA MAX SPTSMAN 12/28 PB VT SYN-BLACK   1       EA    Shotguns            Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        81045      Finished Product   VERSA MAX SPTSMAN 12/28 PB VT SYN-BLACK   2       EA    Shotguns            Shotguns - Semi-Auto
2310010   OHL    HSV        Firearms                        81045      Finished Product   VERSA MAX SPTSMAN 12/28 PB VT SYN-BLACK   39      EA    Shotguns            Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        81059      Finished Product   VERSA MAX TACT 12/22 PROBORE SYN-BLACK    6       EA    Shotguns            Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83202      Finished Product   VERSA MAX WT 12/28 BS PB VT               1       EA    Shotguns            Shotguns - Semi-Auto
2310010   ARM    HSV        Firearms                        83202      Finished Product   VERSA MAX WT 12/28 BS PB VT               2       EA    Shotguns            Shotguns - Semi-Auto
2310010   ARM    ILN        Firearms                        80620      Finished Product   VERSA MAX XBL 12/25 FR RS C-PAK           6       EA    Consumer Parts      Traditional Parts
2310010   1003   HSV        Firearms                        83210      Finished Product   VMAX II WF 12/28 PB VT MO-SGB DU          1       EA    Shotguns            Shotguns - Semi-Auto
2310010   ILN    HSV        Firearms                        83210      Finished Product   VMAX II WF 12/28 PB VT MO-SGB DU          3       EA    Shotguns            Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        83212      Finished Product   VMAX II WF 12/28 PB VT ORIG BTMLAND DU    3       EA    Shotguns            Shotguns - Semi-Auto
2310010   ILN    ILN        Firearms                        83214      Finished Product   VMAX II WF 12/28 PB VT RT MAX5            2       EA    Shotguns            Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        83218      Finished Product   VMAX II WF 12/28 PB VT RT TIMBER          1       EA    Shotguns            Shotguns - Semi-Auto
2310010   ILN    HSV        Firearms                        83218      Finished Product   VMAX II WF 12/28 PB VT RT TIMBER          2       EA    Shotguns            Shotguns - Semi-Auto
2310010   1003   HSV        Firearms                        90702      Finished Product   XM10 PRE ST VM 308 16" ORC                4       EA    Modern Sporting     AR10
                                                                                                                                                                      Centerfire - Bolt
2310010   1003   HSV        Firearms                        86439      Finished Product   XM2010 NGFM 300 WIN 24" OPTIC NO-SUPP     2       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    HSV        Firearms                        86439      Finished Product   XM2010 NGFM 300 WIN 24" OPTIC NO-SUPP     5       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86442      Finished Product   XM2010 NGFM 300 WIN 24" W/TQD-BC          1       EA    Centerfire Rifles   Action
                                                                                                                                                                      Centerfire - Bolt
2310010   ILN    ILN        Firearms                        86438      Finished Product   XM2010 NGFM 300WIN 24" OPTIC W/TQD-CC     1       EA    Centerfire Rifles   Action



                                                                                   -42-
                                           Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                                          Exhibit Ex. E - Century Arms Inc. Page 80 of 103
G/L                                                                 Finished                                          Total
Account     ValA        Location   Segment               Material   Product    Material Description                   Stock   BUn   BPC LVL3   BPC LVL4
Total Book Value for Assets Identified                                                                                                         $4,850,903




                                                                                     -43-
                                             Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                                                            Exhibit Ex. E - Century Arms Inc. Page 81 of 103
                                       EXHIBIT 1

                      (See attached copy of Bidding Procedures Order)




                                        S-1
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
               Exhibit Ex. E - Century Arms Inc. Page 82 of 103
                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-11

                        Debtors.                              Joint Administration Requested


                 ORDER ESTABLISHING BIDDING PROCEDURES RELATING
              TO THE SALES OF ALL OR A PORTION OF THE DEBTORS’ ASSETS

             This matter having come before the Court upon the motion (the “Motion”) 2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases (collectively,

the “Chapter 11 Cases”), seeking entry of this order (this “Bidding Procedures Order”) (i)

approving the proposed bidding procedures attached hereto as Exhibit 1 (the “Bidding

Procedures”) by which the Debtors will solicit and select the highest or otherwise best offer for

the sale of substantially all or a portion of their assets (the “Acquired Assets”) through one or

more sales of the Acquired Assets (each, a “Sale Transaction” or “Sale”); (ii) establishing

procedures for the assumption and assignment of executory contracts and unexpired leases,

including notice of proposed cure amounts (the “Assumption and Assignment Procedures”);




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
  Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the
Bidding Procedures, as applicable.




OMM_US:78645958.8
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                                        Desc
               Exhibit Ex. E - Century Arms Inc. Page 83 of 103
(iii) approving the form and manner of notice with respect to certain procedures, protections,

schedules, and agreements described herein and attached hereto, including the procedures for the

Debtors’ selection of one or more stalking horse bidders (each, a “Stalking Horse Bidder”), if

any, and the provision of Bid Protections (as defined below) to such Stalking Horse Bidder, if

necessary; (iv) scheduling (a) an auction (the “Auction”) if the Debtors receive two (2) or more

timely and acceptable Qualified Bids (as defined below), and (b) a final hearing (the “Sale

Hearing”) to approve one or more Sales of the Acquired Assets; and (v) granting related relief;

and it appearing that the relief requested is in the best interests of the Debtors’ estates, their

creditors, and other parties-in-interest; and it appearing that this Court has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that the Motion is a core proceeding

pursuant to 28 U.S.C. § 157; and adequate notice of the Motion and opportunity for objection

having been given, with no objections having been filed, or all objections having been resolved or

overruled, as the case may be; and it appearing that no other notice need be given; and after due

deliberation and sufficient cause therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and the General Order of Reference of the United States District Court for the Northern District

of Alabama dated July 16, 1984, as amended on July 17, 1984. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2). The predicates for the relief granted herein are Sections 105,

363, and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006. Venue in this

Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.      The legal and factual bases set forth in the Motion establish just cause for the relief

granted herein. Entry of this Bidding Procedures Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

                                                    2
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
               Exhibit Ex. E - Century Arms Inc. Page 84 of 103
           C.   The notice of the Motion, the Bidding Procedures Hearing, and the proposed entry

of this Bidding Procedures Order was adequate and sufficient under the circumstances of the

Chapter 11 Cases, and such notice complied with all applicable requirements of the Bankruptcy

Code, the Bankruptcy Rules, and the Local Rules. Accordingly, no further notice of the Motion,

the Bidding Procedures Hearing, or this Bidding Procedures Order is necessary or required.

           D.   The Debtors have demonstrated a compelling and sound business justification for

the Court to grant the relief requested in the Motion, including, without limitation, to (i) approve

the Bidding Procedures, including the procedures for selecting one or more Stalking Horse Bidders

and the provision of the Bid Protections to be determined, (ii) establish the Assumption and

Assignment Procedures, (iii) approve the form and manner of notice of all procedures, protections,

schedules, and agreements described in the Motion and attached hereto, (iv) schedule a date for

the (a) Auction and (b) Sale Hearing; and (v) grant related relief as set forth herein. Such

compelling and sound business justification, which was set forth in the Motion and on the record

at the Bidding Procedures Hearing, including the Declaration of Bradley C. Meyer in Support of

Debtors’ Cash Collateral Motion and Bidding Procedures Motion (the “Meyer Declaration”) and

the Declaration of Colin M. Adams in Support of Debtors’ Cash Collateral Motion and Bidding

Procedures Motion (the “Adams Declaration”) are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.

           E.   The Bidding Procedures, substantially in the form attached hereto as Exhibit 1 and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,

reasonable and appropriate and represent the best method for maximizing the value of the Debtors’

estates.




                                                  3
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
               Exhibit Ex. E - Century Arms Inc. Page 85 of 103
        F.      The Debtors are authorized to pay the break-up fee and expense reimbursement

comprising the Bid Protections. The Bid Protections, to the extent payable under any Stalking

Horse APA, (a)(x) are actual and necessary costs and expenses of preserving the Debtors’ estate

within the meaning of Section 503(b) of the Bankruptcy Code, and (y) shall be treated as allowed

administrative claims against the Debtors’ estates pursuant to Sections 105(a) and 364(c)(1) of the

Bankruptcy Code, are commensurate to the real and material benefits conferred upon the Debtors’

estates by the Stalking Horse Bidders, and (c) are fair, reasonable and appropriate, including in

light of the size and nature of the Sale Transaction, the necessity to announce a sale transaction for

the Acquired Assets, and the efforts that have been and will be expended by the Stalking Horse

Bidders. The Bid Protections are a material inducement for, and condition of, each Stalking Horse

Bidder’s execution of the applicable Stalking Horse APA. Unless it is assured that the Bid

Protections will be available, the Stalking Horse Bidders are unwilling to remain obligated to

consummate the Sale Transaction or otherwise be bound under its Stalking Horse APA (including

the obligations to maintain its committed offer while such offer is subject to higher or better offers

as contemplated by the Bidding Procedures).

        G.      The Sale Notice and the Publication Notice, substantially in the forms attached

hereto as Exhibit 2 and Exhibit 3, respectively, and incorporated herein by reference as if fully set

forth in this Bidding Procedures Order, are appropriate and reasonably calculated to provide all

interested parties with timely and proper notice of the sale of Acquired Assets, including the sale

of Acquired Assets free and clear of all liens, claims, and encumbrances, the Sale Transaction(s),

the Bidding Procedures, the Auction and the Sale Hearing, and no other or further notice is

required.




                                                  4
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 86 of 103
        H.       The Post-Auction Notice, substantially in the form attached hereto as Exhibit 4 and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, is

appropriate and reasonably calculated to provide all interested parties with timely and proper

notice of the Successful Bidder(s), and no other or further notice is required.

        I.       The Assumption and Assignment Notice, substantially in the form attached hereto

as Exhibit 5 and incorporated herein by reference as if fully set forth in this Bidding Procedures

Order, is appropriate and reasonably calculated to provide all interested parties with timely and

proper notice of the potential assumption and assignment of the Designated Contracts in

connection with the sale of the Acquired Assets and the related Cure Costs, and no other or further

notice is required.

        J.       The findings of fact and conclusions of law herein constitute the Court’s findings

of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable pursuant

to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law, they are

adopted as such. To the extent any conclusions of law are findings of fact, they are adopted as

such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        1.       The Motion is granted as set forth herein. 3

        2.       All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the Bidding Procedures Hearing or by stipulation

filed with the Court are overruled except as otherwise set forth herein.




3
  Notwithstanding anything to the contrary herein, the consummation of any Sale Transaction(s) is subject to entry of
the Sale Order(s).


                                                         5
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 87 of 103
I.      The Timeline for the Sale

        3.      The Debtors are authorized to proceed with the Sale Transaction(s) in accordance

with the Bidding Procedures and are authorized to take any and all actions reasonably necessary

or appropriate to implement the Bidding Procedures in accordance with the following timeline:

        4.      Deadline                                                 Action

                                                        Hearing to consider approval of the
 August 18, 2020 at 10:00 a.m. (prevailing Central
                                                        Bidding Procedures and entry of the
 Time)
                                                        Bidding Procedures Order
 August 21, 2020                                        Sale Notice Mailing Date
                                                        Assumption and Assignment Service
 August 21, 2020
                                                        Date
                                                        Sale Objection Deadline (defined
                                                        below) excluding any objection based
                                                        on identity of Stalking Horse Bidders,
 September 1, 2020 at 4:00 p.m. (prevailing Central
                                                        Successful Bidder or Backup Bidder or
 Time)
                                                        the form or substance of the Stalking
                                                        Horse Bid, Successful Bid or Backup
                                                        Bid
 September 4, 2020 at 5:00 p.m. (prevailing Central
                                                        Bid Deadline
 Time)
 September 8, 2020 at 12:00 p.m. (prevailing Central
                                                        Reply Deadline (defined below)
 Time)
                                                        Assumption and Assignment
                                                        Objection Deadline (defined below)
 September 8, 2020 by 4:00 p.m. (prevailing Central     excluding any objection related to
 Time) or 14 days following service of the              adequate assurance of future
 Supplemental Notice of Assumption and Assignment       performance of any Stalking Horse
                                                        Bidder, Successful Bidder or Backup
                                                        Bidder
 September 17, 2020 at 10:00 a.m. (prevailing Central
                                                        Auction
 Time)
 September 21, 2020                                     Post-Auction Notice
 September 23, 2020 at 10:00 a.m. (prevailing Central
                                                        Sale Hearing
 Time)




                                                6
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
               Exhibit Ex. E - Century Arms Inc. Page 88 of 103
        5.      For the avoidance of doubt, the Debtors reserve the right, and are authorized to,

modify the above timeline and the Bidding Procedures (the “Modifications”) in accordance with

the provisions of the Bidding Procedures; provided, however, that the Debtors shall consult with

the Consultation Parties or, to the extent provided therein, the Bid Consultation Parties, with

respect to any Modifications. The Committee’s right to request an extension of the above timeline

for cause is expressly reserved.

II.     The Bidding Procedures

        6.      The Bidding Procedures are approved in their entirety. The Debtors are authorized

to take any and all actions reasonably necessary or appropriate to implement the Bidding

Procedures in accordance therewith. The failure to specifically include or reference a particular

provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or impair

the effectiveness of such provision.

        7.      The Debtors are authorized, in accordance with the Bidding Procedures, to require

Diligence Parties to submit written indications of interest specifying, among other things, the

Acquired Assets proposed to be acquired, the amount and type of consideration to be offered, and

any other material terms to be included in a bid by such party.

        8.      The process and requirements associated with submitting a Qualified Bid are

approved as fair, reasonable, appropriate and designed to maximize recoveries for the benefit of

the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

Procedures, the Bid Deadline shall be September 4, 2020 at 5:00 p.m. (prevailing Central

Time). Any disputes or objections to the selection of Qualified Bid(s), Successful Bid(s), or

Backup Bid(s) (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale

Hearing as set forth herein.



                                                 7
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
               Exhibit Ex. E - Century Arms Inc. Page 89 of 103
        9.      The Debtors are authorized to conduct the Auction in accordance with the Bidding

Procedures. The Auction shall take place on September 17, 2020 at 10:00 a.m. (prevailing

Central Time) virtually via video conferencing technology, or at such other place and time as the

Debtors shall notify all Qualified Bidders and the Consultation Parties.

        10.     The Prepetition Secured Creditors shall have the right, subject in all respects to the

Bankruptcy Code and other applicable law and the satisfaction in cash or assumption of claims

secured by senior liens, to credit bid all or any portion of their allowed secured claims pursuant to

Section 363(k) of the Bankruptcy Code or other applicable law, in accordance with the applicable

provisions of the Prepetition Credit Documents and any such credit bid shall be deemed a Qualified

Bid subject to the Intercreditor Agreement (as defined in the D’Arcy Declaration); provided,

however, that nothing herein or in the Bidding Procedures shall affect or in any way limit the right

or ability of any party in interest, including the Committee, to object to the Prepetition Secured

Creditors’ right to credit bid, including the nature, amount, or scope of such credit bid, subject to

the (a) applicable provisions of the Court’s Interim Order Pursuant To 11 U.S.C. §§ 105, 361, 362,

363, 364, 503 and 507 (I) Authorizing Use Of Cash Collateral, (II) Granting Adequate Protection,

(III) Modifying Automatic Stay, (IV) Granting Related Relief, and (V) Scheduling A Final Hearing

Docket No. 90, including paragraph 20 and the Challenge Period (as defined therein), as the same

may be modified in accordance with its terms and (b) Sale Objection Deadline (as defined below).

III.    Stalking Horse Bidder and Bid Protections

        11.     In accordance with the Bidding Procedures, the Debtors may designate one or more

Stalking Horse Bidders for the various segments of their business and may enter into an asset

purchase agreement with each Stalking Horse Bidder (each, a “Stalking Horse APA”), subject to

higher or otherwise better offers at the Auction, which establishes a minimum Qualified Bid at the

Auction with respect to the assets that are the subject thereof.

                                                  8
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 90 of 103
        12.     Absent further order of the Court, the Stalking Horse APA shall (i) limit the break-

up fee in favor of the Stalking Horse Bidder in the amount of no more than 3.5% of the cash

consideration proposed to be paid at closing by the Stalking Horse Bidder under the applicable

Stalking Horse APA (the “Break-Up Fee”); (ii) limit any reimbursement for the Stalking Horse

Bidder’s and its attorneys’, accountants’, investment bankers’ and representatives’ documented

fees and expenses actually and reasonably incurred in negotiating and documenting the Stalking

Horse APA, and in preserving and protecting Stalking Horse Bidder’s rights and interests as buyer

and lender in connection with the Chapter 11 Cases to an amount not to exceed 1.0% of the cash

consideration proposed to be paid by at closing the Stalking Horse Bidder under the applicable

Stalking Horse APA (the “Expense Reimbursement”); and/or (iii) set the initial overbid

protection (the “Minimum Overbid Increment” and, together with the Break-Up Fee and the

Expense Reimbursement, the “Bid Protections”) in amounts to be determined by the Debtors in

accordance with the Bidding Procedures. In the event that the Debtors determine that the Bid

Protections must exceed the amounts set forth herein, the Court shall hold a hearing on the approval

of any such greater Bid Protections on an expedited basis, upon the request of the Debtors.

        13.     The Bid Protections, to the extent payable under the Stalking Horse APAs, shall (a)

constitute an allowed administrative expense claim against the Debtors pursuant to Sections 105(a)

and 364(c)(1) of the Bankruptcy Code. Subject to the foregoing, the Bid Protections shall be paid

(i) in cash from the proceeds of any approved Sale or (ii) credited against the purchase price if,

after an Auction, the Stalking Horse Bid, as enhanced at the Auction, is the Successful Bid and the

Sale contemplated by the Stalking Horse APA (as enhanced at the auction) is consummated.

        14.     In the event that the Debtors select one or more parties to serve as a Stalking Horse

Bidder, upon such selection, the Debtors shall provide, to all parties on the Rule 2002 List, all



                                                  9
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 91 of 103
parties expressing an interest in the Acquired Assets and all parties holding liens on such Acquired

Assets, three (3) business days’ notice and an opportunity to object to the determination of such

Stalking Horse Bidder and disclosure of the Bid Protections set forth in the Stalking Horse APA,

and absent objection, the Debtors selection of such Stalking Horse Bidder shall be deemed

designated without further order of the Court. To the extent necessary, the Debtors’ right to seek

this Court’s approval of one or more Stalking Horse Bidders, with notice and a hearing, is hereby

preserved.

IV.     Notice Procedures

        15.     The form of Sale Notice substantially in the form attached hereto as Exhibit 2 is

approved.

        16.     Within seven (7) days after the entry of this Bidding Procedures Order or as soon

as reasonably practicable thereafter, the Debtors shall serve the Sale Notice and this Bidding

Procedures Order, including the Bidding Procedures by first-class mail, postage prepaid, or, for

those parties who have consented to receive notice by the Electronic Case Files (“ECF”) system,

by ECF, upon (i) all entities reasonably known to have expressed an interest in a transaction with

respect to all or part of the Acquired Assets within the past two years; (ii) any parties identified by

AlixPartners as potential bidders; (iii) all entities known to have asserted any lien, claim, interest,

or encumbrance in or upon or with respect to any of the Acquired Assets; (iv) all federal, state,

and local regulatory or taxing authorities or recording offices which have a reasonably known

interest in the relief granted herein; (v) counsel for the Committee; (vi) counsel to Cantor

Fitzgerald Securities, as Priority Term Loan Agent under the Debtors’ prepetition Priority Term

Loan Credit Agreement; (vii) counsel to Ankura Trust Company, LLC, as FILO Agent under the

Debtors’ prepetition FILO Term Loan Agreement, and as Exit Term Loan Agent under the

Debtors’ prepetition Exit Term Loan Agreement; (viii) counsel to FILO Lenders; (ix) counsel to

                                                  10
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
               Exhibit Ex. E - Century Arms Inc. Page 92 of 103
the Stalking Horse Bidder, if any; (x) counsel to Whitebox Advisors LLC; (xi) counsel for the

Restructuring Committee; (xii) counsel to the Huntsville Note holder; (xiii) the Bankruptcy

Administrator; (xiv) the Securities and Exchange Commission; (xv) the Internal Revenue Service;

(xvi) counsel to the United Mine Workers of America; and (xvii) all known creditors of the

Debtors, including their contract counterparties; provided, however, that to the extent email

addresses are available, parties referenced in this paragraph 15 may be served by email.

        17.     Service of the Sale Notice as described above shall be sufficient and proper notice

of the Sale Transaction with respect to known interested parties.

        18.     The Publication Notice, substantially in the form attached hereto as Exhibit 3, is

approved. The Debtors are directed to publish the Sale Notice, as modified for publication, in the

New York Times, on one occasion on the Mailing Date or as soon as reasonably practicable

thereafter. In addition, the Debtors are authorized, but not directed, to (i) publish the Sale Notice

in additional publications as the Debtors deem appropriate and (ii) cause the Sale Notice to be

posted on their case information website at https://cases.primeclerk.com/RemingtonOutdoor.

        19.     Service of the Publication Notice as described above shall be sufficient and proper

notice of the Sale Transaction with respect to all unknown parties.

        20.     The form of the Post-Auction Notice, substantially in the form attached hereto as

Exhibit 4 is approved. As soon as reasonably practicable after the conclusion of the Auction, the

Debtors shall file on the docket, but not serve, the Post-Auction Notice identifying any Successful

Bidder(s).

V.      Assumption and Assignment Procedures

        21.     The Assumption and Assignment Procedures, as detailed in the Motion and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are

approved.

                                                 11
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 93 of 103
        22.     The Notice of Assumption and Assignment, substantially in the form attached

hereto as Exhibit 5 is approved.

        23.     On or before August 21, 2020 (any such date, the “Assumption and Assignment

Service Date”), the Debtors shall file with the Court, and post on the Case Website at

https://cases.primeclerk.com/RemingtonOutdoor, the Notice of Assumption and Assignment and

Designated Contracts List. If no Cure Cost is listed on the Designated Contracts List, the Debtors

believe that there is no Cure Cost, as of the date of such notice. On the Assumption and

Assignment Service Date, the Debtors shall serve, via first-class mail, a customized version of the

Notice of Assumption and Assignment that contains the DCL Instructions and Necessary Notice

Information, but omits the Designated Contracts List, on all counterparties to the Designated

Contracts. In addition, the Debtors shall serve, via first-class mail, a modified version of the Notice

of Assumption and Assignment that contains the DCL Instructions and Necessary Notice

Information, but omits the Designated Contracts List on all parties on the Rule 2002 Notice List.

Service of such Notice of Assumption and Assignment as set forth herein shall be deemed proper,

due, timely, good and sufficient notice of, among other things, the proposed assumption and

assignment of the Designated Contracts and rights thereunder, the Cure Costs, and the procedures

for objecting thereto, and no other or further notice is necessary.

        24.     Any objection by a counterparty to a Designated Contract (which does not, for the

avoidance of doubt, include any objection regarding the adequate assurance of future performance

of any Stalking Horse Bidder, Successful Bidder or the Backup Bidder) (a “Designated Contract

Objection”) must (i) be to the proposed assumption and assignment of the applicable Designated

Contract or Cure Costs, if any; (ii) state, with specificity, the legal and factual basis thereof as well

as what Cure Costs such objecting party believes are required, if any; and (iii) include appropriate



                                                   12
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
               Exhibit Ex. E - Century Arms Inc. Page 94 of 103
documentation in support thereof. All Designated Contract Objections must be filed and served

on (i) counsel for the Debtors, O’Melveny & Myers LLP, 400 South Hope Street, 18th Floor, Los

Angeles, CA         90071, Attn:      Steve Warren (swarren@omm.com) and Jennifer Taylor

(jtaylor@omm.com); (ii) co-counsel for the Debtors, Burr & Forman LLP, 420 North 20th Street,

Suite 3400, Birmingham, Alabama 35203, Attn: Derek Meek (dmeek@burr.com) and Hanna Lahr

(hlahr@burr.com); (iii) counsel for the Restructuring Committee, Akin Gump Strauss Hauer &

Feld LLP, 2300 N. Field Street, Suite 1800, Dallas, TX 75201, Attn: Sarah Schultz

(sschultz@akingump.com); (iv) counsel for the Committee, Fox Rothschild LLP, 345 California

Street,   Suite     2200,   San    Francisco,   California   94104,   Attn:    Michael    A.   Sweet

(msweet@foxrothschild.com) and Baker Donelson Bearman Caldwell & Berkowitz, P.C., 420 20th

Street North, Birmingham, Alabama 35203, Attn: Matthew Cahill (mcahill@bakerdonelson.com)

and Rita Hullett (rhullett@bakerdonelson.com); (v) the Bankruptcy Administrator, 400 Well

Street, Decatur, Alabama 35602, Attn: Richard Blythe (richard_blythe@alnba.uscourts.gov); (vi)

counsel to the Stalking Horse Bidder, if any; (vii) counsel to the FILO Lenders, Pillsbury Winthrop

Shaw Pittman LLP, Four Embarcadero Center, 22nd Floor, San Francisco, CA 94111-5998,

Attn: Joshua D.       Morse   (joshua.morse@pillsburylaw.com)         and     Andrew     V.    Alfano

(andrew.alfano@pillsburylaw.com); (viii) counsel to Whitebox Advisors LLC, Brown Rudnick

LLP, One Financial Center, Boston, Massachusetts 02111, Attn: Andreas Andromalos

(aandromalos@brownrudnick.com) and Tia C. Wallach (twallach@brownrudnick.com); (ix) all

parties that have requested notice in the Chapter 11 Cases (collectively (i)–(ix), the “Objection

Recipients”); and (x) counsel to any Successful Bidder(s), if known on the Sale Objection

Deadline no later than 4:00 p.m. (prevailing Central Time) fourteen (14) days following the




                                                  13
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 95 of 103
Assumption and Assignment Service Date (the “Assumption and Assignment Objection

Deadline”).

        25.     If a Designated Contract Objection is not consensually resolved before the Sale

Hearing, the amount to be paid or reserved with respect to such objection shall be determined at

the Sale Hearing, such later hearing date that the Debtors determine in their discretion, or such

other date determined by this Court.

        26.     Any time after the Assumption and Assignment Service Date and before the closing

of a Sale Transaction, the Debtors reserve the right, and are authorized but not directed, to

(i) supplement the Designated Contracts List with previously omitted Designated Contracts in

accordance with the definitive agreement for a Sale Transaction, (ii) remove a Designated Contract

from the list of contracts that a Successful Bidder proposes be assumed and assigned to it in

connection with a Sale Transaction, or (iii) modify the previously stated Cure Cost associated with

any Designated Contract.

        27.     In the event the Debtors exercise any of the rights listed above, the Debtors shall

promptly serve the Supplemental Notice of Assumption and Assignment by electronic

transmission, hand delivery, or overnight mail on the counterparty (and its attorney, if known) to

each Designated Contract listed on the Supplemental Notice of Assumption and Assignment at the

last known address available to the Debtors. Each Supplemental Notice of Assumption and

Assignment shall set forth (i) the name and address of the counterparty to the Designated Contract

listed thereon; (ii) the proposed effective date of the assignment (subject to the right of the

applicable Successful Bidder, if any, to withdraw such request for assumption and assignment of

that Designated Contract prior to the closing of the applicable Sale Transaction); (iii) sufficient

information to identify the Designated Contract; (iv) the Cure Costs, if any; and (v) proposed



                                                14
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
               Exhibit Ex. E - Century Arms Inc. Page 96 of 103
adequate assurance, if known on the Assumption and Assignment Service Date. The Debtors are

authorized, but not directed, to modify the Supplemental Notice of Assumption and Assignment

as necessary and appropriate to provide customized individual notice to each Designated Contract

counterparty.       In addition, the Debtors are authorized, but not directed, to supplement the

Designated Contract List on the Case Website with any additional Designated Contracts as the

Debtors deem appropriate in their discretion. Service of such Supplemental Notice of Assumption

and Assignment as set forth herein shall be deemed proper, due, timely, good and sufficient notice

of, among other things, the proposed assumption and assignment of the Designated Contracts and

rights thereunder, the Cure Costs, and the procedures for objecting thereto, and no other or further

notice is necessary.

        28.     Any objection by a counterparty to a Designated Contract listed on a Supplemental

Notice of Assumption and Assignment (which does not, for the avoidance of doubt, include any

objection regarding the adequate assurance of future performance of any Stalking Horse Bidder,

Successful Bidder or the Backup Bidder) (a “Supplemental Designated Contract Objection”)

must (i) be to the proposed assumption and assignment of the applicable Designated Contract or

the proposed Cure Costs, if any; (ii) state, with specificity, the legal and factual basis thereof as

well as what Cure Costs such objecting party believes are required, if any; (iii) include appropriate

documentation in support of the objection; and (iv) be filed and served on the Objection Recipients

no later than fourteen (14) days from the date of service of such Supplemental Notice of

Assumption and Assignment.

        29.     If a Supplemental Designated Contract Objection is not consensually resolved by

the proposed effective date of assignment of the Designated Contract that is the subject of a

Supplemental Designated Contract Objection, the Debtors shall seek an expedited hearing before



                                                 15
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 97 of 103
the Court (a “Supplemental Designated Contract Hearing”) to determine the Cure Costs, if any,

and approve the assumption of the relevant Designated Contracts. If there is no such objection,

then the Debtors shall obtain an order of this Court, including by filing a certification of no

objection, (a “Supplemental Designated Contract Order”) fixing the Cure Costs and approving

the assumption of any Designated Contract listed on a Supplemental Notice of Assumption and

Assignment.

        30.        Absent the filing of a Designated Contract Objection or Supplemental Designated

Contract Objection and a subsequent order of the Court establishing an alternative Cure Cost, the

Cure Costs, if any, set forth in the Notice of Assumption and Assignment (or Supplemental Notice

of Assumption and Assignment) shall be controlling, notwithstanding anything to the contrary in

any Designated Contract or any other document, and the counterparty to the Designated Contract

will be deemed to have consented to the assumption, assignment, and sale of the Designated

Contract and the Cure Costs, if any, and will be forever barred from asserting any other claims

related to such Designated Contract against the Debtors or the applicable Successful Bidder, or the

property of any of them, except with respect to adequate assurance of future performance by such

Successful Bidder. For the avoidance of doubt, any objections to the proposed form of adequate

assurance of future performance of any Successful Bidder (other than a Stalking Horse Bidder)

must be raised at the Sale Hearing or Supplemental Designated Contract Hearing, as applicable,

and will be resolved at the hearing at which it is raised or, in the Debtors’ discretion, adjourned to

a later hearing.

        31.        The inclusion of a Designated Contract on the Notice of Assumption and

Assignment (or Supplemental Notice of Assumption and Assignment) will not (a) obligate the

Debtors to assume any Designated Contract listed thereon nor the Successful Bidder(s) to take



                                                  16
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 98 of 103
assignment of such Designated Contract or (b) constitute any admission or agreement of the

Debtors that such Designated Contract is an “executory” contract.           Only those Designated

Contracts that are included on a schedule of assumed and Acquired Contracts attached to the final

purchase agreement with the Successful Bidder(s) (each, an “Acquired Contract”) will be

assumed and assigned to the Successful Bidder(s).

        32.     Assignment by the Debtors to the Successful Bidder of a contract, lease or any other

liability assumed under Section 365 of the Bankruptcy Code or otherwise relieves the Debtors and

their estates from any such liability so assigned.

VI.     The Sale Hearing

        33.     A Sale Hearing to (i) approve a sale of a portion or substantially all of the Acquired

Assets to the Successful Bidder(s) and (ii) authorize the assumption and assignment of certain

executory contracts and unexpired leases shall be held on September 23, 2020 at 10:00 a.m.

(prevailing Central Time), and may be adjourned or rescheduled without notice, subject to

paragraph 4 of this Bidding Procedures Order. At the Sale Hearing, the Debtors will seek

Bankruptcy Court approval of the Successful Bid(s) and the Backup Bid(s) (if any). Unless the

Bankruptcy Court orders otherwise, the Sale Hearing shall be an evidentiary hearing on matters

relating to the Sale Transaction(s) and there will be no further bidding at the Sale Hearing. In the

event that the Successful Bidder(s) cannot or refuses to consummate the Sale(s) because of the

breach or failure on the part of such Successful Bidder, the Debtors may, in accordance with the

Bidding Procedures, designate the Backup Bid to be the new Successful Bid and the Backup Bidder

to be the new Successful Bidder, and the Debtors shall be authorized, but not required, to

consummate the applicable transaction with the Backup Bidder without further order of the

Bankruptcy Court.



                                                 17
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
               Exhibit Ex. E - Century Arms Inc. Page 99 of 103
        34.     Any and all objections, if any, to any Sale Transaction (but excluding any objection

based on the specific identity of any Stalking Horse Bidder, the form or substance of any Stalking

Horse APA, the specific identity of the Successful Bidder or the Backup Bidder, or the form or

substance of the Successful Bid or the Backup Bid) must be filed no later than September 1, 2020

at 4:00 p.m. (prevailing Central Time) (the “Sale Objection Deadline”). Any and all such

objections must be served on the Objection Recipients and counsel to any Successful Bidder(s), if

known on the Sale Objection Deadline. All replies to such objections must be filed by September

8, 2020 at 12:00 p.m. (prevailing Central Time) (the “Reply Deadline”).

        35.     Any party failing to timely file an objection to any Sale Transaction will be forever

barred from objecting and will be deemed to have consented to any Sale Transaction, including

the transfer of the Debtors’ right, title and interest in, to, and under the Debtors’ Acquired Assets

free and clear of any and all liens, claims, encumbrances and other interests in accordance with a

definitive agreement for any Sale Transaction.

        36.     Promptly following the Auction, the Debtors shall serve the Post-Auction Notice.

The Debtors propose that any objections regarding the adequate assurance of future performance

of the Successful Bidder or the Backup Bidder (other than the Stalking Horse Bidder) may be

raised at the Sale Hearing.

VII.    Other Provisions

        37.     Notwithstanding anything herein or in the Bidding Procedures to the contrary, the

Debtors shall not be permitted to modify the consultation rights of the Consultation Parties or the

Bid Consultation Parties in the Bidding Procedures absent further order of this Court or the consent

of any affected Consultation or Bid Consultation Parties.

        38.     Oneida’s rights and priority in connection with any security interests it held in any

assets of the Debtors pre-petition are hereby preserved and retained by Oneida to the extent they

                                                 18
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20                  Entered 09/27/20 08:34:20         Desc
               Exhibit Ex. E - Century Arms Inc.              Page 100 of 103
existed pre-petition and any such security interests shall attach to proceeds of such assets with the

same priority, extent, validity, avoidability and enforceability. Nothing herein shall constitute a

finding or ruling by this Court that any such security interests are valid, senior, enforceable,

perfected or non-avoidable. Moreover, nothing shall prejudice the rights of any party in interest

including, but not limited to, the Debtors and any Committee to challenge the validity, priority,

enforceability, seniority, avoidability, perfection or extent of any such security interest.

         39.      The Debtors are authorized and empowered to take such action as may be necessary

to implement and effect the terms and requirements established under this Bidding Procedures

Order.

         40.      This Bidding Procedures Order shall be binding on and inure to the benefit of the

Debtors, including any Chapter 7 or Chapter 11 trustee or other fiduciary appointed for the estates

of the Debtors.

         41.      This Bidding Procedures Order shall constitute the findings of fact and conclusions

of law and shall take immediate effect upon execution hereof.

         42.      To the extent this Bidding Procedures Order is inconsistent with any prior order or

pleading with respect to the Motion in these cases, the terms of this Bidding Procedures Order

shall govern.

         43.      To the extent any of the deadlines set forth in this Bidding Procedures Order do not

comply with the Local Rules, such Local Rules are waived and the terms of this Bidding

Procedures Order shall govern.

         44.      Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.



                                                   19
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20                    Entered 09/27/20 08:34:20        Desc
               Exhibit Ex. E - Century Arms Inc.                Page 101 of 103
        45.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Bidding Procedures Order, including, but not limited

to, any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

Horse APA, and the implementation of this Bidding Procedures Order.



Dated: ___________________, 2020

                                       _______________________________________________
                                       UNITED STATES BANKRUPTCY JUDGE




                                                  20
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20                    Entered 09/27/20 08:34:20         Desc
               Exhibit Ex. E - Century Arms Inc.                Page 102 of 103
                                    Exhibit 1

                                Bidding Procedures




OMM_US:78645958.8
Case 20-81688-CRJ11 Doc 821-5 Filed 09/27/20         Entered 09/27/20 08:34:20   Desc
               Exhibit Ex. E - Century Arms Inc.     Page 103 of 103
